--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy


 
CREDIT AGREEMENT
 
dated as of
 
November 3, 2014
 
among
 
UNIVERSAL FOREST PRODUCTS, INC.,
 
THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,
 
THE LENDERS PARTY HERETO,
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
WELLS FARGO BANK, N.A.,
 
as Syndication Agent
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC
 
as Joint Lead Arrangers and Bookrunners
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
                                                                                                                                                          

 
Page
ARTICLE I
  Definitions      
SECTION 1.01.
Defined
Terms                                                                                                                
1
SECTION 1.02.
Classification of Loans and
Borrowings                                                                                                                
29
SECTION 1.03.
Terms
Generally                                                                                                                
30
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma
Treatment                                                                                                                
30
SECTION 1.05.
Foreign Currency
Calculations                                                                                                                
30
SECTION 1.06.
Redenomination of Certain Foreign
Currencies                                                                                                                
31
SECTION 1.07
Status of Obligations
31
 
ARTICLE II
  The Credits      
SECTION 2.01.
Commitments                                                                                                                
32
SECTION 2.02.
Loans and
Borrowings                                                                                                                
32
SECTION 2.03.
Requests for Revolving
Borrowings                                                                                                                
33
SECTION 2.04.
Swingline
Loans                                                                                                                
34
SECTION 2.05.
Letters of
Credit                                                                                                                
35
SECTION 2.06.
Funding of
Borrowings                                                                                                                
39
SECTION 2.07.
Interest
Elections                                                                                                                
40
SECTION 2.08.
Termination and Reduction/Increases of Commitments
41
SECTION 2.09.
Repayment of Loans; Evidence of
Debt                                                                                                                
43
SECTION 2.10.
Prepayment of
Loans                                                                                                                
44
SECTION 2.11.
Fees                                                                                                                
45
SECTION 2.12.
Interest                                                                                                                
45
SECTION 2.13.
Alternate Rate of Interest; Foreign Currencies 
47
SECTION 2.14.
Increased Costs
48
SECTION 2.15.
Break Funding
Payments                                                                                                                
49
SECTION 2.16.
Withholding of Taxes; Gross
Up                                                                                                                
49
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
52
SECTION 2.18.
Mitigation Obligations; Replacement of
Lenders                                                                                                                
54
SECTION 2.19.
Foreign Subsidiary
Borrowers                                                                                                                
54
SECTION 2.20.
Additional Reserve
Costs                                                                                                                
55
SECTION 2.21.
Guaranties;
Collateral                                                                                                                
56
SECTION 2.22.
Defaulting
Lenders                                                                                                                
56
SECTION 2.23.
Unrestricted/Restricted Subsidiary
Designation                                                                                                                
58
     
ARTICLE III
  Representations and Warranties      
SECTION 3.01.
Organization;
Powers                                                                                                                
58
SECTION 3.02.
Authorization;
Enforceability                                                                                                                
59
SECTION 3.03.
Governmental Approvals; No
Conflicts                                                                                                                
59

 

--------------------------------------------------------------------------------

SECTION 3.04.
Financial Condition; No Material Adverse
Change                                                                                                                
59
SECTION 3.05.
Properties                                                                                                                
59
SECTION 3.06.
Litigation and Environmental
Matters                                                                                                                
59
SECTION 3.07.
Compliance with Laws and
Agreements                                                                                                                
60
SECTION 3.08.
Investment Company
Status                                                                                                                
60
SECTION 3.09.
Taxes                                                                                                                
60
SECTION 3.10.
ERISA                                                                                                                
60
SECTION 3.11.
Disclosure                                                                                                                
61
SECTION 3.12.
Use of
Advances                                                                                                                
61
SECTION 3.13.
Labor
Matters                                                                                                                
61
SECTION 3.14.
Security Interest in
Collateral                                                                                                                
61
SECTION 3.15.
Patriot Act,
Etc                                                                                                                
61
SECTION 3.16.
Senior Note
Debt                                                                                                                
62
SECTION 3.17.
Material
Agreements                                                                                                                
62
SECTION 3.18.
Anti-Corruption Laws and
Sanctions                                                                                                                
62
 
ARTICLE IV
  Conditions  
SECTION 4.01.
Effective
Date                                                                                                                
62
SECTION 4.02.
Each Credit
Event                                                                                                                
64
SECTION 4.03.
Credit Events Relating to Foreign Subsidiary Borrowers
64
 
ARTICLE V
  Affirmative Covenants        
SECTION 5.01.
Financial Statements; Other
Information                                                                                                                
65
SECTION 5.02.
Notices of Material
Events                                                                                                                
66
SECTION 5.03.
Existence; Conduct of
Business                                                                                                                
67
SECTION 5.04.
Payment of
Obligations                                                                                                                
67
SECTION 5.05.
Maintenance of Properties; Insurance;
Accounts                                                                                                                
67
SECTION 5.06.
Books and Records; Inspection
Rights                                                                                                                
68
SECTION 5.07.
Compliance with
Laws                                                                                                                
68
SECTION 5.08.
Use of Proceeds and Letters of
Credit                                                                                                                
68
SECTION 5.09.
Additional
Covenants                                                                                                                
68
 
ARTICLE VI
  Negative Covenants  
SECTION 6.01.
Priority
Debt                                                                                                                
69
SECTION 6.02.
Liens                                                                                                                
69
SECTION 6.03.
Fundamental
Changes                                                                                                                
70
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
70
SECTION 6.05.
Swap
Agreements                                                                                                                
71
SECTION 6.06.
Restricted
Payments                                                                                                                
71
SECTION 6.07.
Transactions with
Affiliates                                                                                                                
71
SECTION 6.08.
Restrictive Agreements
72

 

--------------------------------------------------------------------------------

SECTION 6.09.
Disposition of Assets; Etc
72
SECTION 6.10.
Adjusted Leverage Ratio
73
SECTION 6.11.
Interest Coverage
Ratio                                                                                                                
73
SECTION 6.12.
Permitted A/R Sale
Obligations                                                                                                                
73
SECTION 6.13.
Government
Regulation                                                                                                                
73
     
ARTICLE VII
  Events of Default    
Events of Default
73
     
ARTICLE VIII
  The Administrative Agent  
ARTICLE IX
  Miscellaneous  
SECTION 9.01.
Notices 
80
SECTION 9.02.
Waivers; Amendments 
82
SECTION 9.03.
Expenses; Indemnity; Damage Waiver  
84
SECTION 9.04.
Successors and Assigns   
85
SECTION 9.05.
Survival
88
SECTION 9.06.
Counterparts; Integration;  Effectiveness
88
SECTION 9.07.
Severability 
88
SECTION 9.08.
Right of Setoff
89
SECTION 9.09.
Governing Law; Jurisdiction
89
SECTION 9.10.
WAIVER OF JURY TRIAL
89
SECTION 9.11.
Headings
90
SECTION 9.12.
Confidentiality 
90
SECTION 9.13.
Interest Rate Limitation 
90
SECTION 9.14.
USA PATRIOT Act 
90
SECTION 9.15.
Conversion of Currencies 
90

 
SCHEDULES:


Schedule 2.01 - Commitments
Schedule 2.05 - Existing Letters of Credit
Schedule 2.23 - Unrestricted Subsidiaries
Schedule 3.06 - Disclosed Matters – Litigation and Environmental Matters
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments, Loans and Advances
Schedule 6.08 - Restrictive Agreements
 

--------------------------------------------------------------------------------

EXHIBITS:


Exhibit A - Form of Assignment and Assumption
Exhibit B - Foreign Subsidiary Borrower Agreement
Exhibit C - Foreign Subsidiary Borrower Termination
Exhibit D - Guaranty
Exhibit E - Lender Addition and Acknowledgement Agreement
Exhibit F - Pledge Agreement
Exhibit G - Note
Exhibit H - Tax Certificates
 

--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of November 3, 2014, is among
UNIVERSAL FOREST PRODUCTS, INC., the FOREIGN SUBSIDIARY BORROWERS party hereto,
the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.


The parties hereto agree as follows:
 
ARTICLE I
Definitions


SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person.


"Adjusted Leverage Ratio" means, as of any date, the ratio of (a) the Total
Seasonally Adjusted Debt as of such date to (b) the Total Adjusted
Capitalization as of such date.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate, to the extent applicable.


“Administrative Agent” means JPMorgan (including its successors, branches and
Affiliates), in its capacity as administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means any Loan or any Letter of Credit.


“Agency Site” means the Intralinks or another electronic platform site
established by the Administrative Agent to administer this Agreement.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.
 

--------------------------------------------------------------------------------

2
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposures of all Lenders at such time.


“Agreed Currencies” means (i) Dollars, and (ii) Foreign Currencies.


“Agreement Currency” shall have the meaning assigned to such term in Section
9.15(b).


“Alternate Base Rate” means (a) with respect to Loans denominated in U.S.
Dollars, the Alternate Base Rate - U.S., and (b) with respect to Loans
denominated in Canadian Dollars, the Alternate Base Rate - Canada.


“Alternate Base Rate - U.S.” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
for a one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.


“Alternate Base Rate - Canada” means, for any day, the greater of (a) the
Canadian Prime Rate and (b) the CDOR Rate for a one month term in effect from
time to time plus 100 basis points per annum.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or a Subsidiary thereof  from time to
time concerning or relating to bribery or corruption.


“Applicable Administrative Agent” means (a) with respect to a Loan or Borrowing
denominated in Dollars or with respect to any payment that does not relate to
any Loan or Borrowing, the Administrative Agent and (b) with respect to a Loan
or Borrowing denominated in a Foreign Currency, the Administrative Agent or an
Affiliate thereof designated pursuant to Article VIII.


“Applicable Creditor” shall have the meaning assigned to such term in Section
9.15(b).


“Applicable Lending Installation” is defined in Section 2.02(e).


“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment; provided  that,
in the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitments (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.


“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurocurrency Loan or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Applicable Margin” or “Facility Fee Rate”, as the case may be, based upon the
Adjusted Leverage Ratio as of the most recent determination date:
 

--------------------------------------------------------------------------------

3
Level
Adjusted Leverage Ratio
 
Facility Fee Rate
Applicable
Margin – ABR
Loans
Applicable
Margin –
Eurocurrency
Loans and Letters
of Credit
I
<  0.25:1.0
15.0 bps
0 bps
97.5 bps
 
II
<  0.30:1.0 but ≥  0.25:1.0
20.0 bps
5.0 bps
105.0 bps
 
III
< 0.35:1.0 but ≥  0.30:1.0
22.5 bps
27.5 bps
127.5 bps
 
IV
< 0.40:1.0 but ≥  0.35:1.0
27.5 bps
47.5 bps
147.5 bps
 
V
≥  0.40:1.0
32.5 bps
67.5 bps
167.5 bps
 



The Applicable Rate shall be determined in accordance with the foregoing table
based on the Adjusted Leverage Ratio as determined in the most recent quarterly
financial statements for the first three Fiscal Quarters of each Fiscal Year and
the audited year end financial statements for the last Fiscal Quarter (in each
case calculated on a trailing four quarter basis) of the Company.  Adjustments,
if any, to the Applicable Rate shall be effective five Business Days after the
Administrative Agent is scheduled to receive the applicable financials under
Section 5.01(a) or (b) and certificate under Section 5.01(c).  If any Event of
Default exists, then the Applicable Rate shall be set at Level V.  The
Applicable Rate shall be set at Level I on the Effective Date and shall be
adjusted for the first time based on the financial statements for the Fiscal
Quarter ending September 27, 2014.


“Approved Fund” has the meaning assigned to such term in Section 9.04.


"A/R Sale Obligations" means the aggregate consolidated obligations of the
Company and its Restricted Subsidiaries pursuant to all sales and other
transfers of Sale Receivables in connection with Permitted A/R Sale
Transactions.  For purposes of this definition, the amount of such obligations
shall be deemed to be, as of any date, the aggregate purchase price paid to date
for Sale Receivables by the purchaser thereof, net of any and all collections
and recourse payments with respect to such Sale Receivables that have been
received by or on behalf of such purchaser (or, if determined by the
Administrative Agent, such other amount determined by the Administrative Agent
based on the aggregate outstanding principal amount thereof if all Permitted A/R
Sale Transactions were structured as on balance sheet financings, whether or not
shown as a liability on a consolidated balance sheet of the Company and its
Restricted Subsidiaries), together with any discount, interest, fees,
indemnities, penalties, recourse obligations, expenses or other amounts
representative of yield or interest earned on such investment or otherwise in
connection therewith, to the extent that any of such items are, as of the date
of determination, outstanding and unpaid.


"A/R Subsidiary" means a wholly-owned Restricted Subsidiary of the Company that
engages in no activities other than the purchase of accounts receivable from
other Restricted Subsidiaries of the Company and from the Company and Permitted
A/R Sale Transactions and any necessary related activities and owns no assets
other than accounts receivable so purchased (including Sale Receivables), the
proceeds of such accounts receivable, and such other assets as are required in
connection with Permitted A/R Sale Transactions, and which Restricted Subsidiary
shall be a Guarantor.
 

--------------------------------------------------------------------------------

4
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


"AUD" and “A$” denote the lawful currency of The Commonwealth of Australia,


“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for AUD
bills of exchange with a tenor equal to such Interest Period, displayed on page
BBSY of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) as of the Specified Time on the Quotation Day for
such Interest Period.


“AUD Bank Bill Reference Rate” means for any Loans in AUD, the AUD Screen Rate
or the applicable Reference Bank Rate.


“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which (a) the Commitment of such Lender at such
time exceeds (b) the Revolving Credit Exposure of such Lender at such time.
 
“Availability” means, at any time, an amount equal to (a) the Aggregate
Commitments minus (b) the Aggregate Revolving Credit Exposure.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender that is a Lender on the Effective Date or at the
time it enters into any such banking services or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).


“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.


“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 

--------------------------------------------------------------------------------

5
“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (b) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function; (c)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and (d) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.


“Borrowers” means the Company and the Foreign Subsidiary Borrowers.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.


“Borrowing Minimum” means (a) in the case of a Revolving Borrowing that is an
ABR Borrowing denominated in Dollars, $500,000, (b) in the case of a Revolving
Borrowing that is an ABR Borrowing denominated in Canadian Dollars, the smallest
amount of Canadian Dollars that has a Dollar Equivalent in excess of $500,000,
(c) in the case of a Revolving Borrowing that is a Eurocurrency Borrowing
denominated in Dollars, $1,000,000, (d) in the case of a Revolving Borrowing
denominated in a Foreign Currency (other than an ABR Borrowing denominated in
Canadian Dollars), the smallest amount of such Foreign Currency that is a
multiple of 1,000,000 units of such Foreign Currency and has a Dollar Equivalent
in excess of $1,000,000, (e) in the case of a Swingline Borrowing denominated in
Dollars, $10,000 or such other amount agreed to by the Swingline Lender and the
applicable Borrower, and (f) in the case of a Swingline Borrowing denominated in
a Foreign Currency, the smallest amount of such Foreign Currency that is a
multiple of 10,000 units of such Foreign Currency and has a Dollar Equivalent in
excess of $10,000 or such other amount agreed to by the Swingline Lender and the
applicable Borrower.


“Borrowing Multiple” means (a) in the case of a Revolving Borrowing that is an
ABR Borrowing denominated in Dollars, $500,000, (b) in the case of a Revolving
Borrowing that is an ABR Borrowing denominated in Canadian Dollars, the smallest
amount of Canadian Dollars that has a Dollar Equivalent in excess of $500,000,
(c) in the case of a Revolving Borrowing that is a Eurocurrency Borrowing
denominated in Dollars, $1,000,000, (d) in the case of a Revolving Borrowing
denominated in a Foreign Currency (other than an ABR Borrowing denominated in
Canadian Dollars), 1,000,000 units of such Foreign Currency and has a Dollar
Equivalent in excess of $500,000, (e) in the case of a Swingline Borrowing
denominated in Dollars, $10,000 or such other amount agreed to by the Swingline
Lender, and (f) in the case of a Swingline Borrowing denominated in a Foreign
Currency, 10,000 units of such Foreign Currency and has a Dollar Equivalent in
excess of $10,000 or such other amount agreed to by the Swingline Lender.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 

--------------------------------------------------------------------------------

6
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term "Business Day" shall also exclude any day on which
banks are not open for general business in London; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center of the country of that currency and, if the Borrowing or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in Euro).  In addition to all other requirements
hereunder, with respect to any Swingline Foreign Currency Loan, a day on which
the Applicable Administrative Agent is open to the public for carrying on
substantially all of its banking functions in its primary office used to make
such Swingline Foreign Currency Loan.


"Canadian Dollars", “CAD”, or "C$" means the lawful currency of Canada.


“Canadian Prime Rate” means, on any day, the annual rate of interest announced
from time to time by the Administrative Agent as being its reference rate then
in effect for determining interest rates on Canadian Dollar-denominated
commercial loans made by it in Canada.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen  (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period.


“CDOR Rate” means for any Loans in CAD, the CDOR Screen Rate or the applicable
Reference Bank Rate.


“CEA Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.


“CF Rate” is defined in Section 2.13.
 

--------------------------------------------------------------------------------

7
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the first date upon which there is compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any request, guideline, requirement or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the U.S. or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
 
"Change of Control" means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 25% or more of the outstanding shares of Voting Stock of the
Company; (ii) any Person or two or more Persons acting in concert shall have
acquired, by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company; (iii) Continuing Directors shall cease to
constitute at least a majority of the directors constituting the board of
directors of the Company; or (iv) the occurrence of any "Change of Control" or
similar term as defined in any agreement or instrument relating to the Senior
Note Debt.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means, collectively, the “Collateral” under and as defined in, and
any other assets upon which a Lien has been granted by, any of the Collateral
Documents.


“Collateral Agent” means JPMorgan in its capacity as Collateral Agent under the
Intercreditor Agreement and any successor Collateral Agent thereunder.


“Collateral Documents” means, collectively, the Intercreditor Agreement, all
Pledge Agreements and all other agreements or documents granting or perfecting a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties or
otherwise providing support for the Secured Obligations at any time, each in
form and substance satisfactory to the Administrative Agent, and as amended or
modified from time to time.


“Commitments” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.08 or 9.04.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments is $295,000,000.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications” has the meaning assigned to such term in Section 9.01(d).
 

--------------------------------------------------------------------------------

8
“Company” means Universal Forest Products, Inc., a Michigan corporation, and its
successors.


“Continuing Directors” means as of any date of determination, any member of the
Board of Directors of the Company who (i) was a member of such Board of
Directors on the Effective Date or (ii) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Country Risk Event” means: (i)  any law, action or failure to act by any
Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of: (a) changing the obligations under the relevant
Letter of Credit, the Credit Agreement or any of the other Loan Documents as
originally agreed in such a way as to create any additional liability, cost or
expense to an Issuing Bank, the Lenders or the Administrative Agent, (b)
changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or  (c)  preventing or restricting the conversion
into or transfer of the applicable Agreed Currency; (ii)  force majeure; or
(iii) any similar event, which, in relation to (i), (ii) and (iii), directly or
indirectly, prevents or restricts the payment or transfer of any amounts owing
under the relevant Letter of Credit in the applicable Agreed Currency into an
account designated by the Administrative Agent or the relevant Issuing Bank and
freely available to the Administrative Agent or such Issuing Bank.


“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 

--------------------------------------------------------------------------------

9
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.


“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
 
"EBITA" means, for any period, Net Income for such period plus all amounts
deducted in determining such Net Income on account of (a) Total Interest
Expense, and (b) income taxes, all as determined for the Company and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP.


"EBITDA" means, for any period, EBITA for such period plus all amounts deducted
in determining such EBITA on account of depreciation or amortization, all as
determined for the Company and its Restricted Subsidiaries or for the Company
and its Subsidiaries, as the context may require, on a consolidated basis in
accordance with GAAP, provided that all references in EBITA and all defined
terms used therein to "the Company and its Restricted Subsidiaries" shall be
deemed references to "the Company and its Subsidiaries" when determining  EBITDA
for the Company and its Subsidiaries.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.


“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.
 

--------------------------------------------------------------------------------

10
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters, and which are applicable to or affect the Company and its
Subsidiaries or their respective assets or operations.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA); (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or is in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.


“Euro” or “€” means the single currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
 

--------------------------------------------------------------------------------

11
“Event of Default” has the meaning assigned to such term in Article VII.


“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


“Exchange Rate Date” means, if on such date any outstanding Loan is (or any Loan
that has been requested at such time would be) denominated in a currency other
than Dollars, each of:


(a) the last Business Day of each calendar month,


(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and


(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.


“Excluded Swap Obligation” means, with respect to any Guarantor, any CEA Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such CEA Swap Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such CEA Swap
Obligation.  If a CEA Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such CEA
Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
 

--------------------------------------------------------------------------------

12
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.  Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Subsidiary
Borrower to any Lender hereunder or under any other Loan Document, provided that
such Lender shall have complied with Section 2.16(f).


“Existing Administrative Agent” means JPMorgan Chase Bank, N.A., as
administrative agent under the Existing Credit Agreement.


“Existing Credit Agreement” means the Credit Agreement dated as of November 14,
2011, as amended, among the Company, the Existing Administrative Agent and the
Existing Lenders party thereto.


“Existing Lenders” means the lenders party to the Existing Credit Agreement.


“Existing Letter of Credit” means a letter of credit issued and outstanding
under the Existing Credit Agreement and listed on Schedule 2.05 hereto.


“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
nationally recognized standing selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or other officer acceptable to
the Administrative Agent.


“Fiscal Quarter” means each fiscal quarter of the Company ending on a Saturday
occurring near the end of each March, June, September and December, as
determined by the Company in a manner consistent with its prior practice.


“Fiscal Year” means each fiscal year of the Company ending on a Saturday
occurring near the end of each December, as determined by the Company in a
manner consistent with its prior practice.
 

--------------------------------------------------------------------------------

13
“Foreign Currency” means (a) with respect to any Revolving Loan, (i) AUD,
Canadian Dollars, Euros and Sterling, and (ii) any other currency (x) that is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBOR Screen Rate is
available in the Administrative Agent’s determination or, if such a LIBOR Screen
Rate is not available, the Administrative Agent, the Company and each of the
Lenders agree upon a rate setting mechanism hereunder for such currency, and (z)
that is agreed to by the Administrative Agent and each of the Lenders, (b) with
respect to any Letter of Credit, any currency other than Dollars acceptable to
the Administrative Agent that is freely available, freely transferable and
freely convertible into Dollars, and agreed to by the Issuing Bank issuing such
Letter of Credit, and (c) with respect to any Swingline Foreign Currency Loan,
any currency other than Dollars acceptable to the Administrative Agent that is
freely available, freely transferable and freely convertible into Dollars, and
agreed to by the Swingline Lender.


“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.


“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any one or more of the Subsidiaries
primarily for the benefit of employees of the Company or any Subsidiary residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination or severance of employment,
and which plan is not subject to ERISA or the Code.


“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.


“Foreign Subsidiary Borrower” means each Foreign Subsidiary that has been
designated as a Foreign Subsidiary Borrower by the Company pursuant to Section
2.19, other than a Foreign Subsidiary Borrower that has ceased to be a Foreign
Subsidiary Borrower as provided in Section 2.19.


“Foreign Subsidiary Borrower Agreement” means a Foreign Subsidiary Borrower
Agreement substantially in the form of Exhibit B.


“Foreign Subsidiary Borrower Termination” means a Foreign Subsidiary Borrower
Termination substantially in the form of Exhibit C.


"GAAP" means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Acquisitions for periods prior to the date of the Acquisition).


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 

--------------------------------------------------------------------------------

14
“Guarantor” means each Person required to execute a Guaranty pursuant to Section
2.21.


“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations - All Credit Parties, as amended,
supplemented or otherwise modified from time to time, and in substantially the
form attached hereto as Exhibit D.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Incremental Term Loan Amendment Documents” is defined in Section 2.08(g).


“Incremental Term Loans” is defined in Section 2.08(g).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid (excluding accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), provided that earnout payments will be included in Indebtedness only
to the extent required to be shown as a balance sheet liability under GAAP, (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, provided that the amount of such
Indebtedness, if such Indebtedness has not been assumed and is non-recourse to
such Person, will be the lesser of the fair market value of such asset at the
date of determination and the amount of Indebtedness so secured, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all Off-Balance Sheet Liabilities of such
Person, (l) all Swap Agreement Obligations, and (m) all obligations under any
Disqualified Stock of such Person; provided, however, that, “Indebtedness” shall
not include any obligations resulting from the endorsement of negotiable
instruments in the ordinary course of business, any obligations under
performance, bid, appeal, stay, customs and surety bonds, performance and
completion guarantees, bank guarantees and bankers’ acceptances required in the
ordinary course of business or in connection with the enforcement of claims of
the Company or any of its Subsidiaries or in connection with judgments that do
not result in a Default, any contingent obligations incurred in the ordinary
course of business with respect to obligations not constituting Indebtedness or
any obligations under Swap Agreements entered into for purposes of hedging
foreign currency exchange exposure and not for speculative purposes.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 

--------------------------------------------------------------------------------

15
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.


“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).


“Information Memorandum” means the Confidential Information Memorandum relating
to the Company and the Transactions.


"Intercreditor Agreement" means the Intercreditor Agreement dated as of November
13, 1998 among the Creditors (as defined therein) of the Company and JPMorgan
(as successor by merger to Bank One, N.A., which was successor by merger with
Bank One, Michigan, formerly known as NBD Bank), as Collateral Agent, as amended
or modified from time to time, under which agreement the Lenders, the
Administrative Agent and the Senior Note Holders agree to share equally and
ratably in any proceeds realized from the enforcement of any guarantees from the
Company and any Subsidiaries of the Company and any pledges of any Equity
Interests of any Foreign Subsidiaries which guarantee or secure, as the case may
be, the Obligations - All Credit Parties, the Senior Note Debt and the other
Subject Obligations, provided that such Intercreditor Agreement, and any
amendments or modifications thereto, shall be in form and substance acceptable
to the Required Lenders and the Administrative Agent.


"Interest Coverage Ratio" means, as of the last day of any Fiscal Quarter of the
Company, the ratio of (a) EBITA to (b) Total Interest Expense, in each case as
calculated for the four consecutive Fiscal Quarters then ending, all as
determined in accordance with GAAP.


“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


"Interest Period" means with respect to any Eurocurrency Borrowing (a) in a
LIBOR Quoted Currency, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, with the consent of each Lender, such other period
requested by a Borrower) thereafter, as the applicable Borrower may elect, (b)
with respect to any Eurocurrency Borrowing in AUD, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender, such other period requested by a Borrower) thereafter, as the
applicable Borrower may elect; and (c) with respect to any Eurocurrency
Borrowing in CAD, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months (or, with the consent of each Lender, such other period
requested by a Borrower) thereafter, as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.
 

--------------------------------------------------------------------------------

16
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.


“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its functions.


“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.05(i).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank and the Issuing
Bank may also arrange, with the written consent of the Company, for one or more
Letters of Credit to be issued by one or more other Lenders as provided in
Section 2.05(i), in which case the term “Issuing Bank” shall include any such
Affiliate or other Lender with respect to Letters of Credit issued by such
Affiliate or other Lender.


“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.


“Judgment Currency” shall have the meaning assigned to such term in Section
9.15(b).


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of a
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit E hereto, with such changes thereto as
approved by the Administrative Agent.
 

--------------------------------------------------------------------------------

17
“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” as used herein and in any
other Loan Documents, includes without limitation the Swingline Lender and
reference to any Lender includes such Lender and its Applicable Lending
Installations.


“Letter of Credit” means any letter of credit or similar instrument (including
without limitation a bank guarantee) acceptable to the Issuing Bank issued for
the account of the Company or a Subsidiary pursuant to this Agreement. All
references in this Agreement to account party, beneficiary, reimbursements,
draws and similar terms used with respect to any letter of credit constituting a
Letter of Credit shall be interpreted in a similar manner as determined by the
Issuing Bank when used with respect to any similar instrument (including without
limitation a bank guarantee) acceptable to the Issuing Bank constituting a
Letter of Credit.


“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such Agreed
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for
such currency and Interest Period; provided that, if any LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (b) any Eurocurrency Borrowing denominated in any Non-Quoted
Currency and for any applicable Interest Period, the applicable Local Screen
Rate for such Non-Quoted Currency on the Quotation Day for such currency and
Interest Period; provided  that, if any Local Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement; 
provided , further,  if the LIBO Screen Rate or a Local Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Screen Rate or Local Screen Rate, as
applicable, for such currency and such Interest Period shall be the Interpolated
Rate at such time, subject to Section 2.13 in the event that the Administrative
Agent shall conclude that it shall not be possible to determine such
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error); provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. 
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.


“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Swiss Francs and Japanese
Yen.


“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset (but not including the interests of lessors under operating
leases) and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 

--------------------------------------------------------------------------------

18
“Loan Documents” means this Agreement, each Guaranty, each Collateral Document
and all other instruments, agreements or documents executed in connection
herewith at any time.


“Loan Party” means any Borrower or any Guarantor.


“Loans” means any Swingline Loan or Revolving Loan.


“Local Screen Rate” means (i) for Loans in AUD, the AUD Bank Bill Reference
Rate, and (ii) for Loans in CAD, the CDOR Rate.


“Local Screen Rates” mean the AUD Screen Rate and the CDOR Screen Rate.


“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, Canadian Dollars or AUD, Chicago, Illinois time, (b) with respect to a
Revolving Loan denominated in any Foreign Currency (other than Canadian
Dollars), London, England time, and (c) with respect to any other Loan or
Borrowing, such time reasonably designated by the Administrative Agent.


“London Administrative Office” means the office of the Administrative Agent in
London, England designated by the Administrative Agent from time to time as the
London Administrative Office for purposes of this Agreement.


“Margin Stock” means “margin stock” as defined in Regulations U and X of the
Board as from time to time in effect.


"Material Adverse Effect" means (i) a material adverse effect on the property,
business, operations, financial condition, liabilities, prospects or
capitalization of the Company and its Restricted Subsidiaries, taken as a whole
or (ii) a material adverse effect on the ability of a Borrower or any Guarantor
to perform its obligations under the Loan Documents.


“Material Indebtedness” means (a) the Senior Note Debt and (b) any other
Indebtedness (other than the Loans and Letters of Credit) of any one or more of
the Company and its Restricted Subsidiaries, in an aggregate principal amount
exceeding the Dollar Equivalent of $5,000,000 (or $15,000,000 in the case of
clause (g)(ii) of Article VII). For purposes of determining Material
Indebtedness, the Indebtedness of the Borrower or any Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.


“Maturity Date” means the fifth anniversary of this Agreement.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 

--------------------------------------------------------------------------------

19
"Net Income" means, for any period, the net income (or loss) of the Company and
its Restricted Subsidiaries on a consolidated basis for such period taken as a
single accounting period, determined in accordance with GAAP; provided that in
determining Net Income there shall be excluded, without duplication: (a) the
income of any Person (other than a Restricted Subsidiary of the Company) in
which any Person other than the Company or any of its Restricted Subsidiaries
has a joint interest or partnership interest or other ownership interest, except
to the extent of the amount of dividends or other distributions actually paid to
the Company or any of its Restricted Subsidiaries by such Person during such
period, (b) the loss of any Person (other than a Restricted Subsidiary of the
Company) in which any Person other than the Company or any of its Restricted
Subsidiaries has a joint interest or partnership interest or other ownership
interest, except to the extent such loss is funded by the Company or any of its
Restricted Subsidiaries during such period, (c) the income of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Restricted Subsidiaries or
that Person's assets are acquired by the Company or any of its Restricted
Subsidiaries, (d) the proceeds of any insurance policy, other than proceeds of
business interruption insurance to the extent included in net income under GAAP
and not excluded by any other exclusion under this definition of Net Income, (e)
gains or non-cash losses from the sale, exchange, transfer or other disposition
of property or assets not in the ordinary course of business of the Company and
its Restricted Subsidiaries and any other income of the Company and its
Restricted Subsidiaries which is not from their continuing operations, and
related tax effects in accordance with GAAP, (f) any other extraordinary or
non-recurring gains or non-cash losses of the Company or its Restricted
Subsidiaries, and related tax effects in accordance with GAAP, (g) the income of
any Restricted Subsidiary of the Company to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or of any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary, (h) any
one-time non-cash charges related to ASC 805 or ASC 350 or to any acquisition or
disposition of assets, (i) all amounts booked as expenses relating to Permitted
A/R Sale Transactions, (j) non-cash stock-based compensation expenses, (k)
non-cash charges related to asset impairments, (l) amortization of intangible
assets, and (m) severance and early retirement costs in an aggregate amount not
to exceed $5,000,000 in any four consecutive Fiscal Quarters.


"Net Worth – Restricted Subsidiaries" means, as of any date, the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of a deficit) the capital surplus and retained earnings of the Company and
the Restricted Subsidiaries and the amount of any foreign currency translation
adjustment account shown as a capital account of the Company and its Restricted
Subsidiaries, less the amount of any investment in Unrestricted Subsidiaries,
all on a consolidated basis in accordance with GAAP.


“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case as a result of the applicable Letter of Credit
issued or to be issued.


“Non-Quoted Currency” means each of AUD and CAD.


“Obligation Holders” means the Collateral Agent, the Administrative Agent, the
Issuing Bank, the Lenders and the other holders of the Obligations - All Credit
Parties.
 

--------------------------------------------------------------------------------

20
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other indebtedness, obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Borrowers and their
Subsidiaries to any of the Lenders, the Administrative Agent, the Issuing Bank
or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.


“Obligations - All Credit Parties” means, collectively, (a) the Obligations, (b)
the Banking Services Obligations, and (c) the Swap Agreement Obligations;
provided, however, that the definition of “Obligations - All Credit Parties”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.


“Off-Balance Sheet Liability” of a Person means (a) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (b) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (c) the amount of obligations outstanding under the
legal documents entered into as part of any asset securitization, factoring or
similar transaction on any date of determination that would be characterized as
principal if such asset securitization, factoring or similar transaction were
structured as a secured lending transaction rather than as a purchase or (d) any
other transaction (excluding operating leases for purposes of this clause (d))
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person, including
without limitation Permitted A/R Sale Transactions; in all of the foregoing
cases, notwithstanding anything herein to the contrary, the outstanding amount
of any Off-Balance Sheet Liability shall be calculated based on the aggregate
outstanding amount of obligations outstanding under the legal documents entered
into as part of any such transaction on any date of determination that would be
characterized as principal if such transaction were structured as a secured
lending transaction, whether or not shown as a liability on a consolidated
balance sheet of such Person, in a manner reasonably satisfactory to the
Administrative Agent.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning set forth in Section 9.04(c).
 

--------------------------------------------------------------------------------

21
“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“Patriot Act” has the meaning assigned to such term in Section 9.14.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


"Permitted A/R Sale Transaction" means any transaction, or series of
transactions, under which Sale Receivables owned by the A/R Subsidiary are sold
or transferred to a third-party purchaser in exchange for consideration, in cash
or its equivalent, in an amount equal to the fair market value thereof, and
under which the A/R Subsidiary, the Company and/or another Restricted Subsidiary
shall continue to service the Sale Receivables as agent or sub-agent on behalf
of the purchaser thereof.


“Permitted Encumbrances” means:


(a)  Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;


(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d)  deposits to secure the performance of bids, trade contracts, leases, public
or statutory obligations, surety, customs and appeal bonds (provided that such
deposits do not exceed $10,000,000 for any appeal), performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:


(a)  cash in Dollars or Canadian Dollars;


(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 

--------------------------------------------------------------------------------

22
(c)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;


(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of the Administrative Agent or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;


(e)  fully collateralized repurchase agreements and reverse repurchase
agreements with a term of not more than one year for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;


(f)  in the case of any Foreign Subsidiary, (i) marketable direct obligations
issued by, or unconditionally guaranteed by, the sovereign nation in which such
Foreign Subsidiary is organized and is conducting business or issued by any
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or (ii) investments of the type and maturity
described in clauses (c) through (e) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies;


(g) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by S&P or
Aaa by Moody’s;


(h) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;


(i)   repurchase obligations with a term of not more than 180 days underlying
securities of the types described in clause (b) above entered into with any bank
meeting the qualifications specified in clause (d) above;


(j) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;


(k)  tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency; and


(l)  shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (b) through (h) above.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 

--------------------------------------------------------------------------------

23
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledge Agreements” means all pledge agreements and similar agreements granting
a lien and security interest in at least 65% of the present and future Equity
Interests of certain present and future Foreign Subsidiaries as required by
Section 2.21, each in substantially the form attached hereto as Exhibit F
entered into by the Company or any of its Domestic Subsidiaries at any time for
the benefit of the Collateral Agent and the Secured Parties under and pursuant
to the Intercreditor Agreement, as amended or modified from time to time.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.


“Principal Credit Facility” means (i) the Senior Note Purchase Agreement and the
Senior Notes or any replacement or refinancing thereof, or (ii) documents
evidencing Indebtedness in an amount of $10,000,000 or more outstanding.


“Priority Debt” means, at any time, the sum, without duplication, of (a) the
aggregate principal amount of Indebtedness secured by Liens, (excluding Liens
permitted under subsections (a), (b), (c), (d), (e), (f) and (g) of Section 6.02
of this Agreement, and Liens in favor of the Collateral Agent in Equity
Interests as described in Section 2.21 securing the Subject Obligations subject
to (and as defined in) the Intercreditor Agreement), and (b) Indebtedness of
Restricted Subsidiaries that are not Guarantors, other than Indebtedness of a
Restricted Subsidiary owing to (i) the Company or a Guarantor, (ii) the Lenders
pursuant to this Agreement or the other Loan Documents, or (iii) the Senior Note
Holders pursuant to the Senior Note Purchase Documents.


“Proposed New Lender” has the meaning assigned to such term in Section 2.08(g).


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is AUD or CAD, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest period the Business Day (unless, in
each case, market practice differs in the relevant market where the Eurocurrency
Rate for such currency is to be determined, in which case the Quotation Day will
be  determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:


(a)  in relation to Loans in AUD, as the bid rate observed by the relevant
Reference Bank for AUD denominated bank accepted bills and negotiable
certificates of deposit issued by banks which are for the time being designated
"Prime Banks" by the Australian Financial Markets Association that have a
remaining maturity equal to the relevant Interest Period;
 

--------------------------------------------------------------------------------

24
(b)  in relation to Loans in Canadian Dollars, as the rate at which the relevant
Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and


(c)  in any other case, as the rate at which the relevant Reference Bank could
borrow funds in the London (or other applicable) interbank market in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period.


“Reference Banks” means:


(a)  in relation to the AUD Bank Bill Reference Rate, the principal Sydney
offices of JPMorgan Chase Bank, N.A. and such other banks as may be appointed by
the Administrative Agent in consultation with the Company;


(b)  in relation to the CDOR Rate, the principal Toronto offices of JPMorgan
Chase Bank, N.A. and such other banks as may be appointed by the Administrative
Agent in consultation with the Company; and


(c)  in any other case, the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company.


No Lender shall be obligated to be a Reference Bank without its consent.


“Register” has the meaning set forth in Section 9.04.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates (in any capacity, and including without limitation any Affiliate
named as a syndication agent, documentation agent, joint lead arranger, joint
bookrunner or other bookrunner or arranger) and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.


“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Aggregate Commitment at such time.  If the Commitments have
terminated or expired, Required Lenders shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.


“Responsible Officer” means the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of a Borrower or
any other officer of the Company involved principally in its financial
administration or its controllership function.
 

--------------------------------------------------------------------------------

25
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.


"Restricted Subsidiaries" means all Subsidiaries of the Company other than
Unrestricted Subsidiaries.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.


“Revolving Loan” means a loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


"Sale Receivables" means, collectively (a) accounts receivable that have been
originated by the Company or a Restricted Subsidiary and transferred to the A/R
Subsidiary for sale pursuant to a Permitted A/R Sale Transaction; (b) all
proceeds of such accounts receivable; and (c) any and all instruments, contract
rights, chattel paper, or other general intangibles relating to or arising out
of such accounts receivable.


“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.


“SEC” means the Securities and Exchange Commission or any Govern­mental
Authority succeeding to any or all of the functions of the Securities and
Exchange Commission.


“Secured Obligations” means, collectively, (a) the Obligations - All Credit
Parties, and (b) the Senior Note Debt.


“Secured Parties” means the Obligation Holders and the Senior Note Holders.
 

--------------------------------------------------------------------------------

26
“Senior Note Debt” means the indebtedness and other liabilities owing pursuant
to any Senior Note Purchase Documents at any time.


“Senior Note Holders” means the holders of the Senior Note Debt.


“Senior Note Purchase Agreement” means the Note Purchase and Private Shelf
Agreement dated as of December 17, 2012 between the Company and the purchasers
named therein related to the Senior Notes, as amended, supplemented or modified
from time to time in accordance with the terms thereof.


“Senior Note Purchase Documents” means the Senior Note Purchase Agreement, the
Senior Notes and all agreements and documents executed in connection therewith
at any time and as amended or modified from time to time.


“Senior Notes” means the 3.89% Series A Senior Notes due December 17, 2022 in
the aggregate principal amount of $35,000,000 and the 3.98% Series B Senior
Notes due December 17, 2024 in the aggregate principal amount of $40,000,000
issued by the Company, issued pursuant to the Senior Note Purchase Agreement, as
amended or modified from time to time and including any notes issued in exchange
or replacement for such notes, and any other securities issued pursuant to the
Senior Note Purchase Agreement at any time.


“Significant Subsidiary” means any one or more Restricted Subsidiaries which, if
considered as a single Restricted Subsidiary, would own 15% or more of the Total
Tangible Assets - Restricted Subsidiaries or account for 15% or more of the
consolidated EBITDA (based on the most recent four consecutive Fiscal Quarters)
of the Company and its Restricted Subsidiaries.


“Specified Time” means (i) in relation to a Loan in AUD, as of 11:00 a.m.,
Sydney, Australia time; (ii) in relation to a Loan in CAD, as of 11:00 a.m.
Toronto, Ontario time; and (iii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00, London time.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Obligations - All Credit
Parties to the written satisfaction of the Administrative Agent.
 

--------------------------------------------------------------------------------

27
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing 50% or more of
the equity or 50% or more of the ordinary voting power or, in the case of a
partnership, 50% or more of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
 “Subsidiary” means any subsidiary of the Company.
 
“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by the Company or any of its
Restricted Subsidiaries which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.


“Swap Agreement Obligations” means any and all obligations of the Company or any
of its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) owing to any Lender that is a
Lender on the Effective Date or at the time it enters into the applicable Swap
Agreement or any of its Affiliates under any and all Swap Agreements. For
purposes of determining the “principal amount” of any Swap Agreement Obligations
under any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or any Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.


“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder and its successors in such capacity.  The Swingline Lender may, in its
discretion, arrange for one or more Swingline Loans to be made by Affiliates of
the Swingline Lender, in which case the term “Swingline Lender” shall include
any such Affiliate with respect to Swingline Loans made by such Affiliate.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euro.
 

--------------------------------------------------------------------------------

28
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.


“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


"Total Adjusted Capitalization" means, as of any date, the sum of Net Worth -
Restricted Subsidiaries and Total Seasonally Adjusted Debt as of such date.


“Total Assets - All Subsidiaries” means, as of the date of determination, the
total of all assets which would in accordance with GAAP be included on a
consolidated balance sheet of the Company and its Subsidiaries as of such date.


 “Total Assets - Restricted Subsidiaries” means, as of the date of
determination, the total of all assets which would in accordance with GAAP be
included on a consolidated balance sheet of the Company and its Restricted
Subsidiaries as of such date.


"Total Debt" means, as of any date, without duplication, all of the following
for the Company and its Restricted Subsidiaries on a consolidated basis: (a) all
Indebtedness for borrowed money and similar monetary obligations evidenced by
bonds, notes, debentures, acceptances, Capital Lease Obligations or otherwise,
(b) all liabilities secured by any Lien existing on property owned or acquired
by the Company or any Restricted Subsidiary subject thereto, whether or not the
liability secured thereby shall have been assumed; (c) all reimbursement
obligations under outstanding letters of credit (to the extent an underlying
obligation is not accrued or included in Indebtedness), bankers' acceptances or
similar instruments in respect of drafts which (i) may be presented or (ii) have
been presented and have not yet been paid and are not included in clause (a)
above; but not including reimbursement obligations relating to undrawn letters
of credit in support of any workers’ compensation or self-insurance plan; (d)
all Off-Balance Sheet Liabilities, other than pursuant to Permitted A/R Sale
Transactions; and (e) all Guarantees (other than guarantees issued by the
Borrowers in favor of Restricted Subsidiaries to support routine trade accounts
payable and operating lease obligations and excluding guaranties by Restricted
Subsidiaries of the Company of the Senior Note Debt) relating to indebtedness,
obligations or liabilities of any Person of the type described in the foregoing
clauses (a), (b), (c) and (d).


"Total Interest Expense" means, for any period, total interest and related
expense (including, without limitation, that portion of any Capital Lease
Obligation attributable to interest expense in conformity with GAAP,
amortization of debt discount, all capitalized interest, the interest portion of
any deferred payment obligations, all commissions, discounts and other fees and
charges owed with respect to letter of credit and bankers acceptance financing,
all commissions, discounts, yield and other fees and charges incurred in
connection with Permitted A/R Sale Transactions, the net costs and net payments
under any interest rate hedging, cap or similar agreement or arrangement,
prepayment charges, agency fees, administrative fees, commitment fees and
capitalized transaction costs allocated to interest expense) paid, payable or
accrued during such period, without duplication for any other period, with
respect to all outstanding Indebtedness of the Company and its Restricted
Subsidiaries, all as determined for the Company and its Restricted Subsidiaries
on a consolidated basis for such period in accordance with GAAP.


"Total Seasonally Adjusted Debt" means, as of the end of any Fiscal Quarter of
the Company, the following appropriate amount for such Fiscal Quarter end:  (a)
for any Fiscal Quarter ending in March or June, 85% of Total Debt as of the end
of such Fiscal Quarter, and (b) for any Fiscal Quarter ending in September or
December, 115% of Total Debt as of the end of such Fiscal Quarter.
 

--------------------------------------------------------------------------------

29
“Total Tangible Assets - All Subsidiaries” means, as of the date of
determination, Total Assets - All Subsidiaries, less, to the extent included in
Total Assets - All Subsidiaries, the sum of: (a) any surplus resulting from any
write-up of assets subsequent to the Effective Date, (b) goodwill, (c) patents,
trademarks, trade names and copyrights, and (d) any other amount in respect of
an intangible which should be classified as an asset on such balance sheet in
accordance with GAAP.


“Total Tangible Assets - Restricted Subsidiaries” means, as of the date of
determination, Total Assets - Restricted Subsidiaries, less, to the extent
included in Total Assets - Restricted Subsidiaries, the sum of: (a) any surplus
resulting from any write-up of assets subsequent to the Effective Date, (b)
goodwill, (c) patents, trademarks, trade names and copyrights, and (d) any other
amount in respect of an intangible which should be classified as an asset on
such balance sheet in accordance with GAAP.


“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans and the use
of the proceeds thereof and the issuance of Letters of Credit hereunder and all
transactions related thereto.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(D)(2).


"Unrestricted Subsidiary" means any Subsidiary designated by the Company as an
Unrestricted Subsidiary in accordance with Section 2.23.


“Voting Stock” means Equity Interests of any class or classes of the Company
having power under ordinary circumstances to vote for the election of members of
the Board of Directors of such corporation, or Person performing similar
functions.


“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Loan Party and the Administrative Agent.


SECTION 1.02.   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
 

--------------------------------------------------------------------------------

30
SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Treatment.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time (subject,
in the case of financial statements that are not fiscal year end statements, to
the absence of footnotes and year-end audit adjustments); provided that, if the
U.S. Borrower notifies the Administrative Agent that the U.S. Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the U.S.
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  For purposes of
calculating the Adjusted Leverage Ratio (as used in Section 6.10 and in
determining the Applicable Rate), the Interest Coverage Ratio, any Acquisition
or any sale or other disposition outside the ordinary course of business by the
U.S. Borrower or any of the Subsidiaries of any asset or group of related assets
in one or a series of related transactions, the net proceeds from which exceed
$1,000,000, including the incurrence of any Indebtedness and any related
financing or other transactions in connection with any of the foregoing,
occurring during the period for which such ratios are calculated shall be deemed
to have occurred on the first day of the relevant period for which such ratios
were calculated on a pro forma basis acceptable to the Administrative Agent. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.


SECTION 1.05.   Foreign Currency Calculations. (a) For purposes of determining
the Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advance to be made or repaid on or prior to the applicable date for such
calculation).
 

--------------------------------------------------------------------------------

31
(b) For purposes of any determination under Article VI or VII, all amounts
incurred, outstanding or proposed to be incurred or outstanding, and the amount
of each investment, asset disposition or other applicable transaction,
denominated in currencies other than Dollars shall be translated into Dollars at
the Exchange Rates in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or Liens
were initially consummated in reliance on the exceptions under such Sections. 
Such Exchange Rates shall be determined in good faith by the Borrowers.


SECTION 1.06.  Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Effective Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Eurocurrency Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Borrowing, at the end of the current Interest Period.


(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Effective Date shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Foreign Currency Borrowings denominated in
Euros.


(c)  Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other Foreign Currency.


SECTION 1.07.    Status of Obligations.   In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
 

--------------------------------------------------------------------------------

32
ARTICLE II
The Credits


SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the Company and to Foreign Subsidiary Borrowers from time
to time during the Availability Period in an aggregate principal amount that
will not result in any of the following:


(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment;


(b) the Aggregate Revolving Credit Exposure exceeding the Aggregate Commitments;
or


(c) the Dollar Equivalent of the aggregate amount of all Revolving Loans,
Letters of Credit and Swingline Loans denominated in Foreign Currencies
exceeding $100,000,000.


Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.   Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders,
ratably in accordance with their respective Applicable Percentages, on the date
such Loans are made hereunder (or, in the case of Swingline Loans, in accordance
with Section 2.04).  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b) Subject to Section 2.13, (i) each Revolving Borrowing denominated in Dollars
or Canadian Dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the applicable Borrower may request in accordance herewith and (ii)
each Revolving Borrowing denominated in a Foreign Currency (other than Canadian
Dollars) shall be comprised entirely of Eurocurrency Loans.  Each Swingline
Borrowing shall bear interest at such rate separately agreed to between the
applicable Borrower and the Swingline Lender.


(c) Each Borrowing shall be in an aggregate amount that is an integral multiple
of the applicable Borrowing Multiple and not less than the applicable Borrowing
Minimum, provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.


(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 

--------------------------------------------------------------------------------

33
(e)  Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent, provided that not more than one Applicable Lending
Installation shall be designated any time.  All terms of this Agreement shall
apply to any such Applicable Lending Installation of such Lender and the Loans
and any Notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Applicable Lending Installation.  Each Lender may, by
written notice to the Administrative Agent and the Company, designate
replacement or additional Applicable Lending Installations through which Loans
will be made by it and for whose account Loan payments are to be made.  Each
Lender will promptly notify the Company and the Administrative Agent of any
event of which it has actual knowledge occurring after the date hereof which
will entitle such Lender to compensation pursuant to Section 2.14 and will
designate a different Applicable Lending Installation if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender or
contrary to its policies.


SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Administrative
Agent of such request by telephone (provided that request for any Loan
denominated in any Foreign Currency shall be made in writing in a form approved
by the Applicable Administrative Agent in its reasonable discretion) (a) in the
case of a Eurocurrency Borrowing denominated in Dollars or in Canadian Dollars,
not later than 12:00 noon, Chicago, Illinois time, three Business Days before
the date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in Sterling or Euros, not later than 11:00 a.m., London, England
time, three Business Days before the date of the proposed Borrowing, (c) in the
case of a Eurocurrency Borrowing denominated in any other Foreign Currency, not
later than such time required by the Applicable Administrative Agent three
Business Days before the date of the proposed Borrowing or (d) in the case of an
ABR Borrowing, not later than 10:00 a.m., Chicago, Illinois time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic communication to the Applicable Administrative Agent of a written
Borrowing Request in a form approved by the Applicable Administrative Agent in
its reasonable discretion and signed by the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i) the Borrower requesting such Borrowing;


(ii) in the case of a Revolving Borrowing requested by the Company or a Foreign
Subsidiary Borrower, the currency (which may be Dollars or a Foreign Currency)
in which such Borrowing is to be denominated;


(iii) the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Foreign Currency);


(iv) the date of such Borrowing, which shall be a Business Day;


(v) in the case of a Borrowing denominated in Dollars or Canadian Dollars,
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;


(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and


(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.
 

--------------------------------------------------------------------------------

34
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency (other than Canadian Dollars), in
which case such Revolving Borrowing shall be a Eurocurrency Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04.    Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Swingline
Loans to any Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the Dollar Equivalent of the aggregate principal amount of outstanding Swingline
Loans exceeding $40,000,000, or (ii) the Aggregate Revolving Credit Exposure
exceeding the Aggregate Commitments.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the applicable Borrower may borrow,
prepay and reborrow Swingline Loans.


(b) To request a Swingline Borrowing, the applicable Borrower shall notify the
Swingline Lender as determined by such applicable Borrower for each Swingline
Borrowing (and it is acknowledged and agreed that any Borrower may request the
Swingline Lender to make the requested Swingline Loan, and such requested
Swingline Loan will be made by that selected Swingline Lender only) of such
request by telephone (provided that requests for any Swingline Borrowing
denominated in any Foreign Currency (other than Canadian Dollars) shall be made
in writing to the London Administrative Office in a form approved by the London
Administrative Office, in its reasonable discretion) promptly followed by a
telecopy or e-mail communication to the Swingline Lender of a written Borrowing
Request in a form approved by the Swingline Lender in its reasonable discretion
not later than (i) 1:00 p.m., Chicago, Illinois time on the day of any proposed
Swingline Loan in the case of any Swingline Loan to a Borrower denominated in
Dollars, (ii) 12:00 noon Toronto, Ontario time on the day of any proposed
Swingline Loan in the case of any Swingline Loan denominated in Canadian
Dollars, or (iii) 10:00 a.m. London, England time on the Business Day prior to
the day of any proposed Swingline Loan in the case of any other Swingline Loan;
or, in each of the foregoing cases, such other times or methods agreed to
between the applicable Borrower and the Swingline Lender.  Each such notice
shall be irrevocable and shall specify (A) the requested date (which shall be a
Business Day), (B) whether such Swingline Loan is to be denominated in Dollars
or a Foreign Currency, (C) the amount of the requested Swingline Borrowing, and
(D) in the case of a Swingline Borrowing denominated in a Foreign Currency, such
other information reasonably required by the Swingline Lender.  Any funding of a
Swingline Loan by the Swingline Lender shall be made in accordance with Section
2.02(a) on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., Local Time, to the account of the Swingline Lender most
recently designated by it for such purpose by notice to the Swingline Lender. 
The Swingline Lender will make such Swingline Loan available to the applicable
Borrower by promptly crediting the amounts so received to an account of the
applicable Borrower maintained with the Swingline Lender or to an account
maintained with another bank reasonably satisfactory to the Swingline Lender as
designated by the applicable Borrower in the Borrowing request (or, in the case
of a Swingline Borrowing made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the applicable Issuing Bank). 
Notwithstanding anything in this Section 2.04 or elsewhere to the contrary, the
Administrative Agent, the Swingline Lender and the applicable Borrower may agree
to make any other arrangements for the making of Swingline Loans, including
without limitation by way of an overdraft facility or other credit extensions,
and the obligations thereunder shall constitute Swingline Loans hereunder if
designated as such by the Swingline Lender.
 

--------------------------------------------------------------------------------

35
(c) The Swingline Lender may by written notice given to the Applicable
Administrative Agent not later than 1:00 p.m., Chicago, Illinois time (or 10:00
a.m. London, England time in the case of any Swingline Loan denominated in any
Foreign Currency), on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans.  Such notice shall specify the aggregate amount of such
Swingline Loans in which the Lenders will participate. Promptly upon receipt of
such notice, the Applicable Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Applicable
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Applicable Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Applicable
Administrative Agent shall notify the applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph (c), and thereafter
payments in respect of such Swingline Loan shall be made to the Applicable
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the applicable Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Applicable Administrative Agent; any such amounts received by
the Applicable Administrative Agent shall be promptly remitted by the Applicable
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Applicable Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the applicable Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the applicable Borrower of any default in the
payment thereof.


SECTION 2.05.    Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Dollars or any Foreign Currency for its own account or the
account of a Subsidiary acceptable to the Issuing Bank, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company and/or a Subsidiary
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control; provided, however, if such Issuing
Bank is requested to issue Letters of Credit with respect to a jurisdiction such
Issuing Bank deems, in its reasonable judgment, may at any time subject it to a
New Money Credit Event or a Country Risk Event, the Company shall, at the
request of such Issuing Bank, guaranty and indemnify such Issuing Bank against
any and all costs, liabilities and losses resulting from such New Money Credit
Event or Country Risk Event, in each case in a form and substance reasonably
satisfactory to such Issuing Bank. The Company unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, the Company will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.11(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).  Upon the
effectiveness of this Agreement, each Existing Letter of Credit shall, without
any further action by any party, be deemed to have been issued as a Letter of
Credit hereunder on the Effective Date and shall for all purposes hereof be
treated as a Letter of Credit under this Agreement.
 

--------------------------------------------------------------------------------

36
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the account party thereof (which shall
be the Company or a Subsidiary, and if a Subsidiary then the Company and such
Subsidiary shall be jointly and severally liable with respect to all Obligations
relating to such Letter of Credit), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by the Issuing Bank, the
Company (and the applicable Subsidiary if such Letter of Credit is to be issued
for the account of a Subsidiary) also shall submit an application and such other
agreements on the Issuing Bank’s standard forms in connection with any request
for a Letter of Credit, completed to the reasonable satisfaction of the Issuing
Bank, and such other certificates, documents and other papers and information as
the Issuing Bank may reasonably request.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed [$45,000,000] and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Aggregate Commitments.


(c)  Expiration Date.  Each Letter of Credit shall expire on the earlier of (a)
one year after the date of issuance and (b) five Business Days prior to the
Maturity Date, provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (b) above).


(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Company on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 

--------------------------------------------------------------------------------

37
(e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company and any applicable Subsidiary (if
such Letter of Credit was issued for the account of a Subsidiary) shall jointly
and severally reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 12:00 noon, Local
Time, on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Company’s and any applicable Subsidiary’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Company and any
applicable Subsidiary fail to make such payment when due, such amount, if
denominated in Foreign Currency (other than an amount in Canadian Dollars
constituting an ABR Borrowing) shall be converted to Dollars and shall bear
interest at the Alternate Base Rate and the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from the
Company and any applicable Subsidiary in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company and any applicable Subsidiary, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Company or any applicable
Subsidiary pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company and any applicable Subsidiary of their obligation to reimburse such LC
Disbursement.


(f)  Obligations Absolute.  The Company’s and any applicable Subsidiary’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s or any applicable Subsidiary’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company and any applicable Subsidiary to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Company and any applicable Subsidiary
to the extent permitted by applicable law) suffered by the Company and any
applicable Subsidiary that are caused by the Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 

--------------------------------------------------------------------------------

38
(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company and any applicable Subsidiary of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.


(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Company or the applicable Subsidiary shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company and or the
applicable Subsidiary reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency other than Canadian Dollars, at the rate
reasonably determined by the Applicable Administrative Agent to be the cost to
it of funding such amount plus the then effective Applicable Rate with respect
to Eurocurrency Loans); provided that, if the Company or any applicable
Subsidiary fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.


(i)  Replacement of the Issuing Bank; Additional Issuing Banks.  The Issuing
Bank may be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.  Lenders may be added as
additional Issuing Banks under this Agreement at any time by written agreement
among the Company, the Administrative Agent, all existing Issuing Banks and such
Lender and, notwithstanding anything herein to the contrary and without the
consent of any other Lenders, the Company, the Administrative Agent, all
existing Issuing Banks and such new Issuing Bank may implement such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in their reasonable opinion, to add such additional Issuing Banks
and establish terms and procedures for all Issuing Banks hereunder.
 

--------------------------------------------------------------------------------

39
(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company and any applicable Subsidiary (with respect to any
Letters of Credit issued for its account only, jointly and severally with the
Company) shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company or any applicable Subsidiary
with respect to any Letters of Credit issued for its account described in clause
(h) or (i) of Article VII.  Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Company and any applicable Subsidiary under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Company's and any
applicable Subsidiary's risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company and any applicable
Subsidiary for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure 
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Company under this Agreement.  If the Company and any
applicable Subsidiary are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company or the
applicable Subsidiary within three Business Days after all Events of Default
have been cured or waived.


SECTION 2.06.    Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Administrative Agent most recently designated by it for such purpose
by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Applicable Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower maintained
with the Applicable Administrative Agent (i) in such location mutually agreed to
by the Administrative Agent and the applicable Borrower, in the case of Loans
denominated in Dollars or Canadian Dollars, or (ii) in London, England or other
location mutually agreed to by the Administrative Agent and the applicable
Borrower, in the case of Loans denominated in a Foreign Currency other than
Canadian Dollars and designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans and Swingline Dollar
Borrowings made to finance the reimbursement of a LC Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.


(b)  Unless the Applicable Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Administrative Agent such Lender’s share of
such Borrowing, the Applicable Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the Applicable
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Applicable Administrative Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Applicable
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Applicable Administrative Agent to be the cost to it of funding such amount
(in the case of a Borrowing denominated in a Foreign Currency) or (ii) in the
case of the applicable Borrower, the interest rate applicable to the Borrowing.
If such Lender pays such amount to the Applicable Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 

--------------------------------------------------------------------------------

40
SECTION 2.07.  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of Borrowings denominated in
Dollars or Canadian Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Foreign Currency
Borrowings or Swingline Dollar Borrowings, which may not be converted or
continued.


(b)  To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Administrative Agent of such election by telephone
(provided that any such election with respect to any Loan denominated any
Foreign Currency shall be made in writing in a form approved by the Applicable
Administrative Agent in its reasonable discretion) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type and, if applicable, denominated in the Foreign Currency
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Applicable Administrative
Agent of a written Interest Election Request in a form approved by the
Applicable Administrative Agent in its reasonable discretion and signed by the
applicable Borrower.


(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency other than Canadian Dollars; and
 

--------------------------------------------------------------------------------

41
(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.


(d)  Promptly following receipt of an Interest Election Request, the Applicable
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.


(e)  If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency other than Canadian Dollars, in which case such Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration commencing on the last day of such Interest Period). Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the written request (including a
request through electronic means) of the Required Lenders, so notifies the
applicable Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars or Canadian Dollars shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Borrowing denominated in a Foreign Currency (other than Canadian
Dollars) shall be continued as a Eurocurrency Borrowing with an Interest Period
of one month’s duration.


SECTION 2.08.  Termination and Reduction/Increases of Commitments.  (a)  Unless
previously terminated, the Commitments shall termi­nate on the Maturity Date.


(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the Aggregate Revolving Exposure would exceed the Aggregate
Commitments.


(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent,
but shall not limit the Company’s right to increase Commitments pursuant to
Section 2.08(d) immediately below.  Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.
 

--------------------------------------------------------------------------------

42
(d)  Subject to the conditions set forth below, the Company may, upon at least
ten (10) days’ (or such other period of time agreed to between the
Administrative Agent and the Company) prior written notice to the Administrative
Agent, increase the Aggregate Commitments from time to time, either by
designating a lender not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent which shall not be unreasonably withheld) or by agreeing
with an existing Lender that such Lender’s Commitment shall be increased (thus
increasing the Aggregate Commitments); provided that:


(i)             as of the effective date of such increase, no Default shall have
occurred and be continuing hereunder and the Company shall be in compliance with
the covenants in Section 6.10 and 6.11 on a pro forma basis acceptable to the
Administrative Agent;


(ii)            the representations and warranties made by the Borrowers and
contained in Article III shall be true and correct in all material respects on
and as of the effective date with the same effect as if made on and as of such
date (other than those representations and warranties that by their terms speak
as of a particular date, which representations and warranties shall be true and
correct as of such particular date);


(iii)           the amount of such increase in the Aggregate Commitments shall
not be less than $10,000,000, and aggregate amount of all increases in the
Aggregate Commitments and Incremental Term Loans under this Section 2.08 shall
not exceed $125,000,000;


(iv)           the Borrowers and the Lender or lender not theretofore a Lender,
shall execute and deliver to the Administrative Agent, a Lender Addition and
Acknowledgement Agreement, and acknowledged by the Administrative Agent and each
Borrower;


(v)            no existing Lender shall be obligated in any way to increase its
Commitment, other than any Lender who has executed and delivered to the
Administrative Agent the Lender Addition and Acknowledgement Agreement under the
immediately preceding Subsection (iv); and


(vi)           the Administrative Agent shall consent (which consent shall not
be unreasonably withheld) to such increase and the Company shall have complied
with such other conditions in connection with such increase as may be reasonably
required by the Administrative Agent.


(e)            Upon the execution, delivery, acceptance and recording of the
Lender Addition and Acknowledgement Agreement, from and after the effective date
specified in a Lender Addition and Acknowledgement Agreement, such existing
Lender shall have a Commitment as therein set forth or such new Lender shall
become a Lender with a Commitment as therein set forth and all the rights and
obligations of a Lender with such a Commitment hereunder.


(f)             Upon its receipt of a Lender Addition and Acknowledgement
Agreement together with any note or notes, if requested, the Administrative
Agent shall, if such Lender Addition and Acknowledgement Agreement has been
completed and the other conditions described in this Section 2.08 have been
satisfied:


(i)              accept such Lender Addition and Acknowledgement Agreement;


(ii)             record the information contained therein in the Register; and


(iii)           give prompt notice thereof to the Lenders and the Company and
deliver to the Lenders a schedule reflecting the new Commitments.
 

--------------------------------------------------------------------------------

43
(g) At any time and subject to the terms and conditions of this Section 2.08(g),
the Company may request one or more tranches of term loans (the “Incremental
Term Loans”) with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) but without the consent of any Lender not
providing such Incremental Term Loans; provided that the aggregate amount of all
Incremental Term Loans shall not exceed the amount permitted under Section
2.08(d)(iii). Any tranche of Incremental Term Loans (i) shall be available to
the Company in Dollars, (ii) shall be subject to such conditions precedent as
reasonably required by the Administrative Agent (including without limitations
conditions equivalent to those contained in Section 2.08(d)(i), (ii), (iv) and
(vi)), (iii) shall rank pari passu in right of payment and security, if any,
with the Aggregate Revolving Credit Exposure, (iv) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date, may be required
to be mandatorily prepaid in full or in part prior to prepayment of the
Aggregate Revolving Credit Exposure, and may permit voluntary prepayments
thereof), and (v) except as set forth above, shall be treated substantially the
same as (and in any event no more favorably than) the Aggregate Revolving Credit
Exposure; provided that the terms and conditions applicable to the pricing,
fees, amortization and mandatory prepayments regarding any tranche of
Incremental Term Loans may differ from those applicable to Aggregate Revolving
Credit Exposure.  Each tranche of Incremental Term Loans and each Commitment
Increase shall be in a minimum amount of $10,000,000 and integral multiples of
$5,000,000. Any request for a tranche of Incremental Term Loans shall be made
pursuant to such procedures and requirements as agreed upon between the
Administrative Agent and the Company. The Incremental Term Loans may be provided
by any existing Lender or by any other bank or other financial institution or
other Person engaged in the business of making commercial loans (any such other
bank or other financial institution or other Person, a “Proposed New Lender”) as
determined by the Administrative Agent and the Company.  In connection with any
Incremental Term Loan, the Borrowers, the Guarantors, each Lender agreeing to
provide such Incremental Term Loans, if any, and each Proposed New Lender, if
any,  shall otherwise have executed and delivered such other instruments and
documents that the Administrative Agent shall have reasonably requested in
connection with such Incremental Term Loan (the “Incremental Term Loan Amendment
Documents”), including without limitation an amendment to, or amended and
restatement of, this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender agreeing to provide such Incremental Term
Loans, if any, each Proposed New Lender, if any, and the Administrative Agent,
which amendment or amendments may, notwithstanding anything herein to the
contrary and without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Company, to effect
such Incremental Term Loans in accordance with this Section 2.08, including
without limitation such modifications of the Required Lender and Applicable
Percentages definitions and voting and pro rata sharing provisions to give
effect to such Incremental Term Loans in accordance with this Section 2.08.


SECTION 2.09.   Repayment of Loans; Evidence of Debt.  (a)  The Company and each
Foreign Subsidiary Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender then unpaid principal amount
of each Revolving Loan on the Maturity Date, and (ii) to the Swingline Lender
then unpaid principal amount of each Swingline Loan owing to the Swingline
Lender on the earlier of the Maturity Date and the date demanded by the
Swingline Lender.  Each Foreign Subsidiary Borrower hereby unconditionally
promises to pay to the Applicable Administrative Agent for the account of each
Lender then unpaid principal amount of each Revolving Loan to such Foreign
Subsidiary Borrower on the Maturity Date.  For the avoidance of doubt, the Loan
Parties and Credit Parties hereby acknowledge and agree that, notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, express
or implied, under no circumstance will a Foreign Subsidiary Borrower be in any
way obligated or liable for the Obligations except for the direct Loans (and any
interest, fees and expenses related thereto) made to such Foreign Subsidiary
Borrower.
 

--------------------------------------------------------------------------------

44
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)  Each Applicable Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Administrative Agent hereunder for the account of the Lenders and
each Lender’s share thereof.


(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
an Applicable Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.


(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit G hereto or such other form approved by the Applicable
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).


SECTION 2.10.   Prepayment of Loans.  (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.


(b)  The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy, provided that any such notification with respect to any
Loan denominated any Foreign Currency shall be made in writing in a form
approved by the Applicable Administrative Agent in its reasonable discretion) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 2:00 p.m., Local Time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 2:00 p.m., Local Time, one Business Day
before the date of prepayment, (iii) in the case of prepayment of a Swingline
Loan denominated in U.S. Dollars or Canadian Dollars, not later than 12:00 noon,
Local Time, on the date of prepayment, or (iv) in the case of prepayment of any
other Swingline Loan, not later than 9:00 a.m., London Time, on the Business Day
prior to such prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.
 

--------------------------------------------------------------------------------

45
(c)  In the event and on such occasion that the Aggregate Revolving Credit
Exposure exceeds (x) 103% of the Aggregate Commitments solely as a result of
currency fluctuations or (y) the Aggregate Commitments (other than as a result
of currency fluctuations), the Borrowers shall prepay Aggregate Revolving Credit
Exposure owing by such Borrowers in an aggregate amount equal to the amount by
which the Aggregate Revolving Credit Exposure exceeds the Aggregate Commitments.


SECTION 2.11.   Fees.  (a)  The Company agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates, and thereafter on the
average daily amount of the Revolving Loans and Applicable Percentage of the
Swingline Loans and Letters of Credit of such Lender.  Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).


(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).


(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.


(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.


SECTION 2.12.   Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)  The Loans comprising each Eurocurrency Borrowing (including each Swingline
Loan) shall bear interest at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
 

--------------------------------------------------------------------------------

46
(c)  Each Swingline Loan shall bear interest at the applicable Borrower’s
election in accordance with Section 2.04, at either (i) if denominated in
Dollars or Canadian Dollars, (A) the Alternate Base Rate plus the Applicable
Rate, or (B) as separately agreed to between the applicable Borrower and the
Swingline Lender, or (ii) if denominated in a Foreign Currency (other than
Canadian Dollars), the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate, in each case except as otherwise
required hereunder.


(d)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due (after the expiration of any applicable grace or cure period), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.


(e)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.


(f)  All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Sterling and
interest computed by reference to the AUD Bank Bill Reference Rate or the CDOR
Rate shall be computed on the basis of a year of 365 days or, if required by
applicable law or custom, 366 days in a leap year, (ii) interest on Borrowings
denominated in any other Foreign Currency for which it is required by applicable
law or custom to compute interest on the basis of a year of 365 days or, if
required by applicable law or custom, 366 days in a leap year, shall be computed
on such basis, and (iii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


(g)            For the purposes of the Interest Act (Canada) hereunder (i)
whenever interest payable pursuant to this Agreement is calculated with respect
to any monetary obligation relating to Loans to any Borrower in Canada on the
basis of a period other than a calendar year (the “Calculation Period”), each
rate of interest determined pursuant to such calculation expressed as an annual
rate is equivalent to such rate as so determined, multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days in the Calculation Period; (ii) the principle of
deemed reinvestment of interest with respect to any monetary obligation relating
to Loans in Canadian Dollars shall not apply to any interest calculation under
this Agreement, and (iii) the rates of interest with respect to any monetary
obligation relating to Loans to any Borrower in Canada stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.
 

--------------------------------------------------------------------------------

47
SECTION 2.13.  Alternate Rate of Interest; Foreign Currencies. (a) If at the
time that the Administrative Agent shall seek to determine the relevant Screen
Rate on the Quotation Day for any Interest Period for a Eurocurrency Borrowing
the applicable Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason and the Administrative Agent shall determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the Eurocurrency Rate for such Interest Period for such
Eurocurrency Borrowing; provided,  however,  that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurocurrency Rate for such Eurocurrency Borrowing, (i) if such
Borrowing shall be requested in Dollars, then such Borrowing shall be made as an
ABR Borrowing at the Alternate Base Rate – U.S., (ii) if such Borrowing shall be
requested in Canadian Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate – Canada, and (iii) if such Borrowing shall
be requested in any other Agreed Currency, the Eurocurrency Rate shall be equal
to the cost to each Lender to fund its pro rata share of such Eurocurrency
Borrowing (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion); such rate, the “CF Rate”).
 
(b)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period; or
 
(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurocurrency Competitive Loan, the Lender that is required to make
such Loan) that the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period,
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Eurocurrency Borrowing to,
or continuation of any Eurocurrency Borrowing in the applicable currency or for
the applicable Interest Period, as the case may be, shall be ineffective, (B) 
if such Borrowing is requested in USD, such Borrowing shall be made as an ABR
Borrowing and (C) if such Borrowing is requested  in any Non-USD currency, then
the Eurocurrency Rate for such Eurocurrency Borrowing shall be at the CF Rate;
provided, further that (A) if the circumstances giving rise to such notice do
not affect all the Lenders, then requests by the Borrower for Eurocurrency
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.


(c)            If, after the designation of any currency as a Foreign Currency,
any change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Required Lenders (in the case of any Loans to be
denominated in an Foreign Currency) or the L/C Issuer (in the case of any Letter
of Credit to be denominated in a Foreign Currency), (a) such currency no longer
being readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
or (c) providing such currency is impracticable for the Lenders (each of (a),
(b) and (c), a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Company, and such country’s currency shall
no longer be a Foreign Currency until such time as the Disqualifying Event(s) no
longer exist. Within five (5) Business Days after receipt of such notice from
the Administrative Agent, the Borrowers shall repay all Loans in such currency
to which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.
 

--------------------------------------------------------------------------------

48
SECTION 2.14.   Increased Costs.  (a)  If any Change in Law shall:


(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;


(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or any Advance made by such Lender or
any Letter of Credit or participation therein; or


(iii)  subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient (as determined in such Lender or other
Recipient’s good faith discretion) of making or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender, the Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.


(b)  If any Lender or the Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.


(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.
 

--------------------------------------------------------------------------------

49
(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.15.   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow or continue any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.18, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
current Interest Period therefor (or, in the case of a failure to borrow or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the highest interest rate which such Lender would bid
in good faith were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market plus the Applicable Rate then in effect for LIBO Revolving Loans.  A
certifi­cate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.


SECTION 2.16.   (a)  Withholding of Taxes; Gross-Up.  Each payment by or on
account of any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law.  If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.


(b)  Payment of Other Taxes by the Borrowers.  The applicable Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.


(c)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 

--------------------------------------------------------------------------------

50
(d)  Indemnification by the Borrowers.  The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.16(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, except that each Foreign Subsidiary Borrower shall only be severally
liable for those Obligations related to it as provided in the last sentence of
Section 2.09(a).  The indemnity under this Section 2.16(d) shall be paid within
10 Business Days after the Recipient delivers to any Loan Party a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim.  Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.  Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.


(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.


(f)  Status of Lenders.  (i)  Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times reasonably requested by the
applicable Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the applicable Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested by the
applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.16(f) (to the extent it is legally eligible to do so).  If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.


(ii)  Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 

--------------------------------------------------------------------------------

51
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;


(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit H (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;


(E) in the case of a Foreign Lender that is not the Beneficial Owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such Beneficial Owner or partner of such partnership if such
Beneficial Owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or


(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.16(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
 

--------------------------------------------------------------------------------

52
(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.16(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this Section
2.16(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 2.16(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.


(h)  Survival.  Each party’s obligations under this Section 2.16 shall survive
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.


(i)  Issuing Bank.  For purposes of Section 2.16(e) and (f), the term “Lender”
includes any Issuing Bank.


(j) VAT. All amounts payable by any Loan Party to the Administrative Agent, the
Lenders or the Issuing Bank shall be deemed to be exclusive of any value added
tax or any other similar Taxes (“VAT”). If VAT is payable on any amount paid to
the Administrative Agent, the Lenders or the Issuing Bank by any Loan Party, the
applicable Loan Party shall pay to the Administrative Agent,  the Lenders or the
Issuing Bank an amount equal to the amount of the VAT.


SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
Unless otherwise specified, each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.14, 2.15, 2.16 or 2.20,
or otherwise) prior to 1:00 p.m., Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Administrative Agent to the applicable account
designated to the Company by each Applicable Administrative Agent, except
payments to be made directly to the applicable Issuing Bank or Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16, 2.20 and 9.03 shall be made directly to the persons entitled
thereto. The Applicable Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated or (iii) any other amount
due hereunder or under another Loan Document shall be made in Dollars. Any
payment required to be made by an Applicable Administrative Agent hereunder
shall be deemed to have been made by the time required if such Applicable
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Applicable
Administrative Agent to make such payment.
 

--------------------------------------------------------------------------------

53
(b)  If at any time insufficient funds are received by and available to the
Applicable Administrative Agent from any Borrower to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.


(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.


(d)  Unless the Applicable Administrative Agent shall have received notice from
a Borrower prior to the date on which any payment is due to the Applicable
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that such Borrower will not make such payment, the Applicable
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Applicable Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at (i) the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of an amount denominated in Dollars) and (ii) the rate
reasonably determined by the Applicable Administrative Agent to be the cost to
it of funding such amount (in the case of an amount denominated in a Foreign
Currency).
 

--------------------------------------------------------------------------------

54
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Applicable Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Applicable Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Applicable Administrative Agent in its
discretion.


SECTION 2.18.   Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.


(b)  If (i) any Lender is a Defaulting Lender, (ii) any Lender is requesting
compensation under Section 2.14 or 2.16 with respect to costs not being incurred
by the other Lenders or (iii) if the Borrowers have requested a modification or
waiver that requires the consent of all Lenders under Section 9.02 and the
Required Lenders have approved such request but one or more Lenders have not
(and Lenders described in any of the foregoing clauses (i), (ii) or (iii), as
“Affected Lender”), the Borrowers may, at their sole expense and effort, require
any such Affected Lender, upon notice to such Affected Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unrea­sonably be
withheld, (ii) such Affected Lender, as applicable, shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  An Affected Lender, as the case may be, shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrowers to require such assignment and delegation cease to apply.


SECTION 2.19.   Foreign Subsidiary Borrowers.  (a)  On or after the Effective
Date, the Company may designate any Foreign Subsidiary that is a Wholly-Owned
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Foreign Subsidiary Borrower Agreement executed by such Subsidiary and
the Company. Each such designation shall be subject to the consent of the
Administrative Agent (which consent shall not unreasonably be withheld).  In
addition, no Foreign Subsidiary may become a Foreign Subsidiary Borrower if any
Lender that as a result thereof would be obligated to lend to it may not at such
time legally lend to such Foreign Subsidiary unless other arrangements in
respect thereof have been made that are acceptable to such Lender.
 

--------------------------------------------------------------------------------

55
(b)            Upon the execution by the Company and delivery to the
Administrative Agent of a Foreign Subsidiary Borrower Termination with respect
to any Foreign Subsidiary Borrower, such Subsidiary shall cease to be a Foreign
Subsidiary Borrower and a party to this Agreement; provided that no Foreign
Subsidiary Borrower Termination will become effective as to any Foreign
Subsidiary Borrower (other than to terminate such Foreign Subsidiary Borrower’s
right to make further Borrowings under this Agreement) at a time when any
principal of or interest on any Loan to such Foreign Subsidiary Borrower shall
be outstanding hereunder.  Following receipt of any Foreign Subsidiary Borrower
Agreement or Foreign Subsidiary Borrower Termination, the Administrative Agent
shall send a copy thereof to each Lender.


(c)            If, in any applicable jurisdiction, the Administrative Agent, the
L/C Issuer or any Lender or any Applicable Lending Installation determines that
any applicable law or regulation has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for the Administrative Agent, the
L/C Issuer or any Lender or its applicable Applicable Lending Installation to
(i) perform any of its obligations hereunder or under any other Loan Document
with respect to any Foreign Subsidiary Borrower, (ii) to fund or maintain its
participation in any Loan made to any Foreign Subsidiary Borrower or (iii)
issue, make, maintain, fund or charge interest with respect to any credit
extension to any Foreign Subsidiary Borrower, such Person shall promptly notify
the Administrative Agent, then, upon the Administrative Agent notifying the
Company, and until such notice by such Person is revoked, any obligation of such
Person to issue, make, maintain, fund or charge interest with respect to any
such credit extension shall be suspended, and, to the extent required by
applicable law or regulation, cancelled.  Upon receipt of such notice, the Loan
Parties shall, (A) repay that Person’s participation in such Loans or other
applicable Obligations on the last day of the Interest Period for each such Loan
or other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.


SECTION 2.20.  Additional Reserve Costs.  (a)  For so long as any Lender is
required to comply with reserve assets, liquidity, cash margin or other
requirements of any monetary or other authority (including any such requirement
imposed by the European Central Bank or the European System of Central Banks,
but excluding requirements reflected in the Statutory Reserves) in respect of
any of such Lender’s Eurocurrency Loans and Swingline Foreign Currency Loans
which are Eurocurrency Borrowings, such Lender shall be entitled to require the
applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Loans subject to such requirements, additional interest on
such Loan at a rate per annum specified by such Lender to be the cost to such
Lender of complying with such requirements in relation to such Loan.


(b)  Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender in good faith, which determination shall be
conclusive absent manifest error, and notified to the applicable Borrower (with
a copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the applicable Loan, and such additional
interest so notified to the applicable Borrower by such Lender shall be payable
to the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
 

--------------------------------------------------------------------------------

56
SECTION 2.21.  Guaranties; Collateral.  To guarantee and/or secure the payment
when due of the Obligations - All Credit Parties, the Company shall cause
Guaranties and Pledge Agreements to be executed and delivered to the
Administrative Agent granting the following: first priority liens and security
interests, pursuant to Pledge Agreements, on at least 65% (or such greater
percentage if requested by the Administrative Agent and if the pledge of such
greater percentage would not cause an adverse tax consequence as reasonably
determined by the Company from time to time) of the present and future Voting
Stock of certain present and future Foreign Subsidiaries (and 100% of the Equity
Interests thereof that do not constitute Voting Stock) and Guaranties of certain
present and future Domestic Subsidiaries such that, as of the Effective Date, as
of the date each Acquisition is closed, as of any date guaranties are required
of any Subsidiaries for any other Indebtedness of any Borrower and as of each
date that is 30 days after the financial statements are required to be delivered
under Section 5.01(a) or (b), the Domestic Subsidiaries which are not Guarantors
and the Foreign Subsidiaries that are owned by the Company or any Domestic
Subsidiary that do not have at least 65% of their Voting Stock pledged pursuant
to Pledge Agreements do not, if considered in the aggregate as a single
Subsidiary, constitute a Significant Subsidiary.


For purposes of this Section 2.21, the assets of any Subsidiary shall be
calculated based on the consolidated assets of such Subsidiary and its
Subsidiaries.  In addition to the above requirements, if at any time any
Subsidiary which is not then a Guarantor shall become a borrower, co-borrower or
co-obligor of, or become obligated under any Guarantee with respect to, any
Indebtedness under any Principal Credit Facility, the Company will cause such
Subsidiary to execute and deliver to the Administrative Agent a Guaranty or a
joinder to the Guaranty in the form of exhibit attached thereto unless such
Subsidiary is a Foreign Subsidiary and only for so long as (1) such Foreign
Subsidiary is not liable under a Guarantee of Indebtedness of any Borrower or a
Domestic Subsidiary and (2) the Intercreditor Agreement remains in full force
and effect and is applicable to such Foreign Subsidiary’s Indebtedness (except
to the extent the Intercreditor Agreement was terminated by the Lenders).  In
connection with the delivery of any such Guaranties (or joinders) and Pledge
Agreements, the Borrowers shall provide such other documentation to the
Administrative Agent, including, without limitation, one or more opinions of
counsel (foreign or domestic) satisfactory to the Administrative Agent,
corporate documents and resolutions, which in the reasonable opinion of the
Administrative Agent is necessary or advisable in connection therewith.  The
Borrowers further agree to execute and deliver, or cause to be executed and
delivered, promptly upon the request of the Administrative Agent, such
additional agreements, documents and instruments, each in form and substance
satisfactory to the Administrative Agent, sufficient to grant to the
Administrative Agent (or the Collateral Agent in the case of the grant of liens
and security interests), for the benefit of the Lenders and the Administrative
Agent, the guaranties, liens and security interests contemplated by this Section
2.21 and by the Guaranties and Pledge Agreements.  Notwithstanding anything
herein to the contrary, the granting of any Liens in any Collateral and all
issues related thereto shall be subject to the Intercreditor Agreement.  The
Borrowers represent that the Guarantors that are party to the Guaranty delivered
hereunder and dated the Effective Date satisfy the requirements of this Section
2.21 as of the Effective Date.  The parties hereto agree that any Subsidiaries
that were party to the guaranty agreement dated November 14, 2011 delivered
pursuant to the Existing Credit Agreement but are not party the Guaranty
delivered hereunder and dated the Effective Date are released from such guaranty
agreement dated November 14, 2011.  Upon the written request of the Company, the
Administrative Agent shall, as Collateral Agent on behalf of itself, the Lenders
and each other Secured Party, release and discharge any grant of security
interest pursuant to a Pledge Agreement or any guaranty pursuant to a Guaranty,
as applicable, provided that (i) no Default exists or will exist immediately
following such release and discharge, (ii) the Senior Note Holders (and any
other lenders under any other Principal Credit Facility holding such pledges and
guaranties, if any) agree to the corresponding release and discharge, and (iii)
at the time of such release and discharge, such grant of security interest or
Guaranty, as applicable, is not required under this Section 2.21.


SECTION 2.22.   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);
 

--------------------------------------------------------------------------------

57
(b)  the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;


(c)   if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i)                  all or any part of the Swingline Exposure and LC Exposure
of such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.02(b) are satisfied at such time;


(ii)                 if the reallocation described in clause (i) above cannot,
or can only partially, be effected, the Company shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Company’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;


(iii)               if the Company cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Company shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.11(b)(i) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;


(iv)              if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.11(a) and Section 2.11(b)(i) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and


(v)                if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section
2.11(b)(i) with respect to such Defaulting Lender’s LC Exposure shall be payable
to the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
 
(d)                so long as such Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.22(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).
 

--------------------------------------------------------------------------------

58
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, reasonably satisfactory to the Swingline Lender or
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.


In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


SECTION 2.23.   Unrestricted/Restricted Subsidiary Designation.  Any Subsidiary
may be designated by the Company as an Unrestricted Subsidiary, provided that
(a) no Subsidiary that has an equity Investment in the Company or a Restricted
Subsidiary may be designated as an Unrestricted Subsidiary and (b) (i)
immediately after giving effect to such designation, no Default exists or would
be caused thereby, on a pro forma basis acceptable to the Administrative Agent,
(ii) immediately after giving effect to such designation and at all times
thereafter, neither the Company nor any Restricted Subsidiary shall be liable,
directly or indirectly, for any of the indebtedness, obligations or other
liabilities of any kind of such Unrestricted Subsidiary or for any Guarantee
with respect to any Unrestricted Subsidiary except to the extent such
indebtedness, obligation or other liability is included in Total Debt, and (iii)
immediately after giving effect to such designation and at all times thereafter,
the ratio of the Total Tangible Assets - Restricted Subsidiaries to the Total
Tangible Assets - All Subsidiaries and  the ratio of the consolidated EBITDA of
the Company and its Restricted Subsidiaries to the consolidated EBITDA of the
Company and its Subsidiaries (in each case based on the most recent four
consecutive Fiscal Quarters) equals not less than 85%.  Any Unrestricted
Subsidiary may be designated as a Restricted Subsidiary by the Company at any
time provided that no Default then exists or would be caused thereby, all on a
pro forma basis acceptable to the Administrative Agent.  As of the Effective
Date, all Unrestricted Subsidiaries are listed on Schedule 2.23, and the Company
represents and warrants that each such Unrestricted Subsidiary satisfies the
requirements to be an Unrestricted Subsidiary hereunder.


ARTICLE III
Representations and Warranties


In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, each Borrower represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:


SECTION 3.01.  Organization; Powers.  Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 

--------------------------------------------------------------------------------

59
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate, stockholder, shareholder and other action.  Each Loan Document has
been duly executed and delivered by each Loan Party thereto and assuming due
execution and delivery by all parties other than the Loan Parties, constitutes a
legal, valid and binding obligation of each Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


SECTION 3.03.   Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries, except as contemplated under this Agreement and the
Intercreditor Agreement.


SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Fiscal Year ended December 28, 2013, reported on by Ernst & Young, LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended June 28, 2014, certified by its chief
financial officer or treasurer.  Such financial state­ments present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year‑end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.


(b)  Since December 28, 2013, there has been no Material Adverse Effect.


SECTION 3.05.   Properties.  (a)  Each of the Company and its Subsidiar­ies has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.  None of the assets of the
Company or any of its Subsidiar­ies is subject to any Lien other than Liens
permitted under Section 6.02.


(b)  Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possi­bility of an adverse determination and that, if adversely
deter­mined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.


(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
 

--------------------------------------------------------------------------------

60
(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.


SECTION 3.08.   Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.09.   Taxes.  Except as set forth in the Disclosed Matters, each of
the Company and its Subsidiaries has timely (after taking into account all
available extensions) filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


SECTION 3.10.   ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.   Each of the Company, the Subsidiaries and
the ERISA Affiliates is in compliance with the applicable provisions of ERISA
and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder and any similar applicable non-U.S. law,
except for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.  The excess of the present value of all benefit
liabilities under each Plan of the Company, the Subsidiaries and the ERISA
Affiliates (based on those assumptions used to fund such Plan), as of the last
annual valuation date applicable thereto for which a valuation is available,
over the value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, over the value of the assets of all such
underfunded Plans could not reasonably be expected to have a Material Adverse
Effect.  Each of the Company and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.  Except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) each Foreign
Pension Plan has been maintained in compliance with its terms and in compliance
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders (including all funding requirements and the respective
requirements of the governing documents for each such Foreign Pension Plan) and
has been maintained, where required, in good standing with applicable regulatory
authorities and (b) all contributions required to be made with respect to a
Foreign Pension Plan have been timely made. Neither the Company nor any
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Pension Plan that could reasonably be expected to
have a Material Adverse Effect. No actions or proceedings have been taken or
instituted to terminate or wind-up a Foreign Pension Plan that could reasonably
be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

61
SECTION 3.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions known to the Company
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
(excluding information of a general economic or industry nature) furnished in
writing by or on behalf of the Company to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect; provided that, with respect
to projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and it being understood that actual results may differ in
material respects from projections.


SECTION 3.12.   Use of Advances.  Each Borrower will use the proceeds of the
Advances for refinancing existing indebtedness, working capital, general
corporate purposes, Acquisitions and the funding of Restricted Payments to the
extent permitted pursuant to Section 6.06.  Neither the Company nor any of its
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Advance will be used
in any manner that is in violation of any applicable law or regulation
(including without limitation Regulations U or X of the Board).  After applying
the proceeds of each Advance, Margin Stock will not constitute more than 25% of
the value of the assets (either of any Borrower alone or of the Company and its
Subsidiaries on a consolidated basis) that are subject to any provisions of this
Agreement that may cause the Advances to be deemed secured, directly or
indirectly, by Margin Stock.


SECTION 3.13.   Labor Matters.  There are no labor controversies pending or, to
the best of the Company’s knowledge, threatened against the Company or any
Subsidiary, which could reasonably be expected to have a Material Adverse
Effect.


SECTION 3.14.  Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, securing the Secured Obligations (subject to the Intercreditor
Agreement), and upon the filing of appropriate financing statements, or taking
such other action as may be required for perfection under applicable law, such
Liens will constitute, to the extent required by the Loans Documents, perfected
and continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Collateral Agent pursuant to any applicable law
or agreement.


SECTION 3.15.   Patriot Act, Etc. To the extent applicable, each Loan Party is
in compliance, in all material respects, with the (a) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)
the Patriot Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 

--------------------------------------------------------------------------------

62
SECTION 3.16.   Senior Note Debt.  As of the Effective Date, the outstanding
principal balance of the Senior Note Debt is $75,000,000 and all Senior Note
Purchase Documents have been delivered to the Lenders prior to the Effective
Date.  There is no event of default or event or condition which would become an
event of default with notice or lapse of time or both, under any Senior Note
Purchase Document.


SECTION 3.17.   Material Agreements.  Neither the Company nor any Restricted
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Restricted Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Indebtedness.


SECTION 3.18.  Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and, to the knowledge of such Loan Party, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.   No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.


ARTICLE IV
Conditions


SECTION 4.01.    Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party hereto either (i) a counterpart of each Loan Document to
which it is a party signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page) that such party has signed a
counterpart of each such Loan Document.
 
(b)  The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsels for the Borrowers and the Guarantors in form and substance
satisfactory to it and covering such matters relating to the Borrowers and the
Guarantors, the Loan Documents and the Transactions as the Required Lenders
shall reasonably request.  The Borrowers hereby request such counsels to deliver
such opinions.
 

--------------------------------------------------------------------------------

63
(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.


(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.


(e)  The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Company and its Subsidiaries for the
two most recent Fiscal Years ended prior to the Effective Date, (ii)
satisfactory unaudited interim consolidated financial statements of the Company
and its Subsidiaries for each quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to clause (i) of this
paragraph, and (iii) such other financial statements reasonably requested by the
Administrative Agent, each satisfactory to the Required Lenders.


(f)  The Administrative Agent shall have received evidence satisfactory to it of
perfection and priority of any Liens to be created by the Collateral Documents.


(g)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
by the relevant Person, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder on the Effective
Date.


(h)  The Administrative Agent shall have received a certificate from a Financial
Officer concerning the solvency and other appropriate factual information with
respect to the Company and its Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent with respect to solvency.


(i)  Copies of all Senior Note Purchase Documents, each satisfactory to the
Administrative Agent.


(j)  All legal (including tax implications) and regulatory matters and all other
due diligence reviews of the Company and its Subsidiaries shall be reasonably
satisfactory to the Administrative Agent.
 
(k) An acknowledgment to the Intercreditor Agreement in a form attached as
Exhibit A-1 to the Intercreditor Agreement executed by the Administrative Agent
for the Lenders, and each Lender hereby authorizes the Administrative Agent to
sign such acknowledgment on its behalf.
 
(l) Satisfactory results of all due diligence required by the Lenders, including
without limitation a review of the Company’s Indebtedness and the Company's
actual and potential litigation claims against the Company and its Restricted
Subsidiaries, including without limitation a review of liability and insurance
coverage.
 
(m) All obligations under the Existing Loan Agreement shall be paid in full and
all commitments of each of the Existing Lenders thereunder shall be terminated.
 

--------------------------------------------------------------------------------

64
(n) The Administrative Agent and Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
USA PATRIOT Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.


(o)  The Loan Parties shall have delivered such other documents, including a
covenant compliance certificate and solvency certificate in a form reasonably
satisfactory to the Administrative Agent, as the Administrative Agent, the LC
Issuer, any Lender or their respective counsel may have reasonably requested.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Chicago, Illinois time, on
November 7, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).  All parties hereto
acknowledge and agree that this Agreement replaces and refinances the Existing
Credit Agreement and is a "Successor Bank Credit Agreement" under the
Intercreditor Agreement.
 
SECTION 4.02.   Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)  The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (other
than those representations and warranties that by their terms speak as of a
particular date, which representations and warranties shall be true and correct
as of such particular date); and


(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


SECTION 4.03.   Credit Events Relating to Foreign Subsidiary Borrowers.   The
obligations of the Lenders to make Loans to any Subsidiary that becomes a
Foreign Subsidiary Borrower after the Effective Date, in each case to the extent
designated in accordance with Section 2.19, are subject to the satisfaction of
the following conditions (which are in addition to the conditions contained in
Sections 4.01 and 4.02):


(a)  the Administrative Agent (or its counsel) shall have received a Foreign
Subsidiary Borrower Agreement with respect to such Foreign Subsidiary Borrower
duly executed by all parties thereto; and
 

--------------------------------------------------------------------------------

65
(b)  the Administrative Agent shall have received such documents (including
without limitation legal opinions satisfactory to the Administrative Agent) and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the formation, existence and good standing of such Foreign
Subsidiary Borrower, the authorization of Borrowings as they relate to such
Foreign Subsidiary Borrower and any other legal matters relating to such Foreign
Subsidiary Borrower or its Foreign Subsidiary Borrower Agreement, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, and, without limiting the foregoing, the Administrative Agent and the
Lenders shall have received all documentation and other information with respect
to such Foreign Subsidiary Borrower as required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and all properly completed and signed tax
forms, and each Lender shall have received such other documents and information
required to satisfy all regulatory and policy requirements of such Lender with
respect to such Foreign Subsidiary Borrower.


ARTICLE V
Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:


SECTION 5.01.    Financial Statements; Other Information.  The Company will
furnish to the Administrative Agent:


(a) within 90 days after the end of each Fiscal Year of the Company (or such
earlier date as the Company may be required to file its applicable annual report
on Form 10-K by the rules and regulations of the SEC), its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
Ernst & Young or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, together with an internally prepared
consolidating summary financial statements reasonably acceptable to the
Administrative Agent reflecting the Company and its Restricted Subsidiaries and
all Unrestricted Subsidiaries as of the end of such Fiscal Year prepared by the
Company and certified by one of its Financial Officers as having been prepared
in accordance with GAAP consistently applied;


(b) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company (or such earlier date as the Company may be
required to file its applicable quarterly report on Form 10-Q by the rules and
regulations of the SEC), its consolidated balance sheet and related statements
of operations and cash flows as of the end of and for such Fiscal Quarter and
then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, and
consolidating summary financial statements reasonably acceptable to the
Administrative Agent reflecting the Company and its Restricted Subsidiaries and
all Unrestricted Subsidiaries as of the end of such Fiscal Quarter, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries and of the Company and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
 

--------------------------------------------------------------------------------

66
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;


(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and


(e)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.


Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the
Securities and Exchange Commission at  http://www.sec.gov  or on the Company’s
website at http://www.ufpi.com  and the Company has given notice that such
reports are so available. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.


SECTION 5.02.   Notices of Material Events.  The Company will furnish to the
Administrative Agent reasonably prompt written notice of the following:


(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$2,500,000;
 

--------------------------------------------------------------------------------

67
(d)  any of the following: (i) the failure of any ERISA Affiliate  to make a
required contribution to any Plan or to any Multiemployer Plan, (ii) the
occurrence of any event with respect to any Plan or any Multiemployer Plan which
could result in the incurrence by any ERISA Affiliate of any material liability,
fine or penalty (including any claim or demand for withdrawal liability or
partial withdrawal from any Multiemployer Plan), (iii) any material increase in
the contingent liability of the Company with respect to any post-retirement
welfare benefit plan, any Plan or other material employee benefit plan of the
Company or any ERISA Affiliate, with increases for this purpose to be determined
annually based on the liabilities and, if any, the assets of each such plan as
of the last day of the plan year of the plan, (iv) a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA in connection with any
Plan, (v) any notice that increased contributions to any Multiemployer Plan may
be required to avoid a reduction in plan benefits or the imposition of an excise
tax, that any such Multiemployer Plan is or has been funded at a rate less than
that required under Section 412 of the Code, or (vi) the taking of any action
by, or the threatening of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing;
 
(e) Concurrently with the sending or execution thereof, as the case may be, (i)
a copy of any compliance certificate or similar certificate indicating covenant
compliance in connection with any Senior Note Purchase Documents, (ii) a copy of
any financial information and other reporting items delivered under any Senior
Note Purchase Documents, (iii) a copy of any default notice received pursuant to
any Senior Note Purchase Documents, (iv) notification of any waiver, amendment,
or modification to any Senior Note Purchase Document or the entering into of any
agreement in substitution or replacement thereof, together with a copy of the
documentation relating thereto, and (v) copies of all other notices, reports,
financial statements or other communications given to any of the holders of the
Senior Note Debt; and


(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.    Existence; Conduct of Business.  The Company will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.


SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropri­ate proceedings, (b) the
Company or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.


SECTION 5.05.    Maintenance of Properties; Insurance; Accounts.  The Company
will, and will cause each of its Restricted Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted (except for disposition of
assets permitted under this Agreement), and (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 

--------------------------------------------------------------------------------

68
SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Company will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice and subject
to the requirements of Section 9.12 to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers, employees and independent
accountants, all at such reasonable times and as often as reasonably requested,
and the Company does hereby authorize such Persons to discuss such affairs,
finances and conditions with the Administrative Agent and with any of the
Lenders.  The Company will use commercially reasonable efforts requested by the
Administrative Agent to permit the Administrative Agent and the Lenders to rely
on its annual audit.  The Company will not change its Fiscal Quarters or Fiscal
Year.


SECTION 5.07.   Compliance with Laws.  The Company will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.08.  Use of Proceeds and Letters of Credit.  (a)  The proceeds of the
Loans and Letters of Credit will be used only for the purposes set forth in
Section 3.12.  No part of the proceeds of any Loan nor any Letter of Credit will
be used, whether directly or indirectly, for any purpose or in any manner that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.


(b)  The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.


SECTION 5.09.   Additional Covenants.  If at any time a Borrower shall enter
into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof, relating to or
amending any provisions applicable to any of its Indebtedness which in the
aggregate, together with any related Indebtedness, exceeds $25,000,000, which
includes covenants or defaults not substantially provided for in this Agreement
or more favorable to the lender or lenders thereunder than those provided for in
this Agreement, then such Borrower shall promptly so advise the Administrative
Agent and the Lenders.  Thereupon, if the Administrative Agent or the Required
Lenders shall request, upon notice to such Borrower, the Administrative Agent
and the Lenders shall enter into an amendment to this Agreement or an additional
agreement (as the Administrative Agent may request), providing for substantially
the same covenants and defaults as those provided for in such instrument or
agreement to the extent required and as may be selected by the Administrative
Agent.
 
ARTICLE VI
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

--------------------------------------------------------------------------------

69

SECTION 6.01.   Priority Debt.  The Company will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Priority
Debt which, in the aggregate, exceeds 15% of Net Worth – Restricted
Subsidiaries.


SECTION 6.02.   Liens.  The Company will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:


(a)        Permitted Encumbrances;


(b)        Liens in favor of the Collateral Agent in the Equity Interests as
described in Section 2.21 securing the Subject Obligations and subject to the
Intercreditor Agreement,


(c)        Liens in favor of the Administrative Agent securing any of the
Obligations - All Credit Parties;


(d)            Liens on any property or asset of the Company or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the Company
or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof but no increases in the amount thereof, as reduced from
time to time;
 
(e)       Liens on assets of Restricted Subsidiaries solely in favor of the
Company or a Guarantor as secured party and securing Indebtedness owing by a
Subsidiary to the Company or a Guarantor; and
 
(f)         (A)  any Lien on equipment to secure any rights granted with respect
to such equipment in connection with the provision of all or a part of the
purchase price of such equipment created contemporaneously with, or within 180
days after such acquisition, or (B) any Lien in property existing in such
property at the time of acquisition thereof, whether or not the debt secured
thereby is assumed by the Company or a Restricted Subsidiary, (C) any Lien
existing in the property of a corporation at the time such corporation is merged
into or consolidated with the Company or a Restricted Subsidiary or at the time
of a sale, lease, or other disposition of the properties of a corporation or
firm as an entirety or substantially as an entirety to the Company or a
Restricted Subsidiary, or (D) any Lien on any other fixed assets of the Company
or any of its Restricted Subsidiaries; provided, in the case of (A), (B), (C)
and (D), no such Liens shall exceed the fair market value of the related
property, not more than one such Lien shall encumber such property at any one
time and the aggregate outstanding Indebtedness secured by all such Liens does
not exceed $10,000,000;
 
(g)        Liens upon Sale Receivables of an A/R Subsidiary granted in
connection with a Permitted A/R Sale Transaction; and
 

--------------------------------------------------------------------------------

70
(h)        Other Liens, provided that (A) the aggregate outstanding Indebtedness
secured by all such Liens shall have been incurred within the limitations
provided in Section 6.01 and 6.12  and (B) immediately before and after the
incurrence of such Lien and the related Indebtedness, no Default shall exist or
shall have occurred and be continuing.


SECTION 6.03.  Fundamental Changes.  (a) The Company will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Person may merge into any Restricted Subsidiary
in a transaction in which the surviving entity is a Restricted Subsidiary, (iii)
any Restricted Subsidiary that is a Guarantor may sell, transfer, lease or
otherwise dispose of its assets to the Company or to another Guarantor, (iv) any
Restricted Subsidiary that is not a Guarantor or Foreign Subsidiary Borrower may
sell, transfer, lease or otherwise dispose of its assets to the Company or to
another Restricted Subsidiary, and (v) any Restricted Subsidiary that is not
material may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders; provided that any such merger
involving (A) a Person that is not a Wholly-Owned Subsidiary immediately prior
to such merger shall not be permitted unless also permitted by Section 6.04 and
(B) a Foreign Subsidiary Borrower shall result in the Foreign Subsidiary
Borrower being the survivor or the survivor being a Restricted Subsidiary and
assuming the obligations of such Foreign Subsidiary Borrower pursuant to
documentation reasonably satisfactory to the Administrative Agent.


(b) The Company will not, and will not permit any of its Restricted Subsidiaries
to, make or suffer any substantial change in the nature of its business from
that engaged in on the date hereof or engage in any other businesses other than
those in which it is engaged on the date hereof, which are directly related to
the businesses in which it is engaged in on the date hereof or which are not
material in the aggregate.


SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly-Owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or make any
Acquisition, except:


(a)                 Investments, loans and advances existing as of the Effective
Date and set forth in Schedule 6.04 attached hereto and extensions, renewals and
replacements thereof that do not increase the outstanding amount thereof, except
to the extent such increase is a Permitted Investment or is otherwise permitted
by this Section 6.04;


(b)                extensions of trade credit made in the ordinary course of
business on customary credit terms and commission, travel, relocation and
similar advances made to officers and employees in the ordinary course of
business;


(c)                 Investments, loans or advances made by the Company or any
Restricted Subsidiary (i) to the Company or any Wholly-Owned Subsidiary that is
a Guarantor or (ii) to any Wholly-Owned Subsidiary that is a Foreign Subsidiary
that has at least 65% of its Equity Interests pledged pursuant hereto;
 

--------------------------------------------------------------------------------

71
(d)                Permitted Investments;


(e)                 Investments consisting of non-cash consideration for any
disposition of assets permitted by Section 6.09;


(f)                  Acquisitions, provided each of the following conditions is
satisfied:  (A) there is no Default either before or after such Acquisition, (B)
the representations and warranties contained in this Agreement shall be true and
correct as if made on and as of the date such Acquisition is consummated, both
before and after giving effect thereto, (C) such Acquisition is not a Hostile
Acquisition, (D) if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U, and (E) if the
total consideration, cash or non-cash, paid or payable for such Acquisition is
greater than $50,000,000, prior to the consummation of such Acquisition, the
Company shall deliver a satisfactory pro forma covenants compliance certificate
to the Administrative Agent and the target of such Acquisition is in the same
line of business as conducted by the Company as of the Effective Date or a line
of business similar thereto or that supports such business or is related or
ancillary thereto;


(g)                Investments in Unrestricted Subsidiaries, provided that
immediately after giving effect to such Investment (x) no Default then exists or
would be caused thereby, on a pro forma basis acceptable to the Administrative
Agent and (y) the Company is in compliance with Section 2.21; and


(h)                If no Default exists or would be caused thereby, other
investments, loans or advances not otherwise permitted by this Section 6.04 
(excluding investments, loans or advances in Unrestricted Subsidiaries ) in
aggregate outstanding amount at any time not to exceed 15% of Net Worth –
Restricted Subsidiaries.


SECTION 6.05.   Swap Agreements.  The Company will not, and will not permit any
of its Restricted Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Company or
any Restricted Subsidiary has actual or anticipated exposure (other than those
in respect of Equity Interests of the Company or any of its Restricted
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability (actual or anticipated) or investment of the Company
or any Restricted Subsidiary.


SECTION 6.06.   Restricted Payments.  The Company will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, and (c) the Company
may make other Restricted Payments with respect to its Equity Interests so long
as no Default exists or would be caused thereby.  The Company will not issue any
Disqualified Stock.


SECTION 6.07.  Transactions with Affiliates.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliates (each of the foregoing, an
“Affiliate Transaction”) unless such Affiliate Transaction is on terms that are
no less favorable to the Company or the relevant Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Subsidiary with an unrelated Person.
 

--------------------------------------------------------------------------------

72
SECTION 6.08.   Restrictive Agreements.  The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into any
agreement with any Person other than the Administrative Agent and the Lenders
pursuant hereto which prohibits or limits the ability of (i) the Company or any
of its Restricted Subsidiaries to create, incur, assume or suffer to exist any
Lien upon any of its assets, rights, revenues or property, real, personal or
mixed, tangible or intangible, whether now owned or hereafter acquired, except
for Permitted Liens or other restrictions contained in security agreements
securing Indebtedness permitted hereby to the extent such provisions restrict
the transfer of the property subject to such security agreements, and except
that the A/R Subsidiary and the Company may agree, as part of any Permitted A/R
Sale Transaction, not to allow, grant or create any Lien upon any of the Sale
Receivables, or (ii) any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to the Company or any Restricted Subsidiary or to guarantee the
Advances, other than restrictions and conditions (A) imposed by law or by this
Agreement, (B) existing on the date hereof identified on Schedule 6.08 (other
than any modification thereof expanding the scope of any such restriction or
condition), (C) contained in any Indebtedness in excess of $25,000,000 in
aggregate amount and permitted hereunder, provided that such restrictions and
conditions under such Indebtedness are no more restrictive than such
restrictions and conditions in the Senior Note Debt and the holders of such
Indebtedness become parties to the Intercreditor Agreement or (D) imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness.


SECTION 6.09.  Disposition of Assets; Etc.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease, license,  transfer,
assign or otherwise dispose of any material portion of its business, assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether in one or a series of transactions, other than:


(a)                 inventory sold in the ordinary course of business upon
customary credit terms and sales of scrap or obsolete material or equipment;


(b)                any such sale, lease, license, transfer, assignment or other
disposition by a Subsidiary to the Company or any Guarantor;


(c)                any sale or other transfer of Sale Receivables to an A/R
Subsidiary in a Permitted A/R Sale Transaction;


(d)                any other such sale, lease, license, transfer, assignment or
other disposition  if the aggregate book value (disregarding any write-downs of 
such book value other than ordinary depreciation and amortization) of all of the
business, assets, rights, revenues and property disposed of shall be less than
(i) in any Fiscal Year of the Company, 15% of such aggregate book value of the
Total Assets - Restricted Subsidiaries as of the end of the immediately
preceding Fiscal Year, and (ii) cumulatively after the date hereof, 25% of such
aggregate book value of the Total Assets - Restricted Subsidiaries as of the end
of the most recent Fiscal Quarter ending prior to the date hereof, and if, in
the case of each of the foregoing clauses (i) and (ii), immediately after such
transaction, no Default or Event of Default shall exist or shall have occurred
and be continuing; and


(e)                any such sale, lease, license, transfer, assignment or other
disposition  by the Company or any Restricted Subsidiary of its fixed assets
(other than transactions permitted under clauses (a), (b), and (c) above) in
excess of the amounts permitted under clause (d) above so long as such sale is
not of all or substantially all of its fixed assets and the proceeds of such
sale, lease, license, transfer, assignment or other disposition are used to
either (i) purchase other fixed assets of a similar nature of at least
equivalent value within 180 days of such sale or (ii) prepay the Loans (and/or
cash collateralize the Letters of Credit) and (in the case of Loan prepayment)
permanently reduce the Commitments in an amount equal to the lesser of  (x) the
amount by which such proceeds exceed the limitations under the above clauses
(a), (b), (c) and (d), or (y) the aggregate amount of all Restricted Payments by
the Company, during such Fiscal Year or the term of this Agreement, as
applicable.
 

--------------------------------------------------------------------------------

73
Notwithstanding the foregoing, for purposes of this Section 6.09, the sale or
transfer by the A/R Subsidiary of Sale Receivables pursuant to Permitted A/R
Sale Transactions shall not be deemed to be asset transfers, to the extent that
net collections from such Sale Receivables are used by the purchaser thereof to
acquire additional Sale Receivables from the A/R Subsidiary under one or more
subsequent Permitted A/R Sale Transactions, and such net collections are in fact
so used within six months after purchaser's receipt thereof.


SECTION 6.10.   Adjusted Leverage Ratio.  The Company will not permit the
Adjusted Leverage Ratio to exceed 0.50:1.0 as of the end of any Fiscal Quarter.


SECTION 6.11.   Interest Coverage Ratio.  The Company will not permit the
Interest Coverage Ratio to be less than 2.50:1.00 as of the end of any Fiscal
Quarter.


SECTION 6.12.  Permitted A/R Sale Obligations.  The Company will not permit or
suffer the aggregate A/R Sale Obligations to exceed $75,000,000 at any time.


SECTION 6.13.  Government Regulation.  No Loan Party shall be or become subject
at any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits any Lender from making any advance or extension of credit to
any Loan Party or from otherwise conducting business with any Loan Party, or
fail to provide documentary and other evidence of any Loan Party’s identity as
may be requested by any Lender at any time to enable such Lender to verify any
Loan Party’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act.


ARTICLE VII
Events of Default


If any of the following events (“Events of Default”) shall occur:


(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay­ment thereof or otherwise;


(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;


(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;


(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or in Article VI;
 

--------------------------------------------------------------------------------

74
(e) any Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agree­ment contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days (provided
that such period shall be 10 days in the case of the failure to observe or
perform any covenant in Section 5.01) after the earlier of (i) the date any
Responsible Officer obtains actual knowledge thereof or (ii) the date written
notice thereof is given by the Administrative Agent to the Company (which notice
will be given at the request of any Lender);


(f) the Company or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace periods);


(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) any event or condition
occurs that enables or permits (with or without the giving of notice, the lapse
of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrate, conservator or
similar official for the Company or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;


(i) the Company or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar offi­cial for the Company or any Restricted Subsidiary or for a
substan­tial part of its assets, (iv) file an answer admit­ting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the fore­going;


(j) the Company or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


(k) one or more judgments for the payment of money (to the extent not covered by
independent third party insurance issued by a creditworthy (as reasonably
determined by the Administrative Agent) nationally recognized insurer as to
which the insurer has been notified of such judgment or order and has accepted
coverage thereof) in an aggregate Dollar Equivalent amount in excess of
$5,000,000 shall be rendered against the Company, any Restricted Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Restricted Subsidiary to enforce any such
judgment;
 

--------------------------------------------------------------------------------

75
(l) an ERISA Event or circumstance in respect of any Foreign Pension Plan shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a liability in excess of $5,000,000, that is not corrected within 30
days of the occurrence thereof;


(m)  Any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or any Borrower or any other Loan Party shall deny that it has any
further liability under any Loan Document to which it is a party, or shall give
notice to such effect; or


(n)  a Change of  Control shall occur;


then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Company, take
either or both of the following actions, at the same or different times:  (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then out­standing to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind (except as expressly provided for
herein), all of which are hereby waived by the Borrowers; and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without present­ment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.


The Administrative Agent upon being directed to do so by the Required Lenders,
shall, in addition to the other remedies provided herein, exercise and enforce
any and all other rights and remedies available to it or the Lenders, whether
arising under the Loan Documents or under applicable law, in any manner deemed
appropriate by the Administrative Agent, including suit in equity, action at
law, or other appropriate proceedings, whether for the specific performance (to
the extent permitted by law) of any covenant or agreement contained in the Loan
Documents or in aid of the exercise of any power granted in the Loan Documents.


All proceeds of any realization on the collateral pursuant to the Pledge
Agreements and any payments received by the Administrative Agent or any Lender
pursuant to the Guaranties subsequent to and during the continuance of any Event
of Default, subject to any Intercreditor Agreement, shall be allocated and
distributed by the Administrative Agent as follows:


 (i)            First, to the payment of all reasonable costs and expenses,
including without limitation all reasonable attorneys' fees, of the
Administrative Agent;
 

--------------------------------------------------------------------------------

76
 (ii)          Second, to the payment of all other Obligations - All Credit
Parties on a pro rata basis in accordance with the Obligations - All Credit
Parties owing to the Lenders and Administrative Agent, for application to
payment of such liabilities;


 (iii)         Third, to the applicable Borrower, their Restricted Subsidiaries
or such other Person as may be legally entitled thereto.


For the purposes of the above payments and distributions, the full amount of
Obligations - All Credit Parties on account of any Letter of Credit then
outstanding but not drawn upon shall be deemed to be then due and owing. 
Amounts distributable to the Lenders or Administrative Agent on account of such
Obligations - All Credit Parties under such Letters of Credit shall be deposited
in a separate collateral account in the name of and under the control of the
Administrative Agent and held by the Administrative Agent first as security for
such Letter of Credit Obligations - All Credit Parties and then as security for
all other Obligations - All Credit Parties and the amount so deposited shall be
applied to the Letter of Credit Obligations - All Credit Parties at such times
and to the extent that such Letter of Credit Obligations - All Credit Parties
become absolute liabilities and if and to the extent that the Letter of Credit
Obligations - All Credit Parties fail to become absolute Obligations - All
Credit Parties because of the expiration or termination of the underlying
Letters of Credit without being drawn upon then such amounts shall be applied to
the remaining Obligations - All Credit Parties in the order provided above.  The
Company hereby grants to the Administrative Agent, for the benefit of the
Lenders and Administrative Agent, a lien and security interest in all such funds
deposited in such separate collateral account, as security for all the
Obligations - All Credit Parties as set forth above.
 
ARTICLE VIII
The Administrative Agent


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili­ates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 

--------------------------------------------------------------------------------

77
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Without limiting the
foregoing, the Administrative Agent designates (a) JPMorgan Chase Bank, N.A.,
Toronto Branch, as its Related Party to perform the functions of the
Administrative Agent with respect to Loans made to any Borrower in Canada and as
a party to this Agreement, and as an Issuer with respect to Facility Letters of
Credit issued for the account of any Borrower in Canada, and (b) J.P. Morgan
Europe Limited as its Related Party to perform the functions of the
Administrative Agent with respect to a Loan made to any Borrower other than the
Company and any Borrower in the United States or Canada, and as a party to this
Agreement, and as an Issuer with respect to Letters of Credit issued for the
account of any Borrower other than the Company and any Borrower in the United
States or Canada.  The Administrative Agent may from time to time change any
such designations and add any Affiliates of the Administrative Agent as parties
hereto for purposes of performing the duties to be performed by the
Administrative Agent hereunder.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 

--------------------------------------------------------------------------------

78
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa­tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.


None of the Lenders or their Affiliates identified or designated pursuant to
this Agreement as a syndication agent, documentation agent, joint lead arranger,
joint bookrunner or other bookrunner or arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.


Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.


The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.


The Administrative Agent is a “representative” of the Obligation Holders within
the meaning of the term “secured party” as defined in the UCC. Each Lender
authorizes the Administrative Agent to enter into each of the Collateral
Documents to which it is a party and to take all action contemplated by such
documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Obligation Holders upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Obligation Holders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Collateral Agent on behalf of the Obligation Holders or the Administrative Agent
in favor of the Obligation Holders. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(c); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto.
 

--------------------------------------------------------------------------------

79

The Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected, or insured or has been encumbered, or that the Liens
granted to the Administrative Agent therein have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights, authorities, and powers granted or available to the Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion given the Administrative Agent’s own interest in the Collateral in
its capacity as one of the Lenders and that the Administrative Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.


Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession.  Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.


Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Administrative Agent furnish such Lender, promptly after it
becomes available, a copy of each report (the “Reports”) prepared by or on
behalf of the Administrative Agent; (b) such Lender expressly agrees and
acknowledges that neither the Administrative Agent nor any Related Party (i)
makes any representation or warranty, express or implied, as to the completeness
or accuracy of any Report or any of the information contained therein, or (ii)
shall be liable for any information contained in any Report; (c) such Lender
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that the Administrative Agent, any of its Related Parties or
any other party performing any audit or examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent and its Related Parties undertake no
obligation to update, correct or supplement the Reports; (d) such Lender agrees
to keep all Reports confidential and strictly for its internal use, not share
the Report with any Loan Party and not to distribute any Report to any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, such Lender agrees (i) that neither the Administrative Agent nor any
of its Related Parties shall be liable to such Lender or any other Person
receiving a copy of the Report for any inaccuracy or omission contained in or
relating to a Report, (ii) to conduct its own due diligence investigation and
make credit decisions with respect to the Loan Parties based on such documents
as such Lender deems appropriate without any reliance on the Reports or on the
Administrative Agent or any of its Related Parties, (iii) to hold the
Administrative Agent and any such other Person preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any credit
extensions that the indemnifying Lender has made or may make to the Loan
Parties, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, any  Obligations and (iv) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by the Administrative Agent and any such other Person preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.
 

--------------------------------------------------------------------------------

80
The Lenders hereby empower and authorize the Administrative Agent to execute and
deliver to the Loan Parties on their behalf the Collateral Documents and all
related agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents.


The Administrative Agent, on behalf of itself and the Lenders, shall have the
right to credit bid and purchase for the benefit of the Lenders all or any
portion of collateral at any sale thereof conducted by the Administrative Agent
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC, at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.  Each Lender agrees that, except as otherwise provided in
any Loan Document or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar disposition of collateral.


The Lenders hereby empower and authorize the Administrative Agent to execute and
deliver to the Loan Parties on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases or
subordinations of Collateral which shall be permitted by the terms hereof or of
any other Loan Document or which shall otherwise have been approved by the
Required Lenders or all the Lenders, as the case may be, in writing.


Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and informa­tion (which may
contain material, non-public information within the meaning of the U.S.
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.


ARTICLE IX
Miscellaneous


SECTION 9.01.   Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 

--------------------------------------------------------------------------------

81

(i) if to a Borrower, to it at 2801 E. Beltline NE, Grand Rapids, MI, 49525,
Attention: Chief Financial Officer (Telecopy No. (616) 361-7534; Telephone (616)
365-1540; e-mail: mcole@ufpi.com);


(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Floor 7, Chicago, Illinois,
60603-2003, Attention of Nan Wilson (Telecopy No. (888) 292-9533; Telephone
(312) 385-7084, e-mail: JPM.Agency.servicing.4@jpmchase.com) and, in the case of
any Loan denominated in a Foreign Currency, to the London Administrative Office
at J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
United Kingdom, Attn: The Manager, Telecopy No. 44 207 777 2360, Email:
loan_and_agency_london@jpmorgan.com;


(iii) if to the Issuing Bank other than the Administrative Agent, to it at the
address or telecopy number set forth separately in writing to the Administrative
Agent; and


(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.


(b)                Notices and other communications to the Lenders hereunder may
be delivered or furnished by Electronic Systems pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II or to compliance and no Default certificates
delivered pursuant to Section 5.01 unless otherwise agreed by the Administrative
Agent and the applicable Lender.  Each of the Administrative Agent and the
Borrower Representative (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems pursuant to procedures approved by it; provided that approval of such
procedures may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.


(c)  Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
(d)  Electronic Systems.
 

--------------------------------------------------------------------------------

82
(i)              Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.


(ii)            Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.


SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agree­ment
or consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effec­tive only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, Lender or Issuing Bank may have had notice or knowledge of
such Default at the time.


(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender directly affected thereby, (ii) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the regularly scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender directly
affected thereby (it being understood and agreed that (x) any increase in the
total Commitments and related modifications approved by each Lender increasing
any of its Commitments and by the Required Lenders shall not be deemed to alter
the manner in which payments are shared or alter any other pro rata sharing of
payments and (y) any “amend-and-extend” transaction that extends the Maturity
Date only for those Lenders that agree to such an extension (which extension may
include increased pricing and fees for such extending Lenders, and which
extension shall not apply to those Lenders that do not approve such extension)
shall not be deemed to alter the manner in which payments are shared or alter
any other pro rata sharing of payments), (v) release any material Guarantor from
its obligations under any Guaranty or release all or substantially all of the
Collateral, except to the extent permitted hereunder (whether pursuant to any
sale or other transfer of the relevant Guarantor or Collateral permitted
hereunder, such Guaranty is no longer being required under Section 2.21, or as
otherwise permitted hereunder) or with the consent of all the Lenders, or (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender directly affected thereby; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Applicable Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such other Applicable Administrative Agent, such Issuing
Bank or the Swingline Lender, as the case may be.
 

--------------------------------------------------------------------------------

83

                                               (c)    Each Lender hereby
irrevocably authorizes the Administrative Agent, at its option and in its sole
discretion, to release any Lien for the benefit of such Lender on any Collateral
under the Collateral Documents (i) upon the termination of all Commitments and
payment and satisfaction in full in cash of all Obligations - All Credit
Parties, (ii) constituting property being sold or disposed of if the Loan Party
disposing of such property certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) if such release is required or permitted under the relevant
Collateral Document, (v) as required by law, or (vi) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
 
   (d)    Notwithstanding anything herein to the contrary, Defaulting Lenders
shall not be entitled to vote (whether to consent or to withhold its consent)
with respect to any amendment, modification, termination or waiver and, for
purposes of determining the Required Lenders, the Commitments and the Loans of
such Defaulting Lender shall be disregarded except as provided in Section
2.22(b).


   (e)   Notwithstanding anything to the contrary herein or in any other Loan
Document, (a) this Agreement and any other Loan Document may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers to each relevant Loan Document (i) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to Section 2.08(g)) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Lenders; (b)
Incremental Term Loan Amendment Documents may be executed and shall be effective
in accordance with the terms of Section 2.08(g) when signed by the parties
required under Section 2.08(g); and (c) amendments may be executed and shall be
effective in accordance with the terms of Section 2.05(i) when signed by the
parties required under Section 2.05(i).


    (f)   Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed cure shall be
given to the Lenders and (y) the Required Lenders do not object to such cure in
writing to the Administrative Agent within five Business Days of such notice.
 

--------------------------------------------------------------------------------

84

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provi­sions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Banks or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, Issuing Bank or Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.


(b)  The Company shall indemnify each of the Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all liabilities, Taxes,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
costs, reasonable expenses or reasonable disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against it,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby (including
without limitation the syndication and arrangement of this Agreement), (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, or in any
other way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it under this Agreement or any other
Loan Document; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are deter­mined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.


(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to such Administrative Agent, Issuing Bank or Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against an Administrative Agent, Issuing Bank or Swingline Lender in
its capacity as such.
 

--------------------------------------------------------------------------------

85

(d)  To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), except as provided in Section 2.19, provided that any merger of
any Foreign Subsidiary Borrower with other Subsidiaries shall not be deemed an
assignment provided that the resulting entity assumes all Obligations of such
Foreign Subsidiary Borrower in a manner reasonably acceptable to the
Administrative Agent, and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit or the Swingline Lender that makes any Swingline Loan),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b) (i)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:


(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and


(B) the Administrative Agent;


(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of a Commitment to an assignee that is a Lender with
a Commitment immediately prior to giving effect to such assignment; and


(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of a Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment.
 

--------------------------------------------------------------------------------

86

As used herein, “Ineligible Institution” means a (a) natural person, (b) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible Assignee
if it (x) has not been established for the primary purpose of acquiring any
Loans or Commitments, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business; (c) the Company  or any of the Company’s Subsidiaries or
Affiliates, or (d) to any Defaulting Lender or any of its Subsidiaries or
Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or any of its Subsidiaries or Affiliates.


(ii)  Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 

--------------------------------------------------------------------------------

87

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c)  Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or upon a request for additional payment
relating to a Participant (with such disclosure limited to such Participant)
under Section 2.14 or 2.16 following a Change in Law.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 

--------------------------------------------------------------------------------

88

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05.   Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instru­ments  delivered in connection with or pursuant to this Agreement shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstand­ing and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 9.06.   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 9.07.   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 

--------------------------------------------------------------------------------

89
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender (for the avoidance of doubt,
it is acknowledged and agreed that with respect to any Foreign Subsidiary
Borrower any exercise of a right of setoff by a Lender against the account of
such Foreign Subsidiary Borrower shall be limited to the Obligations described
in the last sentence of Section 2.09(a)), irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


SECTION 9.09.  Governing Law; Jurisdiction.  (a)  This Agreement shall be
construed in accordance with and governed by the law of the State of Michigan.


(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any Court of the State of
Michigan and any court of the United States District Court sitting in Michigan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Michigan State court or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its proper­ties in
the courts of any jurisdiction.


(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here­after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

--------------------------------------------------------------------------------

90

SECTION 9.11.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.   Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than a Borrower.  For the purposes of this Section,
“Information” means all information received from any Borrower relating to the
Company or any of its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by a Borrower.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


SECTION 9.13.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under appli­cable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
each Borrower in accordance with the Act.
 

--------------------------------------------------------------------------------

91
SECTION 9.15.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Foreign
Subsidiary Borrower) agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.


(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 

--------------------------------------------------------------------------------

92

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
UNIVERSAL FOREST PRODUCTS, INC.
       
By
/s/ Michael R. Cole
   
Name:  Michael R. Cole
   
Title: Chief Financial Officer



Signature Pages for Credit Agreement
 

--------------------------------------------------------------------------------

93


 
JPMORGAN CHASE BANK, N.A., as a Lender and as
Administrative Agent
       
By
/s/ Krys Szremski
   
Name: Krys Szremski
   
Title: Vice President

 

--------------------------------------------------------------------------------

94

 
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, TORONTO BRANCH, as the
Applicable Lending Installation and Related Party
designated by JPMorgan Chase Bank, N.A. for Loans to
any Borrower in Canada or in Canadian Dollars
       
By
/s/ Steve Voight
   
Name: Steve Voight
   
Title: Senior Vice President

 

--------------------------------------------------------------------------------

95

 
WELLS FARGO BANK, N.A., as a Lender and as
Syndication Agent
       
By:
/s/ Robert M. Jamula
   
Name: Robert M. Jamula
   
Title: Vice President


 

--------------------------------------------------------------------------------

96

 
PNC BANK, NATIONAL ASSOCIATION 
       
By
/s/ Arthur F. Gray
   
Name: Arthur F. Gray
   
Title: Senior Vice President

 

--------------------------------------------------------------------------------

97

 
THE HUNTINGTON NATIONAL BANK
       
By
/s/ Steven J. McCormack
   
Name:  Steven J. McCormack
   
Title: Senior Vice President

 

--------------------------------------------------------------------------------

98

 
BANK OF AMERICA, N.A.
       
By
/s/ Jennifer E. Brown
   
Name: Jennifer E. Brown
   
Title: Vice President

 

--------------------------------------------------------------------------------

99

 
BANK OF AMERICA, N.A. (Canada branch) as the
Applicable Lending Installation and Related Party
designated by Bank of America, N.A. for Loans to any
Borrower in Canada or in Canadian Dollars
       
By
/s/ Medina Sales de Andrade
   
Name: Medina Sales de Andrade
   
Title: Vice President

 

--------------------------------------------------------------------------------

100

 
THE NORTHERN TRUST COMPANY
       
By
/s/ Rebecca Toton
   
Name: Rebecca Toton
   
Title: Senior Vice President

 

--------------------------------------------------------------------------------

Schedule 2.01 – Commitments


Lender
Title
 
Commitment
 
JPMorgan Chase Bank, N.A.
Administrative Agent
 
$
80,000,000.00
 
Wells Fargo Bank, N.A.
Syndication Agent
 
$
80,000,000.00
 
PNC Bank, National Association
   
$
60,000,000.00
 
The Huntington National Bank
   
$
35,000,000.00
 
Bank of America, N.A.
   
$
25,000,000.00
 
The Northern Trust Company
   
$
15,000,000.00
 
TOTAL
   
$
295,000,000.00
 

 

--------------------------------------------------------------------------------

Existing Letters of Credit
Schedule 2.05

 
Issuing Bank
 
Face Amount
 
JPMorgan Reference No.
JPMorgan
 
$
3,340,685.00
 
CPCS-636025
JPMorgan
 
$
2,736,987.00
 
CPCS-636026
JPMorgan
 
$
3,750,685.00
 
CPCS-636129

 

--------------------------------------------------------------------------------

Schedule 2.23


Unrestricted Subsidiaries as of the Effective Date:


Gulf Coast Components, LLC
UFP Ventures, Inc.
D&L Framing, LLC
D&R Framing Contractors, LLC
Pinelli Universal, S. de R.L. de C.V.
United Lumber & Reman., LLC
Universal Truss, Inc.
Titan Foundations, LLC
UFP Thorndale Partnership
UFP New Windsor, LLC
UFP Emlenton, LLC
UFP Berlin, LLC
UFP Houston, LLC
UFP ISF, LLC
UFP Riverbank, LLC
UFP Ventures II, Inc.
UFP Distribution, LLC
UCP Technology No.41, LLC
 

--------------------------------------------------------------------------------

Schedule 3.06 -- Disclosed Matters (Litigation and Environmental Matters)


None
 

--------------------------------------------------------------------------------

Existing Liens
Schedule 6.02

UCC Filing
 
Name of Secured Party
 
Name of Debtor
 
Description
2004131047-6
 
Citibank, N.A.
 
Universal Forest Products, Inc.
 
Accounts Receivable from Alcoa, Inc.
2009118354-0
 
Sierra Pacific Industries (Consignor)
 
Universal Forest Products, Inc. (Consignee)
 
Consigned Inventory
2011118232-7
 
Exterior Portfolio, LLC
 
Universal Forest Products, Inc.
 
Property sold to Universal Forest Products, Inc. by Exterior Portfolio, LLC
2012176286-2
 
Thompson Tractor Co., Inc.
 
Universal Forest Products, Inc.
 
Specific equipment
2012176508-4
 
Thompson Tractor Co., Inc.
 
Universal Forest Products, Inc.
 
Specific equipment
2012176692-3
 
Thompson Tractor Co., Inc.
 
Universal Forest Products, Inc.
 
Specific equipment
2013037476-9
 
Carlson Systems LLC
 
Universal Forest Products, Inc.
 
Senco nailers, Senco staplers, Interchange brand supplies
2013052812-2
 
Mid-Atlantic Fasteners LLC
 
Universal Forest Products, Inc.
 
Interchange brand nailers
2014050317-2
 
Stiles Machinery, Inc.
 
Universal Forest Products, Inc.
 
Specific equipment
2014138170-5
 
Plymouth Packaging, Inc.
 
Universal Forest Products, Inc.
 
Box-making machine
2010009472-1
 
Tolko Marketing and Sales Ltd. (Consignor)
 
UFP Purchasing, Inc. (Consignee)
 
Consigned Inventory
2012021148-4
 
Weyerhaeuser NR Company
 
UFP Purchasing, Inc. (Consignee)
 
Consigned Inventory
2014089802-6
 
Interfor U.S. Inc.
 
UFP Purchasing, Inc. (Consignee)
 
Consigned Inventory

 

--------------------------------------------------------------------------------

Existing Investments, Loans and Advances
Schedule 6.04

 

    
Balance
 
Legal Entity
Description
 
as of 9/27/14
         
Universal Forest Products, Inc.
Officers Stock Notes Receivable
 
$
-
 
Employers' Stock Assistance Receivable
 
$
529,649
 
Fleetfoot Note Receivable
   
27,792
  (1)
Cash Surrender Value of Investments for Deferred Compensation
   
-
  (1)
Current Market Value of Investments for Deferred Compensation
   
-
             
UFP Eastern Division, Inc.
Wappinger Gardens Note Receivable
 
$
1,194,666
 
Elkhart Land Contract
 
$
895,000
 
Barnette Note Receivable
 
$
-
             
UFP Western Division, Inc.
Crate Lease Receivables
 
$
1,257,125
             
Ardellis Insurance, Ltd.
Excel Homes Note Receivable
 
$
4,515,585
 
Shepherd Real Estate
 
$
299,064
 
Monarch Note Receivable
 
$
2,741,645
                         
UFP Transportation, Inc.
H&H Trucking Inc Note Receivable
 
$
-
             
Total Investments, Loans and Advances
 
$
11,460,528
 

 
(1)
These assets have an offsetting liability on the company's balance sheet
representing an obligation  for future distribution to officers and directors of
the company; therefore, the assets are not scheduled

 

--------------------------------------------------------------------------------

Schedule 6.08 - Restrictive Agreements


None
 

--------------------------------------------------------------------------------

Exhibit A - Assignment and Assumption


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 

1. Assignor: ______________________________   2. Assignee:
______________________________   [and is an Affiliate/Approved Fund of
_____________]   3. Borrowers: ______________________________   4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
5.
Credit Agreement:
The Credit Agreement dated as of November 3, 2014 among Universal Forest
Products, Inc., certain Foreign Subsidiary Borrowers parties thereto, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------

6. Assigned Interest:

­­­­­­­­­­­­­­­­­­­­­­­­
Facility Assigned
 
 
Aggregate Amount of Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loan
 
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
     
[NAME OF ASSIGNOR]

 
 
By:
 
 
 
Title:

 

 
ASSIGNEE
     
[NAME OF ASSIGNEE]

 

 
By:
   
Title:

 
2

--------------------------------------------------------------------------------


Consented to and Accepted:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 

 
By
 
 
Title:

 
Consented to:
     
[NAME OF RELEVANT PARTY]
 

 
By
 
 
Title:

 
3

--------------------------------------------------------------------------------


ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest transferred by it hereunder, (ii)
the Assigned Interest transferred by it hereunder is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions by it contemplated hereby. 
Neither Assignor nor any of its officers, directors, employees, agents or
attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.     Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Michigan.
 

--------------------------------------------------------------------------------


Exhibit B --  Foreign Subsidiary Borrower Agreement


FOREIGN SUBSIDIARY BORROWER AGREEMENT


THIS FOREIGN SUBSIDIARY BORROWER AGREEMENT (this “Agreement”), dated as of
_____________, 20__, is entered into by _________________, a ________________
(the “New  Foreign Subsidiary Borrower”), Universal Forest Products, Inc. (the
“Company”) and JPMorgan Chase Bank, N.A., as Administrative Agent, pursuant to
the Credit Agreement (as amended or modified from time to time, the “Credit
Agreement”), dated as of November 3, 2014, among the Company, the Foreign
Subsidiary Borrowers party hereto, the Lenders party hereto, JPMorgan Chase
Bank, N.A., as Administrative Agent.


WITNESSETH:


WHEREAS, the parties to this Foreign Subsidiary Borrower Agreement wish to
designate the New Foreign Subsidiary Borrower as a Foreign Subsidiary Borrower
under the Credit Agreement in the manner hereinafter set forth; and


WHEREAS, this Foreign Subsidiary Borrower Agreement is entered into pursuant to
the Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1.             The New Foreign Subsidiary Borrower hereby acknowledges that it
has received and reviewed a copy of the Credit Agreement and the other Loan
Documents and unconditionally agrees to: (a) join the Credit Agreement and the
other Loan Documents as a Foreign Subsidiary Borrower, (b) be bound by, and
hereby ratifies and confirms, all covenants, agreements, consents, submissions,
appointments, acknowledgments and other terms and provisions attributable to a
Foreign Subsidiary Borrower in the Credit Agreement and the other Loan
Documents; and (c) perform all obligations required of it as a Foreign
Subsidiary Borrower by the Credit Agreement and the other Loan Documents.


2.              The New Foreign Subsidiary Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:


(a)    The New Foreign Subsidiary Borrower is a Wholly-Owned Subsidiary of the
Company and satisfies all conditions to becoming a Foreign Subsidiary Borrower
under the Credit Agreement.


(b)    The representations and warranties with respect to it contained in, or
made or deemed made by it in, the Credit Agreement and any other Loan Document
are true and correct in all material respects on the date hereof.


(c)    The execution, delivery and performance by the New Foreign Subsidiary
Borrower of this Agreement are within its corporate powers and have been duly
authorized by all necessary corporate, stockholder and other action.  This
Agreement has been duly executed and delivered by the New Foreign Subsidiary
Borrower and constitutes a legal, valid and binding obligation of the New
Foreign Subsidiary Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 

--------------------------------------------------------------------------------


(d)      The execution, delivery and performance by the New Foreign Subsidiary
Borrower of this Agreement (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (ii)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the New Foreign Subsidiary Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the New Foreign Subsidiary Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the New Foreign Subsidiary Borrower or any of its
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the New Foreign Subsidiary Borrower or any of its Subsidiaries.


(e)       The address and jurisdiction of incorporation of the Foreign
Subsidiary Borrower is set forth in Schedule A to this Agreement.


3.             The Company and each other Borrower represents and warrants to
the Administrative Agent and the Lenders that (a) no Default shall have occurred
and be continuing hereunder as of the date hereof; and (b) the representations
and warranties made by the Borrowers and contained in Article III of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of such date (other than those
representations and warranties that by their terms speak as of a particular
date, which representations and warranties shall be true and correct in all
material respects as of such particular date).
 
4.              Each Guarantor agrees that its Guaranty shall remain in full
force and effect after giving effect to this Foreign Subsidiary Borrower
Agreement, including without limitation after including the New Foreign
Subsidiary Borrower as a Foreign Subsidiary Borrower under the Credit Agreement.


5.             The New Foreign Subsidiary Borrower shall not become a Foreign
Subsidiary Borrower under the Credit Agreement until (a) this Agreement is
signed by all parties hereto and by the Administrative Agent and where indicated
below and (b) the Administrative Agent shall have received such documents
(including legal opinions) and certificates as the Administrative Agent or its
counsel may reasonably request relating to the formation, existence and good
standing of the New Foreign Subsidiary Borrower, the authorization of Borrowings
as they relate to the New Foreign Subsidiary Borrower and any other legal
matters relating to the New Foreign Subsidiary Borrower and this Agreement, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.


6.              Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.  This Foreign Subsidiary
Borrower Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  Except as expressly
amended hereby, each Borrower agrees that the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall remain in full force and
effect, and that it has no set off, counterclaim, or defense with respect to any
of the foregoing.  This Foreign Subsidiary Borrower Agreement may be executed in
any number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Foreign
Subsidiary Borrower Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Foreign Subsidiary Borrower Agreement. 
This Foreign Subsidiary Borrower Agreement shall be governed by, and construed
in accordance with, the law of the State of Michigan.


7.              [If a New Foreign Subsidiary Borrower, such other modifications
to the Credit Agreement provisions reasonably requested by the Administrative
Agent relating to laws, regulations and standard practice of the jurisdiction of
the New Foreign Subsidiary Borrower, including without limitation any anti-money
laundering, sanctions and similar laws and regulations].
 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Foreign Subsidiary
Borrower Agreement to be duly executed and delivered as of the day and year set
forth above.



 
________________________, as a Foreign Subsidiary
Borrower 
 
By
   
Name:
 
Title:
       
UNIVERSAL FOREST PRODUCTS, INC. 
       
By
   
Name:
 
Title:
       
[EXISTING FOREIGN SUBSIDIARY BORROWERS] 
       
By
    Name:  
Title:
       
[GUARANTORS] 
       
By
   
Name:
 
Title:
       
Acknowledged and Consented to:
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent 
       
By 
   
Name:
 
Title:

 
3

--------------------------------------------------------------------------------


SCHEDULE A


ADMINISTRATIVE INFORMATION


Jurisdiction of organization:


Address:
 


4

--------------------------------------------------------------------------------


Exhibit C --  Foreign Subsidiary Borrower Termination




FOREIGN SUBSIDIARY BORROWER TERMINATION


THIS FOREIGN SUBSIDIARY BORROWER TERMINATION (this “Agreement”), dated as of
_____________, 20__, is entered into by _________________, a ________________
(the “Foreign Subsidiary Borrower”), Universal Forest Products, Inc. (the
“Company”) and JPMorgan Chase Bank, N.A., as Administrative Agent, pursuant to
the Credit Agreement (as amended or modified from time to time, the “Credit
Agreement”), dated as of November 3, 2014, among the Company, the Foreign
Subsidiary Borrowers party hereto, the Lenders party hereto, JPMorgan Chase
Bank, N.A., as Administrative Agent.


WITNESSETH:


WHEREAS, the parties to this Agreement wish to remove the Foreign Subsidiary
Borrower as a Foreign Subsidiary Borrower under the Credit Agreement in the
manner hereinafter set forth; and


WHEREAS, this Agreement is entered into pursuant to the Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1.              The Foreign Subsidiary Borrower’s ability to request or obtain
Loans under the Credit Agreement is hereby irrevocably terminated.  The Foreign
Subsidiary Borrower shall no longer be considered a Foreign Subsidiary Borrower
for purposes of requesting or obtaining Loans and, upon payment in full of all
Loans made directly to the Foreign Subsidiary Borrower and any interest, fees
and other Obligations related thereto, the Foreign Subsidiary Borrower shall no
longer be a party to the Credit Agreement.


2.              Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.  This Foreign Subsidiary
Borrower Termination shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  This Foreign
Subsidiary Borrower Termination may be executed in any number of counterparts,
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Foreign Subsidiary Borrower Termination
by telecopy shall be effective as delivery of a manually executed counterpart of
this Foreign Subsidiary Borrower Termination.  This Foreign Subsidiary Borrower
Termination shall be governed by, and construed in accordance with, the law of
the State of Michigan.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Foreign Subsidiary
Borrower Termination to be duly executed and delivered as of the day and year
set forth above.
 

 
________________________, as the Foreign Subsidiary
Borrower 
 
By
   
Name:
 
Title:
       
UNIVERSAL FOREST PRODUCTS, INC. 
       
By
   
Name:
 
Title:

 

 
Acknowledged and Consented to:
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By 
   
Name:
 
Title:

2

--------------------------------------------------------------------------------


Exhibit D --  Form of Guaranty


GUARANTY AGREEMENT


PARTIES


THIS GUARANTY AGREEMENT, dated as of November 3, 2014 (this "Guaranty"), is made
by UNIVERSAL FOREST PRODUCTS, INC., a Michigan corporation (the "Company"),
[Guarantors to be determined] (collectively referred to as the "Guarantors") in
favor of each of the Obligation Holders as defined below.


RECITALS


A.           The Company and the Foreign Subsidiary Borrowers party thereto from
time to time (the “Foreign Subsidiary Borrowers” and collectively referred to
with the Company as the "Borrowers", and each of them individually as a
"Borrower"), the lenders party thereto from time to time (such lenders, together
with any other lenders now or hereafter parties to the Credit Agreement as
defined below, collectively referred to as the "Lenders"), and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with any successors or assigns, the "Administrative Agent"), have executed a
Credit Agreement dated as November 3, 2014 (as amended or modified from time to
time, and together with any agreement executed in replacement therefor or
otherwise refinancing such credit agreement, the "Credit Agreement").


B.            Pursuant to the terms of the Loan Documents, the Obligation
Holders have agreed to make certain extensions of credit to the Borrowers.


C.            The Foreign Subsidiary Borrowers, the Company, and the other
Guarantors are engaged in related businesses, and the Guarantors have derived or
will derive substantial direct and indirect benefit from the making of the
extensions of credit by the Obligation Holders.


D.            The obligation of the Obligation Holders to make or continue to
make certain extensions of credit under the Credit Agreement are conditioned
upon, among other things, the execution and delivery by the Guarantors of this
Guaranty, and the extensions of credit under the Credit Agreement were made in
reliance upon the issuance of this Guaranty.


AGREEMENT


In consideration of the premises and to induce the Obligation Holders to make
loans, extend credit or make other financial accommodations, and to continue to
keep such credit and other financial accommodations available to the Borrowers,
each Guarantor hereby agrees with and for the benefit of the Obligation Holders
as follows:
 

--------------------------------------------------------------------------------


1.            Defined Terms.  As used in this Guaranty, terms defined in the
first paragraph of this Guaranty and in the recital paragraphs are used herein
as defined therein, and the following terms shall have the following meanings:
  
   "Cumulative Guarantors" shall mean the Guarantors and all other future
guarantors of the Guaranteed Obligations.


   "Guaranteed Obligations" shall mean the Obligations - All Credit Parties, as
defined in the Credit Agreement.


   "Obligation Holders" is defined in the Credit Agreement.


       “Qualified ECP Guarantor” means, in respect of any CEA Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such CEA Swap Obligation or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


   All other capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.


2.            Guarantee.  (a) Each Guarantor hereby guarantees to the Obligation
Holders, irrevocably, absolutely and unconditionally, as primary obligor and not
as surety only, the prompt and complete payment of the Guaranteed Obligations.


                                        (b)            All payments to be made
under this Guaranty (except pursuant to paragraph (c) below) shall be made to
each Obligation Holder pro rata in accordance with the unpaid amount of
Guaranteed Obligations held by each Obligation Holder at the time of such
payment.


   (c)           The Guarantors agree to make prompt payment, on demand, of any
and all reasonable costs and expenses incurred by any Obligation Holder in
connection with enforcing the obligations of any of the Guarantors hereunder
including without limitation the reasonable fees and disbursements of counsel.


3.            Consents to Renewals, Modifications and other Actions and Events. 
This Guaranty and all of the obligations of the Guarantors hereunder shall
remain in full force and effect without regard to and shall not be released,
affected or impaired by:  (a) any amendment, assignment, transfer, modification
of or addition or supplement to the Guaranteed Obligations or any Loan Document;
(b) any extension, indulgence, increase in the Guaranteed Obligations or other
action or inaction in respect of any of the Loan Documents or otherwise with
respect to the Guaranteed Obligations, or any acceptance of security for, or
other guaranties of, any of the Guaranteed Obligations or Loan Documents, or any
surrender, release, exchange, impairment or alteration of any such security or
guaranties including without limitation the failing to perfect a security
interest in any such security or abstaining from taking advantage of or
realizing upon any other guaranties or upon any security interest in any such
security; (c) any default by any Borrower under, or any lack of due execution,
invalidity or unenforceability of, or any irregularity or other defect in, any
of the Loan Documents; (d) any waiver by any Obligation Holder or any other
person of any required performance or otherwise of any condition precedent or
waiver of any requirement imposed by any of the Loan Documents, any other
guaranties or otherwise with respect to the Guaranteed Obligations; (e) any
exercise or non-exercise of any right, remedy, power or privilege in respect of
this Guaranty, any other guaranty or any of the Loan Documents; (f) any sale,
lease, transfer or other disposition of the assets of any Borrower or any
consolidation or merger of any Borrower with or into any other person,
corporation, or entity, or any transfer or other disposition of any shares of
capital stock of any Borrower; (g) any bankruptcy, insolvency, reorganization or
similar proceedings involving or affecting any Borrower or any other Cumulative
Guarantor of the Guaranteed Obligations; (h) the release or discharge of any
Borrower from the performance or observance of any agreement, covenant, term or
condition under any of the Guaranteed Obligations or contained in any of the
Loan Documents, of any Cumulative Guarantor or of this Guaranty, by operation of
law or otherwise; or (i) any other cause whether similar or dissimilar to the
foregoing which, in the absence of this provision, would release, affect or
impair the obligations, covenants, agreements or duties of any Guarantor
hereunder or constitute a defense hereto, including without limitation any act
or omission by any Obligation Holder or any other person which increases the
scope of any Guarantor's risk; and in each case described in this paragraph
whether or not any Guarantor shall have notice or knowledge of any of the
foregoing, each of which is specifically waived by each Guarantor.  Each
Guarantor warrants to the Obligation Holders that it has adequate means to
obtain from the Borrowers on a continuing basis information concerning the
financial condition and other matters with respect to the Borrowers and that it
is not relying on any Obligation Holder to provide such information either now
or in the future.
 
2

--------------------------------------------------------------------------------


                         4.           Waivers, Etc.  Each Guarantor
unconditionally waives: (a) notice of any of the matters referred to in
Paragraph 3 above; (b) all notices which may be required by statute, rule of law
or otherwise to preserve any rights of any Obligation Holder, including, without
limitation, notice to the Guarantors of default, presentment to and demand of
payment or performance from any Borrower and protest for non-payment or
dishonor; (c) any right to the exercise by any Obligation Holder of any right,
remedy, power or privilege in connection with any of the Loan Documents; (d) any
requirement of diligence or marshaling on the part of any Obligation Holder; (e)
any requirement that any Obligation Holder, in the event of any default by any
Borrower, first make demand upon or seek to enforce remedies against, such
Borrower or any other Cumulative Guarantor before demanding payment under or
seeking to enforce this Guaranty; (f) any right to notice of the disposition of
any security which any Obligation Holder may hold from any Borrower or otherwise
and any right to object to the commercial reasonableness of the disposition of
any such security; and (g) all errors and omissions in connection with any
Obligation Holder's administration of any of the Guaranteed Obligations, any of
the Loan Documents or any other Cumulative Guarantor, or any other act or
omission of any Obligation Holder which changes the scope of such Guarantor's
risk.  The obligations of each Guarantor hereunder shall be complete and binding
forthwith upon the execution of this Guaranty by it and subject to no condition
whatsoever, precedent or otherwise, and notice of acceptance hereof or action in
reliance hereon shall not be required.


5.            Nature of Guaranty; Payments.  This Guaranty is an absolute,
unconditional, irrevocable and continuing guaranty of payment and not a guaranty
of collection, and is wholly independent of and in addition to other rights and
remedies of any Obligation Holder with respect to any Borrower, any collateral,
any Cumulative Guarantor or otherwise, and it is not contingent upon the pursuit
by any Obligation Holder of any such rights and remedies, such pursuit being
hereby waived by each Guarantor.  The obligations of each Guarantor hereunder
shall be continuing and shall continue (irrespective of any statute of
limitations otherwise applicable) and cover and include all the Guaranteed
Obligations of the Borrowers accruing or in the process of accruing to the
Obligation Holders before the Obligation Holders deliver to the Guarantors a
release of this Guaranty, which is in writing, refers specifically to this
Guaranty, and is signed by a President, a Senior Vice President, or a Vice
President of each Obligation Holder.  Nothing shall discharge or satisfy the
liability of any Guarantor hereunder except the full and irrevocable payment and
performance of all of the Guaranteed Obligations and the expiration or
termination of all the Loan Documents, and each Guarantor waives any right to
terminate this Guaranty prior thereto.  All payments to be made by the
Guarantors hereunder shall be made without set-offs or counterclaim, and each
Guarantor hereby waives the assertion of any such set-offs or counterclaims in
any proceeding to enforce its obligations hereunder.  All payments to be made by
each Guarantor hereunder shall also be made without deduction or withholding
for, or on account of, any present or future taxes or other similar charges of
whatsoever nature, provided that if any Guarantor is nevertheless required by
law to make any deduction or withholding, such Guarantor shall pay to the
Obligation Holders such additional amounts as may be necessary to ensure that
the Obligation Holders shall receive a net sum equal to the sum which it would
have received had no such deduction or withholding been made.  Each Guarantor
agrees that, if at any time all or any part of any payment previously applied by
any Obligation Holder to any of the Guaranteed Obligations must be returned by
such Obligation Holder for any reason, whether by court order, administrative
order, or settlement and whether as a "voidable preference", "fraudulent
conveyance" or  otherwise, each Guarantor remains liable for the full amount
returned as if such amount had never been received by such Obligation Holder,
notwithstanding any termination of this Guaranty or any cancellation of any of
the Loan Documents and the Guaranteed Obligations and all obligations of each
Guarantor hereunder shall be reinstated in such case.
 
3

--------------------------------------------------------------------------------


6.            Evidence of Guaranteed Obligations.  Each Obligation Holder's
books and records showing the Guaranteed Obligations shall be admissible in any
action or proceeding, shall be binding upon each Guarantor for the purpose of
establishing the Guaranteed Obligations due from the Borrowers and shall
constitute prima facie proof, absent manifest error, of the Guaranteed
Obligations of the Borrowers to such Obligation Holder, as well as the
obligations of each Guarantor to such Obligation Holder.


7.            Subordination, Subrogation, Contribution, Etc.  Each Guarantor
agrees that all present and future indebtedness, obligations and liabilities of
any Borrower to such Guarantor shall be fully subordinate and junior in right
and priority of payment to any indebtedness of such Borrower to the Obligation
Holders, and no Guarantor shall have any right of subrogation, contribution
(including but without limitation the contribution and subrogation rights
granted below), reimbursement or indemnity whatsoever nor any right of recourse
to security for the debts and obligations of such Borrower unless and until all
Guaranteed Obligations shall have been paid in full, such payment is not subject
to any possibility of revocation or rescission and all Loan Documents have
expired or been terminated.  Subject to the preceding sentence, if any Guarantor
makes a payment in respect of the Guaranteed Obligations it shall be subrogated
to the rights of the payee against the relevant Borrower with respect to such
payment and shall have the rights of contribution set forth below against all
other Cumulative Guarantors and each Guarantor agrees that all other Cumulative
Guarantors shall have the rights of contribution against it set forth below.  If
any Guarantor makes a payment in respect of the Guaranteed Obligations that is
smaller in proportion to its Payment Share (as hereinafter defined) than such
payments made by the other Cumulative Guarantors are in proportion to the
amounts of their respective Payment Shares, such Guarantor shall, when permitted
by the first sentence of this Section 7, pay to the other Guarantors an amount
such that the net payments made by the Cumulative Guarantors in respect of the
Guaranteed Obligations shall be shared among the Cumulative Guarantors pro rata
in proportion to their respective Payment Shares.  If any Guarantor receives any
payment by way of subrogation that is greater in proportion to the amount of its
Payment Share than the payments received by the other Cumulative Guarantors are
in proportion to the amounts of their respective Payment Shares, such Guarantor
shall, when permitted by the first sentence of this Section 7, pay to the other
Cumulative Guarantors an amount such that the subrogation payments received by
the Guarantors shall be shared among the Cumulative Guarantors pro rata in
proportion to their respective Payment Shares.


For purposes of this Guaranty, the "Payment Share" of any Cumulative Guarantor
shall be the sum of (a) the aggregate proceeds of the Guaranteed Obligations
received by such Guarantor (and, if received subject to a repayment obligation,
remaining unpaid on the Determination Date, as hereinafter defined), plus (b)
the product of (i) the aggregate Guaranteed Obligations remaining unpaid on the
date such Guaranteed Obligations become due and payable in full, whether by
stated maturity, acceleration or otherwise (the "Determination Date") reduced by
the amount of  such Guaranteed Obligations attributed to all of the Cumulative
Guarantors pursuant to clause (a) above, times (ii) a fraction, the numerator of
which is such Guarantor's net worth on the effective date of this Guaranty
(determined as of the end of the immediately preceding fiscal reporting period
of the Guarantor), and the denominator of which is the aggregate net worth of
all of the Cumulative Guarantors, determined for each Cumulative Guarantor on
the respective effective date of the guaranty signed by such Cumulative
Guarantor.
 
4

--------------------------------------------------------------------------------

8.            Assignment by Obligation Holders.  Each Obligation Holder shall
have the right to assign and transfer this Guaranty to any assignee of any
portion of the Guaranteed Obligations. Each Obligation Holder's successors and
assigns hereunder shall have the right to rely upon and enforce this Guaranty.


9.            Joint and Several Obligations.  The obligations of the Guarantors
hereunder and all other Cumulative Guarantors shall be joint and several and
each Guarantor shall be liable for all of the Guaranteed Obligations to the
extent provided herein regardless of any other Cumulative Guarantors, and each
Obligation Holder shall have the right, in its sole discretion to pursue its
remedies against any Guarantor without the need to pursue its remedies against
any other Cumulative Guarantor, whether now or hereafter in existence, or
against any one or more Cumulative Guarantors separately or against any two or
more jointly, or against some separately and some jointly.


10.         Representations and Warranties.  Each Guarantor hereby represents
and warrants to the Obligation Holders that:


   (a)           the execution, delivery and performance by the Guarantor of
this Guaranty are within its corporate, company, or partnership powers, have
been duly authorized by all necessary corporate, company, or partnership action,
require no action by or in respect of, or filing with, any governmental body,
agency or official, and do not contravene or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation,
articles of organization, certificate of limited partnership or other charter
documents or bylaws, operating agreement or partnership agreement of such
Guarantor, or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Guarantor, or result in the creation or imposition
of any lien, security interest or other charge or encumbrance on any asset of
such Guarantor;


   (b)           this Guaranty constitutes a legal, valid and binding agreement
of each Guarantor, enforceable against the Guarantor in accordance with its
terms;


   (c)           as of the date hereof, each of the following is true and
correct for each Guarantor, assuming value is given to the rights of
contribution and subrogation as described in Section 7 hereof: (i) the fair
saleable value and the fair valuation of such Guarantor's property is greater
than the total amount of its liabilities (including contingent liabilities) and
greater than the amount that would be required to pay its probable aggregate
liability on its existing debts as they become absolute and matured, (ii) each
Guarantor's capital is not unreasonably small in relation to its current and/or
contemplated business or other undertaken transactions, and (iii) each Guarantor
does not intend to incur, or believe that it will incur, debt beyond its ability
to pay such debts as they become due; and


   (d)          the Foreign Subsidiary Borrowers, the Company, and the other
Guarantors are engaged as an integrated group in the business of providing
related services; that the integrated operation requires financing on such a
basis that credit supplied to the Borrowers can be made available from time to
time to various subsidiaries of the Borrowers, as required for the continued
successful operation of the integrated group as a whole; and that each Guarantor
has requested the Obligation Holders to continue to lend and to make credit
available to the Borrowers for the purpose of financing the integrated
operations of the Borrowers and their subsidiaries, including each Guarantor
other than the Company, with each Guarantor expecting to derive benefit, direct
or indirectly, from the loans and other credit extended by the Obligation
Holders to the Borrowers, both in such Guarantor's separate capacity and as a
member of the integrated group, inasmuch as the successful operation and
condition of each Guarantor is dependent upon the continued successful
performance of the functions of the integrated group as a whole.  Each of the
Guarantors hereby determines and agrees that the execution, delivery and
performance of this Guaranty are necessary and convenient to the conduct,
promotion or attainment of the business of such Guarantor and in furtherance of
the corporate purposes of such Guarantor.
 
5

--------------------------------------------------------------------------------

11.         Binding on Successors and Assigns.  This Guaranty shall be the
valid, binding and enforceable obligation of the Guarantors and their successors
and assigns.


12.         Indemnity.  As a separate, additional and continuing obligation,
each Guarantor unconditionally and irrevocably undertakes and agrees with each
Obligation Holder that, should the Guaranteed Obligations not be recoverable
from any Guarantor as guarantor under this Guaranty for any reason whatsoever
(including, without limitation, by reason of any provision of any of the
Guaranteed Obligations or the Loan Documents being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any knowledge thereof by any Obligation Holder at any time, each
Guarantor as original and independent obligor, upon demand by the Obligation
Holders, will make payment to the Obligation Holders of the Guaranteed
Obligations by way of a full indemnity.


13.         Cumulative Rights and Remedies, Etc.  The obligations of each
Guarantor under this Guaranty are continuing obligations and a new cause of
action shall arise in respect of each default hereunder.  No course of dealing
on the part of any Obligation Holder, nor any delay or failure on the part of
any Obligation Holder in exercising any right, power or privilege hereunder,
shall operate as a waiver of such right, power, or privilege or otherwise
prejudice the Obligation Holders' rights and remedies hereunder; nor shall any
single or partial exercise thereof preclude any further exercise thereof or the
exercise of any other right, power or privilege.  No right or remedy conferred
upon or reserved to any Obligation Holder under this Guaranty is intended to be
exclusive of any other right or remedy, and every right and remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing under any applicable law.  Every right and remedy given by
this Guaranty or by applicable law to the Obligation Holders may be exercised
from time to time and as often as may be deemed expedient by any Obligation
Holder.


14.         Severability.  If any one or more provisions of this Guaranty should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected, impaired, prejudiced or disturbed thereby, and any provision 
hereunder found partially unenforceable shall be interpreted to be enforceable
to the fullest extent possible.  If at any time all or any portion of the
obligation of any Guarantor under this Guaranty would otherwise be determined by
a court of competent jurisdiction to be invalid, unenforceable or avoidable
under Section 548 of the federal Bankruptcy Code or under any fraudulent
conveyance or transfer laws or similar applicable law of any jurisdiction, then
notwithstanding any other provisions of this Guaranty to the contrary such
obligation or portion thereof of such Guarantor under this Guaranty shall be
limited to the greatest of (i) the value of any quantified economic benefits
accruing to such Guarantor as a result of this Guaranty, (ii) an amount equal to
95% of the excess on the date the relevant Guaranteed Obligations were incurred
of the present fair saleable value of the assets of such Guarantor over the
amount of all liabilities of such Guarantor, contingent or otherwise, and (iii)
the maximum amount of which this Guaranty is determined to be enforceable.


15.         Additional Guarantors.  Additional Guarantors can join this Guaranty
at any time after the date hereof pursuant to a joinder or other agreement
satisfactory to the Administrative Agent, and the Guarantors agree to execute
any such joinder or other agreement reasonably requested by the Administrative
Agent.  With respect to any such additional Guarantor that is a Foreign
Subsidiary, the Guarantors will agree to any additional term with respect to
such additional Guarantor that is reasonably required by the Administrative
Agent as a result of any requirements of the law of the jurisdiction in which
such additional Guarantor is organized.
 
6

--------------------------------------------------------------------------------

16.         Merger; Amendments.  This Guaranty is intended as a final expression
of the subject matter hereof and is also intended as a complete and exclusive
statement of the terms hereof.  Each Guarantor’s liability hereunder is
independent of and in addition to its liability under any other guaranty
previously of subsequently executed.  No course of dealing, course of
performance or trade usage, and no parole evidence of any nature, shall be used
to supplement or modify any terms hereof, nor are there any conditions to the
full effectiveness of this Guaranty.  None of the terms and provisions of this
Guaranty may be waived, altered, modified or amended in any way except by an
instrument in writing executed by duly authorized officers of each Obligation
Holder and the Guarantors.


17.         Consent to Jurisdiction.  Notwithstanding the place where any
Guaranteed Obligation originates or arises, or is to be repaid, any suit, action
or proceeding arising out of or relating to this Guaranty, any of the Loan
Documents, or any borrowing made in connection with any of the Loan Documents,
may be instituted in any court of the United States of America or the State of
Michigan, sitting in the City of Detroit, State of Michigan, and each Guarantor
hereby irrevocably waives any objection which it may have or hereafter have to
the laying of the venue of any such suit, action or proceeding and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum; and each Guarantor hereby irrevocably submits his person and property to
the jurisdiction of any such court in any such suit, action or proceeding.  Each
Guarantor hereby consents to the service of process in any suit, action or
proceeding of the nature referred to in this Section 17 by the mailing of a copy
thereof by registered or certified mail, postage prepaid, or personally
delivering a copy thereof to such Guarantor, at the address set forth under its
signature below, or at such other address as such Guarantor may hereafter
specify to the Obligation Holders in writing.  Nothing in this Section 17 shall
affect the right of any Obligation Holder to serve process in any other manner
permitted by law or limit the right of the Obligation Holders to bring
proceedings against any Guarantor or any of its property in the courts of any
other jurisdiction in which it is subject to service of process.  To the extent
that any Guarantor now or hereafter may be entitled, in any jurisdiction in
which proceedings may at any time be commenced with respect to this Guaranty or
the transactions contemplated  hereby, to claim itself or its revenues, assets
or properties any immunity (including, without limitation, immunity from service
of process, jurisdiction, suit, judgment, counterclaim, enforcement of or
execution on a judgment, attachment prior to the judgment, attachment in aid of
execution of a judgment or other legal process), and to the extent that in any
such jurisdiction there may be attributed any such immunity (whether or not
claimed), such Guarantor hereby irrevocably undertakes not to claim and hereby
irrevocably waives any such immunity to the fullest extent permitted by law. 
Each Guarantor irrevocably and generally consents in respect of any proceedings
to the giving of any relief or the issue of any process in connection with those
proceedings including, without limitation, the making, enforcement or execution
against any assets whatsoever of any order or judgment which may be made or
given in those proceedings.


18.         Governing Law; Headings.  This Guaranty shall be governed by and
construed in accordance with the laws of the State of Michigan without giving
effect to the choice of law principles of such state.  The headings of the
various paragraphs hereof are for the convenience of reference only and shall in
no way modify any of the terms or provisions hereof.


19.         Foreign Currency. The specification of payment in a specific
currency at a specific place and time pursuant to the documentation relating to
the Guaranteed Obligations is essential.  That currency or those currencies are
also the currency of account and payment under this Guaranty.  If any Guarantor
is unable for any reason to effect payment of a specific currency (other than
Dollars) as required by the preceding sentence or if any Guarantor defaults in
the payment when due of any amount of a specific currency (other than Dollars)
under this Guaranty, the Obligation Holders may, at the option of the
Administrative Agent, require such payment to be made to the office of the
Administrative Agent in Chicago, Illinois (or such other office as the
Administrative Agent may direct in a notice to the Guarantors) in the equivalent
amount in Dollars at the Administrative Agent's then current selling rate for
electronic transfers of that currency to the place or places where the
Guaranteed Obligations were payable.  In the event that any payment, whether
pursuant to a judgment or otherwise, does not result in payment of the amount of
currency due under this Guaranty, upon conversion to the currency of account and
transfer to the place specified for payment, the Administrative Agent and the
other Obligation Holders have an independent cause of action against the
Guarantors for the deficiency.
 
7

--------------------------------------------------------------------------------


20.         Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of CEA Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 20 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 20 or
otherwise under this Guarantee voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 20 shall
remain in full force and effect until the full and irrevocable payment and
performance of all of the Guaranteed Obligations and the expiration or
termination of all the Loan Documents.  Each Qualified ECP Guarantor intends
that this Section 20 constitute, and this Section 20 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


21.         Notices.  (a) All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:


   (i) if to a Guarantor, to it at 2801 Beltline NE, Grand Rapids, MI 49505,
Attention: Chief Financial Officer, (Telecopy No.: 616-361-7534; Telephone No.:
616-365-1540; e-mail: mcole@ufpi.com);


   (ii) if to any Obligation Holder, to it at its address for notices determined
under the Credit Agreement.


   (b)  Notices and other communications to the Obligation Holders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or any Guarantor
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


       (c)  Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.
   

22.        WAIVER OF JURY TRIAL.  THE OBLIGATION HOLDERS, IN ACCEPTING THIS
GUARANTY, AND THE GUARANTORS, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS GUARANTY OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THEM.  NEITHER THE
OBLIGATION HOLDERS NOR THE GUARANTORS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM
OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY OF THE OBLIGATION HOLDERS OR THE GUARANTORS EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.  THIS GUARANTY IS FREELY AND
VOLUNTARILY GIVEN TO THE OBLIGATION HOLDERS BY THE GUARANTORS WITHOUT ANY DURESS
OR COERCION, AND AFTER EACH GUARANTOR HAS EITHER CONSULTED WITH COUNSEL OR BEEN
GIVEN AN OPPORTUNITY TO DO SO.  EACH GUARANTOR HAS CAREFULLY AND COMPLETELY READ
ALL OF THE TERMS AND PROVISIONS OF THIS GUARANTY AND OF EACH LOAN DOCUMENT.
 
8

--------------------------------------------------------------------------------


EXECUTED and effective as of the day and year first above written.



 
UNIVERSAL FOREST PRODUCTS, INC.
     
By:
       
Print Name:
       
Its:
       
[Guarantors TBD]
     
By:
       
Print Name:
       
Its:
 

 
9

--------------------------------------------------------------------------------

Exhibit E -- Lender Addition and Acknowledgement Agreement
 
LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT
 
Dated: ________, 20__


Reference is made to the Credit Agreement (as amended or modified from time to
time, the “Credit Agreement”), dated as of November 3, 2014, is among Universal
Forest Products, Inc., the Foreign Subsidiary Borrowers party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent. 
Capitalized terms which are defined in the Credit Agreement and which are used
herein without definition shall have the same meanings herein as in the Credit
Agreement.


The Borrowers and _________________________________ (the “[New or Current]
Lender”) agree as follows:


1.            Subject to Section 2.08 of the Credit Agreement and this Lender
Addition and Acknowledgement Agreement, the Borrowers hereby increase the
Aggregate Commitments from $__________ to $_____________ (such increase shall be
in increments of $10,000,000 and aggregate amount of all increases in the
Aggregate Commitments and Incremental Term Loans under Section 2.08 shall not
exceed $90,000,000).  This Lender Addition and Acknowledgement Agreement is
entered into pursuant to, and authorized by, Section 2.08 of the Credit
Agreement.


2.            The parties hereto acknowledge and agree that, as of the date
hereof and after giving effect to this Lender Addition and Acknowledgment
Agreement, the Aggregate Commitment and the Commitment of each Lender under the
Credit Agreement, including without limitation, the [New or Current] Lender, are
set forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto replaces
Schedule 2.01 to the Credit Agreement as of the Effective Date.


3.            [If requested by the Current Lender, the Current Lender attaches
the notes delivered to it under the Credit Agreement and requests that the
Borrowers exchange such notes for new notes in the amount of its revised
Commitment][ If requested by the New Lender, the New Lender requests that the
Borrowers issue notes in the amount of its Commitment.]


4.            The [New or Current] Lender (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Lender Addition and Acknowledgment Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent specified herein,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Lender Addition and
Acknowledgment Agreement on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, attached to this Lender
Addition and Acknowledgment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
10

--------------------------------------------------------------------------------

5.            The effective date for this Lender Addition and Acknowledgement
Agreement shall be   (the “Effective Date”).  Following the execution of this
Lender Addition and Acknowledgement Agreement, it will be delivered to the
Administrative Agent for the consent of the Administrative Agent and acceptance
and recording in the Register.


6.            Upon such consents, acceptance and recording, from and after the
Effective Date, the [New or Current] Lender shall be a party to the Credit
Agreement and the other Loan Documents to which Lenders are parties and to the
extent provided in this Lender Addition and Acknowledgement Agreement, have the
rights and obligations of a Lender under each such agreement.


7.            Upon such consents, acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the [New or Current] Lender.


8.            The Company represents and warrants to the Administrative Agent
and the Lenders that (a) no Default shall have occurred and be continuing
hereunder as of the Effective Date; and (b) the representations and warranties
made by the Borrowers and contained in Article III of the Credit Agreement are
true and correct in all material respects on and as of the Effective Date with
the same effect as if made on and as of such date (other than those
representations and warranties that by their terms speak as of a particular
date, which representations and warranties shall be true and correct in all
material respects as of such particular date).


9.            Except as expressly amended hereby, each Borrower agrees that the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall remain in full force and effect, and that it has no set off, counterclaim,
or defense with respect to any of the foregoing.


10.            This Lender Addition and Acknowledgment Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Lender Addition and Acknowledgment
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Lender Addition and Acknowledgment Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Lender Addition
and Acknowledgment Agreement.  This Lender Addition and Acknowledgment Agreement
shall be governed by, and construed in accordance with, the law of the State of
Michigan.
 

 
UNIVERSAL FOREST PRODUCTS, INC. 
       
By
   
Name:
 
Title:

 
11

--------------------------------------------------------------------------------

 
[ANY FOREIGN SUBSIDIARY BORROWERS]
       
By
    Name:  
Title:
       
 [CURRENT LENDER OR NEW LENDER]
       
By
   
Name:
 
Title:
       
Acknowledged and Consented to:
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By 
   
Name:
 
Title:

 
12

--------------------------------------------------------------------------------


Schedule 2.01


Lenders and Commitments
(as of the Effective Date)
 
13

--------------------------------------------------------------------------------


Exhibit F --  Form of Pledge Agreement


PLEDGE AGREEMENT AND IRREVOCABLE PROXY
[Without Limit in the Aggregate Amount]


This PLEDGE AGREEMENT, dated as of ________________ ___ , 20__ (this "Pledge
Agreement"), is given by ____________, a __________ corporation (the "Pledgor"),
in favor of JPMORGAN CHASE BANK, N.A., a national banking association, in its
capacity as collateral agent (the "Collateral Agent") under the Intercreditor
Agreement referred to below.


RECITALS


A.          The Creditors (as defined in the Intercreditor Agreement) and
JPMorgan Chase Bank, N.A., as Collateral Agent, are parties to the Intercreditor
Agreement (as defined below) relating to the collateral granted by the Pledgor
to the Creditors.


B.           The Pledgor is required to enter into this Pledge Agreement and has
agreed to pledge to the Collateral Agent, for the benefit of the Creditors, and
grant a first-priority security interest to the Collateral Agent, for the
benefit of the Creditors, in and to the collateral described herein and to
execute this Pledge Agreement.


C.           The Pledgor has determined that it is to its benefit and in its
financial interest to execute this Pledge Agreement, and is entering into this
Pledge Agreement in order to induce the Creditors to extend credit or continue
to extend credit to the Borrowers (as defined in the Bank Credit Agreement) and
to secure the Subject Obligations.


Accordingly, the parties hereby agree as follows:


AGREEMENT


1.            Definitions. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Intercreditor
Agreement. Terms defined in the UCC which are not otherwise defined in this
Pledge Agreement are used herein as defined in the UCC.  As used in this Pledge
Agreement, the following terms shall have the following meanings:


"Business Day" means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago, Detroit and New York City for the conduct of
substantially all of their commercial lending activities.


"Collateral" means the Pledged Equity Interests (whether constituting Investment
Property, General Intangibles or any other type of assets) and including without
limitation (a) all present and future Investment Property, Instruments, General
Intangibles, Equity Interest Rights, cash or any other type of assets the
Pledgor is or may become entitled to because it owns or has an interest in the
Collateral; (b) all present and future substitutions, replacements, and
additions, and (c) all present and future Proceeds and Supporting Obligations
with respect to any of the foregoing.


"Company" means Universal Forest Products, Inc., a Michigan corporation.
 
14

--------------------------------------------------------------------------------


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-106 of Article 9 of the UCC.


“Control Agreement” means a control agreement, in form and substance
satisfactory to the Collateral Agent, pursuant to which the Collateral Agent is
granted Control over any Collateral.


“Controlled” means the possession, directly or indirectly, or the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.


"Creditors" is defined in the Intercreditor Agreement.


“Default” means a Special Event of Default as defined in the Intercreditor
Agreement.


"Equity Interests" means (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.


“Equity Interest Rights” means all dividends, instruments or other distributions
and any other right or property which the Pledgor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interests constituting Collateral or other
Collateral, any right to receive Equity Interests and any right to receive
earnings, in which the Pledgor now has or hereafter acquire any right, issued by
an issuer of such Equity Interests.


“Exhibit” refers to a specific exhibit to this Pledge Agreement, unless another
document is specifically referenced.


"Foreign Law" means the laws of the country and any applicable political
subdivision thereof where any Pledged Subsidiary is organized, as applicable.


"Foreign Pledge" means any separate or other supplemental pledge or other
collateral documents executed at any time in connection herewith and governed by
any applicable Foreign Law with respect to the pledge of all or any part of the
Equity Interests of the Pledged Subsidiaries, each of which pledge or other
collateral documents shall in form and substance reasonably satisfactory to the
Collateral Agent.


"Foreign Subsidiary" means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.


“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Instruments” shall have the meaning set forth in Article 9 of the UCC.
 
15

--------------------------------------------------------------------------------


“Intercreditor Agreement” means the Intercreditor Agreement dated as of November
13, 1998 among the Creditors and JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent for the Creditors, as amended or modified from time to time,
provided that, as used in this Pledge Agreement, any references to the
Intercreditor Agreement shall be without giving effect to any such amendments or
modifications thereto after the date hereof unless such amendments or
modifications have been consented to by the Pledgor or do not create any
additional obligations on, or impair any of the rights of, the Pledgor or any of
its Subsidiaries.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Majority Creditors” is defined in the Intercreditor Agreement.


"Pledge Agreement" means this pledge agreement, as it may be amended from time
to time.


"Pledged Equity Interests" means the Equity Interests listed on Schedule A
hereto.


"Pledged Subsidiaries" means each Subsidiary of the Pledgor listed on Schedule A
hereto that has all or any part of its Equity Interests included in the Pledged
Equity Interests at any time, and any other Person that has all or any part of
its Equity Interests included in the Pledged Equity Interests at any time.


"Pledgor" is defined in the introductory paragraph of this Pledge Agreement.


“Proceeds” shall have the meaning set forth in Article 9 of the UCC.


“Section” means a numbered section of this Pledge Agreement, unless another
document is specifically referenced.


“Security” has the meaning set forth in Article 8 of the UCC.


“Subject Obligations” is defined in the Intercreditor Agreement.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing 50% or more of
the equity or 50% or more of the ordinary voting power or, in the case of a
partnership, 50% or more of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Company.
 
16

--------------------------------------------------------------------------------


“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Michigan or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent's or any Creditor's
Lien on any Collateral.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


2.            Grant of Security Interest.  For value received and pursuant to
the Intercreditor Agreement and the Financing Agreements, the Pledgor hereby
grants a first-priority security interest to the Collateral Agent, for the
benefit of the Creditors and to secure the Subject Obligations, in and to all of
the Collateral.


3.            Representations and Warranties.  The Pledgor represents and
warrants to, and agrees with, the Collateral Agent for the benefit of itself and
the Creditors as follows:


(a)   The Pledged Equity Interests are described on Schedule A hereto.  The
Pledgor represents that the pledge hereunder has been noted on the books and
records of each Pledged Subsidiary and all other action has been or promptly
will be taken (to the extent requested by the Collateral Agent) under all
Foreign Laws to perfect the security interests hereunder.  The Pledgor agrees
that if the Collateral is evidenced by any certificate or instrument at any
time, the Pledgor shall immediately deliver the original thereof to the
Collateral Agent, accompanied by an instrument of assignment or transfer duly
executed in blank by the Pledgor as the owner named in such certificate or
certificates.


(b)   The Pledged Equity Interests are duly authorized and validly issued, fully
paid and nonassessable and constitute at least 65% of all of the issued and
outstanding shares of the Equity Interests of the Pledged Subsidiaries entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
all issued and outstanding Equity Interests of the Pledged Subsidiaries which
are not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)).
 
(c)   The Pledgor is the legal and beneficial owner of the Collateral, free and
clear of all Liens other than the Lien of Collateral Agent hereunder, with full
right and power to deliver, pledge and assign the Collateral to the Collateral
Agent hereunder.  The Pledgor is not a party to any agreement with respect to
any of the Collateral (other than this Pledge Agreement, the other Financing
Agreements and as permitted by the Financing Agreements) that would restrict the
sale or other transfer of any of the Collateral or the payment of any dividend
or other distributions or proceeds on or with respect to any of the Collateral,
and will not enter into any such agreement without the prior written consent of
the Collateral Agent.


(d)   The pledge of the Collateral pursuant to this Pledge Agreement creates in
favor of the Collateral Agent a valid and perfected first priority security
interest in the Collateral enforceable against the Pledgor and all third parties
and securing the payment of the Subject Obligations and will create a security
interest enforceable against all Collateral at the time the Pledgor acquires any
right therein.
 
(e)   None of the Collateral has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(f)    There are existing no options, warrants, calls or commitments of any
character whatsoever relating to the Collateral.
 
17

--------------------------------------------------------------------------------


(g)   No consent, approval, authorization, or other action by, and no giving of
notice, or filing with, any Governmental Authority or any other Person is
required for the pledge by the Pledgor of the Collateral pursuant to this Pledge
Agreement or for the execution, delivery and performance of this Pledge
Agreement by the Pledgor, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally.
 
(h)   No consent, approval, authorization, or other action by, and no giving of
notice, or filing with, any Governmental Authority or any other Person is
required for the exercise by the Collateral Agent of the voting or other rights
provided for in this Pledge Agreement or for the remedies in respect of the
Collateral pursuant to this Pledge Agreement, except (i) as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally, and (ii) as may be required under any applicable Foreign
Law.
 
(i)    This Pledge Agreement constitutes a legal, valid and binding obligation
of the Pledgor, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally and by equitable principles affecting the availability of specific
performance and other remedies.
 
(j)    Neither the execution and delivery by the Pledgor of this Pledge
Agreement, the creation and perfection of the security interest in the
Collateral granted hereunder, nor compliance with the terms and provisions
hereof will violate any (i) law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Pledgor, including without limitation
any Foreign Law, or (ii) the provisions of any indenture, instrument or
agreement to which the Pledgor is a party or is subject, or by or which it, or
its property, is bound, or conflict with or constitute a default thereunder, or
(iii) result in the creation or imposition of any Lien pursuant to the terms of
any such indenture, instrument or agreement, except, in the case of subparts
(ii) or (iii), to the extent such contravention or default or Lien are not
material and would not cause a Default.


4.            Covenants.


(a)   The Pledgor will warrant and defend the security interest herein created
in favor of the Collateral Agent, against all claims of all persons, and will
maintain and preserve such security interest.


(b)   So long as no Default exists, the Pledgor shall be entitled to vote the
Pledged Equity Interests, provided that at no time shall the Pledgor vote any of
the Pledged Equity Interests or other Collateral (i) in favor of any issuer of
Pledged Equity Interests or other Collateral taking any action or consenting to
any action that would cause a Default, (ii) which would have the effect of
impairing the rights of the Collateral Agent in respect of such Collateral
(except as permitted by the Financing Agreements) or (iii) which would be
contrary to any Financing Agreement.


(c)   The Pledgor will take all action reasonably requested by the Collateral
Agent to ensure that the Collateral Agent has at all times a first priority,
perfected security interest in at least 65% of all issued and outstanding Equity
Interests of the Pledged Subsidiaries entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of all issued and outstanding Equity
Interests of the Pledged Subsidiaries which are not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)).  The Pledgor hereby authorizes
the Collateral Agent to file, and if requested will deliver to the Collateral
Agent, all financing statements and other documents and take such other actions
as may from time to time be requested by the Collateral Agent in order to
maintain a first perfected security interest in and, if applicable, Control of,
the Collateral.
 
18

--------------------------------------------------------------------------------


(d)   The Pledgor has or is herewith delivering to the Collateral Agent for the
benefit of the Creditors any originals of all certificates representing or
evidencing any of the Collateral and taking such other action acceptable to the
Collateral Agent and the Majority Creditors to perfect the security interest in
the Collateral granted hereby.  The Pledgor will permit the Collateral Agent
from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Investment Property or General Intangibles not
represented by certificates which are Collateral to mark their books and records
with the numbers and face amounts of all such uncertificated securities or other
types of investment property not represented by certificates and all rollovers
and replacements therefor to reflect the security interests of the Collateral
Agent granted pursuant to this Pledge Agreement.  The Pledgor agrees to deliver
such other documents and agreements, and take such other actions, in connection
herewith as reasonably requested by the Collateral Agent at any time, including
with limitation such additional collateral agreements under applicable Foreign
Laws, resolutions approving this Pledge Agreement and the pledge hereunder and
under any applicable Foreign Law documents, any original certificates
representing or evidencing any of the Collateral and related assignment and
transfer powers and opinions of counsel as the Collateral Agent may reasonably
require from time to time.  If any Equity Interests owned by the Pledgor shall
at any time constitute a Security or, to the knowledge of the Pledgor, the
issuer of any such Equity Interests shall take any action to have such interests
treated as a Security, then the Pledgor shall give prompt written notice thereof
to the Collateral Agent and (i) cause all certificates or other documents
constituting such Security to be delivered to the Collateral Agent and, if
within the control of the Pledgor, cause such Security to be properly defined as
such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise, or (ii) take all
commercially reasonable action to cause the issuer of such Security or a
securities intermediary relating to such Security to enter into a Control
Agreement with the Collateral Agent and, if within the control of the Pledgor,
cause such Security to be properly defined as such under Article 8 of the UCC of
the applicable jurisdiction, whether as a result of actions by the issuer
thereof or otherwise.


(e)   Except to the extent permitted by the Financing Agreements, the Pledgor
will not (i) permit or suffer any issuer of Equity Interests constituting
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
sales of assets permitted by the Financing Agreements) or merge or consolidate
with any other entity, or (ii) vote any such Pledged Equity Interests in favor
of any of the foregoing.


(f)    So long as no Default has occurred and is continuing, the Pledgor shall
be entitled to collect and receive for its own use all cash dividends and other
distributions with respect to the Collateral to the extent not in violation of
the Financing Agreements, provided that after and during the continuance of a
Default, all dividends, distributions and other proceeds of Collateral and any
other Collateral shall be paid or delivered, as the case may be, to the
Collateral Agent (except as otherwise provided in the Financing Agreements);
provided however, that until actually paid, all rights to such distributions
shall remain subject to the security interest created by this Pledge Agreement
and be held in trust for the Collateral Agent.


(g)   The Pledgor shall promptly (a) cause each Pledged Subsidiary to adopt any
resolution, amend its organizational documents, execute such additional pledge
and other collateral documents in such Pledged Subsidiary’s jurisdiction and
take any other action as requested by the Collateral Agent and necessary or
advisable to carry out the undertakings in this Pledge Agreement in form
satisfactory to the Collateral Agent and (b) deliver, or caused to be delivered,
to the Collateral Agent all such certificates, legal opinions, share
certificates and stock powers, general partner, shareholder or other consents
and other documents and agreements as the Collateral Agent may reasonably
request in connection with this Pledge Agreement.
 
19

--------------------------------------------------------------------------------


5.            Registration Rights.  If any Pledged Subsidiary at any time or
from time to time proposes to register any of its securities under the
Securities Act of 1933, the Pledgor will at each such time give notice to the
Collateral Agent of such Pledged Subsidiary's intentions so to do.  Upon the
request of the Collateral Agent given 30 days after receipt of such notice, the
Pledgor will cause all Pledged Equity Interests of such Pledged Subsidiary to be
included in the registration statement proposed to be filed, all to the extent
requisite to permit the public sale or other public disposition of such Pledged
Equity Interests so registered by the holders thereof.  The costs and expenses
of all such registrations and qualifications under said Act shall be paid by the
Pledgor or such Pledged Subsidiary, except that underwriting discounts and
commissions in respect of any Pledged Equity Interests sold pursuant to any such
registration statement shall be borne by the sellers thereof.  As expeditiously
as possible after the effective date of any such registration statement, the
Pledgor will deliver in exchange for any certificates representing shares of
Pledged Equity Interests so registered pursuant to such registration, which bear
any restrictive legend, new Pledged Equity Interests certificates not bearing
such legend or any similar legend.  In the event of any such registration, the
Pledgor hereby agrees to indemnify and hold harmless the Collateral Agent and
the Creditors as pledgee of the Pledged Equity Interests against any losses,
claims, damages or liabilities to which the Collateral Agent and the Creditors
may become subject to the extent that such losses, claims, damages or
liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any such registration
statement, and any preliminary prospectus or filed prospectus, or in any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Collateral Agent and the Creditors for any legal or other expenses
reasonably incurred by the Collateral Agent and the Creditors in connection with
investigating or defending any such loss, claim, damage or liability.  The
indemnifications contained in this paragraph shall include each person, if any,
who controls the Collateral Agent or any Creditor.
 
6.            Events of Default; Remedies.  (a)  Upon the occurrence and during
the continuance of a Default the Collateral Agent shall have all of the rights
and remedies provided by law and/or by this Pledge Agreement and/or by any other
Collateral Document, including but not limited to all of the rights and remedies
of a secured party under the UCC.  The Pledgor hereby authorizes the Collateral
Agent to sell all or any part of the Collateral at public or private sale and to
apply the proceeds of such sale to the reasonable costs and expenses thereof
(including the reasonable attorneys' fees and disbursements incurred by the
Collateral Agent) and then to the payment of the other Subject Obligations in
the order determined by the Intercreditor Agreement.  Any requirement of
reasonable notice shall be met if the Collateral Agent sends such notice to the
Pledgor, by registered or certified mail, at least 5 Business Days prior to the
date of sale, disposition or other event giving rise to the required notice. 
The Collateral Agent or any Creditor may be the purchaser at any such sale.  The
Pledgor expressly authorizes such sale or sales of the Collateral in advance of
and to the exclusion of any sale or sales of or other realization upon any other
collateral securing indebtedness or other obligations owed to the Creditors. 
The Collateral Agent shall be under no obligation to preserve rights against
prior parties.
 
(b)   The Pledgor hereby waives as to the Collateral Agent and the Creditors any
right of subrogation or marshalling of the Collateral and other collateral or
security (other than the Collateral) for indebtedness or other obligations owed
to the Collateral Agent and the Creditors until the Subject Obligations have
been indefeasibly paid in full and all commitments or other obligations of any
of the Creditors to make loans or other advances under any of the Financing
Agreements have expired or been terminated.  To this end, the Pledgor hereby
expressly agrees that any such other collateral or security (other than the
Collateral) of the Pledgor or any other party which the Collateral Agent or any
Creditor may hold, or which may come to any of their possession, may be dealt
with in all respects and particulars as though this Pledge Agreement were not in
existence.  The Pledgor agrees and acknowledges that because of applicable
securities laws, the Collateral Agent may not be able to effect a public sale of
the Collateral and sales at a private sale may be on terms less favorable than
if such securities were sold at a public sale and may be at a price less
favorable than a public sale.  The Pledgor agrees that all such private sales
made under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner.  The Collateral Agent shall be under no
obligation to delay a sale of any of the Collateral for the period of time
necessary to permit the Pledgor or the issuer of the Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the Pledgor and the issuer would
agree to do so.
 
20

--------------------------------------------------------------------------------


(c)   The Pledgor irrevocably designates, makes, constitutes and appoints the
Collateral Agent (and all persons designated by the Collateral Agent) as its
true and lawful attorney (and agent-in-fact) and the Collateral Agent, or the
Collateral Agent's agent, may, upon and after a Default hereunder which has not
been waived, with notice to the Pledgor if the Subject Obligations have not been
accelerated and without notice if the Subject Obligations have been accelerated,
take any action as the Collateral Agent reasonably deems necessary under the
circumstances to enforce or otherwise take action in respect to the Collateral
as required hereby, or to carry out any other obligation or duty of the Pledgor
under this Pledge Agreement.  The Pledgor shall pay all reasonable fees and
expenses, including reasonable attorneys' fees and expenses, incurred by the
Collateral Agent in connection with such action.


(d)   Upon the request of the Collateral Agent after the occurrence and during
the continuance of a Default, the Pledgor will furnish to the Collateral Agent,
or cause an issuer of Pledged Equity Interests to furnish to the Collateral
Agent, any information regarding the Collateral in such detail as the Collateral
Agent may specify and will take, or cause (if within its control and, if not
within its control, use commercially reasonably efforts to cause) an issuer of
Pledged Equity Interests to take, any and all reasonable actions necessary to
register or qualify the Pledged Equity Interests to enable the Collateral Agent
to consummate a public sale or other disposition of the Collateral.


(e)   The proceeds of the Collateral shall be applied by the Collateral Agent to
the payment of the Subject Obligations in the order required by the
Intercreditor Agreement.


7.            Additional Remedies; Irrevocable Proxy.  (a) Upon the occurrence
of a Default, the Collateral Agent shall also have the right to vote the Pledged
Equity Interests on all questions.  In the absence of any Default, the Pledgor
shall have the right to vote the Pledged Equity Interests on all questions,
provided that voting by the Pledgor of the Pledged Equity Interests shall be in
conformity with the terms of Section 4(b) hereof.  For purposes hereof, upon the
request of the Collateral Agent, the Pledgor shall provide the Collateral Agent
with a duly executed proxy or other document with respect to any Pledged Equity
Interests in a form reasonably satisfactory to the Collateral Agent.
 
(b)   Whenever a Default has occurred and is continuing, the Collateral Agent
may, but shall not be required, transfer into its name, or into the name of its
nominee or nominees, any or all of the Collateral and, as provided above, may
vote any or all of the Collateral (whether or not so transferred) and may
otherwise act with respect thereto as though it were the outright owner thereof,
the Pledgor hereby irrevocably constituting and appointing the Collateral Agent
as the proxy and attorney-in-fact of the Pledgor, with full power of
substitution, to do so.
 
(c)   In furtherance of the foregoing, it is acknowledged that while a Default
exists, and subject to the applicable law and organizational documents of the
applicable Foreign Subsidiary, the Collateral Agent may vote the Collateral to
remove the directors, managers, officers and similar persons of any Pledged
Subsidiary, and to elect new directors, managers, officers and similar persons
of any Pledged Subsidiary, who thereafter shall manage the affairs of such
Pledged Subsidiary, operate its properties and carry on its business and
otherwise take any action with respect to the business, properties and affairs
of such Pledged Subsidiary which such new directors shall deem necessary or
appropriate, including, but not limited to, the maintenance, repair, renewal or
alteration of any or all of the properties of such Pledged Subsidiary, the
leasing, subleasing, sale or other disposition of any or all of such properties,
the borrowing of money on the credit of such Pledged Subsidiary, and the
employment of attorneys, agents or other employees deemed by such new directors
to be necessary for the proper operation, conduct, winding up or liquidation of
the business, properties and affairs of such Pledged Subsidiary, and all
revenues from the operation, conduct, winding up or liquidation of the business,
properties and affairs of such Pledged Subsidiary after the payment of expenses
thereof shall be applied to the payment of the Subject Obligations.
 
21

--------------------------------------------------------------------------------


(d)   The Pledgor agrees that the proxy granted in this Section 7 is coupled
with an interest and is and shall be both valid and irrevocable so long as the
Collateral is subject to this Pledge Agreement.  The Pledgor recognizes that the
Collateral Agent has an interest in the Pledged Equity Interests and other
Collateral to secure the Subject Obligations and, to the extent permitted by
law, this proxy shall continue in full force and effect until the Subject
Obligations are paid in full notwithstanding any time limitations set forth in
the by-laws or other organizational documents of the Pledgor or the Pledged
Subsidiaries or the general corporation law of the State of Michigan. The
Pledgor further acknowledges that the term of said proxy may exceed three years
from the date hereof.


(e)   The Pledgor hereby irrevocably appoints the Collateral Agent as the
Pledgor's attorney‑in‑fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, from time to time in the
Collateral Agent's discretion reasonably exercised, to take any action and to
execute any instrument that it deems reasonably necessary or advisable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
to receive, indorse and collect all instruments made payable to the Pledgor
representing any dividend, interest payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same, when
and to the extent permitted by this Pledge Agreement.


8.            Remedies Cumulative.  No right or remedy conferred upon or
reserved to the Collateral Agent and the Creditors under any Financing Agreement
is intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative in addition to every other right or remedy given
hereunder or now or hereafter existing under any applicable law.  The rights and
remedies herein provided, provided in the Foreign Pledges and provided in all
other agreements, instruments and documents delivered, or to be delivered,
pursuant to or in connection with or to evidence any of the Subject Obligations
are cumulative and are in addition to, and not exclusive of, any rights and
remedies of a secured party under the UCC or other applicable law.  Every right
and remedy of the Collateral Agent and the Creditors under any Financing
Agreement or under applicable law may be exercised from time to time and as
often as may be deemed expedient by the Collateral Agent and the Creditors.  To
the extent that it lawfully may, the Pledgor agrees that it will not at any time
insist upon, plead, or in any manner whatever claim or take any benefit or
advantage of any applicable present or future stay, extension or moratorium law,
which may affect observance or performance of any provisions of any Financing
Agreement; nor will it claim, take or insist upon any benefit or advantage of
any present or future law providing for the valuation or appraisal of any
security for its obligations under any Financing Agreement prior to any sale or
sales thereof which may be made under or by virtue of any instrument governing
the same; nor will it, after any such sale or sales, claim or exercise any
right, under any applicable law to redeem any portion of such security so sold. 
Notwithstanding anything herein to the contrary, neither the Collateral Agent
nor any Creditor shall have any duty to exercise any right or remedy hereunder
or to preserve the same and shall not be liable for any failure to do so or for
any delay in doing so.  The Pledgor agrees with, and consents to, all actions
and rights of the Creditors hereunder.


9.            Conduct No Waiver.  No waiver of default shall be effective unless
in writing executed by the Collateral Agent and waiver of any default or
forbearance on the part of the Collateral Agent in enforcing any of its rights
under this Pledge Agreement shall not operate as a waiver of any other default
or of the same default on a future occasion or of such right.
 
22

--------------------------------------------------------------------------------


10.         Governing Law; Definitions.  This Pledge Agreement is a contract
made under, and shall be governed by and construed in accordance with, the law
of the State of Michigan applicable to contracts made and to be performed
entirely within such State and without giving effect to choice of law principles
of such State. The Pledgor agrees that any legal action or proceeding with
respect to this Pledge Agreement or the transactions contemplated hereby may be
brought in any court of the State of Michigan, or in any court of the United
States of America sitting in Michigan, and the Pledgor hereby submits to and
accepts generally and unconditionally the jurisdiction of those courts with
respect to its person and property, and irrevocably appoints the Chief Financial
Officer of the Pledgor, at the Pledgor's address set forth next to its signature
below, as its agent for service of process and irrevocably consents to the
service of process in connection with any such action or proceeding by personal
delivery to such agent or to the Pledgor or by the mailing thereof by registered
or certified mail, postage prepaid to the Pledgor at its address set forth next
to its signature below.  Nothing in this paragraph shall affect the right of the
Collateral Agent to serve process in any other manner permitted by law or limit
the right of the Collateral Agent to bring any such action or proceeding against
the Pledgor or its property in the courts of any other jurisdiction.  The
Pledgor hereby irrevocably waives any objection to the laying of venue of any
such suit or proceeding in the above described courts.  The headings of the
various subdivisions hereof are for convenience of reference only and shall in
no way modify any of the terms or provisions hereof.


11.          Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier to a party hereto
at its address or telecopier number set forth on the signature page hereof. 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).


12.          Rights Not Construed as Duties.  The Collateral Agent neither
assumes nor shall it have any duty of performance or other responsibility under
any contracts in which the Collateral Agent has or obtains a security interest
hereunder.  If the Pledgor fails to perform any agreement contained herein, the
Collateral Agent may but is in no way obligated to itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Collateral
Agent incurred in connection therewith shall be payable by the Pledgor under
Section 15.  The powers conferred on the Collateral Agent hereunder are solely
to protect its interests in the Collateral and shall not impose any duty upon it
to exercise any such powers.  Except for the safe custody of any Pledged Equity
Interests in its possession and accounting for monies actually received by it
hereunder, the Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.


13.          Amendments.  None of the terms and provisions of this Pledge
Agreement may be modified or amended in any way except by an instrument in
writing executed by the Collateral Agent and the Pledgor.
 
14.          Severability.  If any one or more provisions of this Pledge
Agreement should be invalid, illegal or unenforceable in any respect under any
applicable law (including without limitation any applicable Foreign Law), the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected, impaired or prejudiced thereby. 
Without limiting the foregoing, notwithstanding anything herein to the contrary,
any provision or remedy under this Pledge Agreement which is prohibited and/or
void under any applicable Foreign Law shall not be enforceable except as
permitted under such applicable Foreign Law giving the same effect to the intent
of the parties hereof.  For the avoidance of doubt, any such unenforceable or
void provision or remedy shall not affect in any way whatsoever the
enforceability of any other provision or remedy under this Pledge Agreement and
the provisions of this Section 14 shall apply.
 
23

--------------------------------------------------------------------------------


15.         Indemnity/Expenses.  (a)  The Pledgor agrees to indemnify the
Collateral Agent from and against any and all claims, losses and liabilities
growing out of or resulting from this Pledge Agreement (including, without
limitation, enforcement of this Pledge Agreement), except claims, losses or
liabilities resulting from the Collateral Agent's gross negligence or willful
misconduct.
 
(b)   The Pledgor will, upon demand, reimburse the Collateral Agent for any and
all reasonable expenses, including the reasonable fees and disbursements of its
counsel and of any experts and agents, which the Collateral Agent may incur in
connection with (i) the administration of this Pledge Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of the Collateral Agent hereunder or under the Financing
Agreements,  (iv) the failure of the Pledgor to perform or observe any of the
provisions hereof, or (v) any present or future filing or registration fees or
present or future stamp, documentary, recording, filing or similar tax or other
charges payable or ruled payable by any Governmental Authority in respect of
this Pledge Agreement shall be paid by the Pledgor, together with interest and
penalties, if any.


16.         Successors and Assigns; Termination.  This Pledge Agreement shall
create a continuing security interest in the Collateral and shall be binding
upon the Pledgor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns.  Upon the payment
in full in immediately available funds of all of the Subject Obligations and the
termination of all commitments to lend under the Financing Agreements, the
security interest granted hereunder shall terminate and upon such termination
the Collateral Agent shall assign, transfer and deliver without recourse and
without warranty (except for the absence of any Liens created by the Creditors)
the Collateral to the Pledgor (and any property received in respect thereof) as
has not theretofore been sold or otherwise applied pursuant to the provisions of
this Pledge Agreement.
 
17.          Waiver of Jury Trial.  The Collateral Agent and the Creditors, in
accepting this Pledge Agreement, and the Pledgor, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waive any right any of them may have to a trial by jury in any
litigation based upon or arising out of this Pledge Agreement or any related
instrument or agreement or any of the transactions contemplated by this Pledge
Agreement or any course of conduct, dealing, statements (whether oral or
written) or actions of any of them.  Neither the Collateral Agent, the
Creditors, nor either Pledgor shall seek to consolidate, by counterclaim or
otherwise, any such action in which a jury trial has been waived with any other
action in which a jury trial cannot be or has not been waived.  These provisions
shall not be deemed to have been modified in any respect or relinquished by
either the Collateral Agent and the Creditors or the Pledgor except by a written
instrument executed by all of them.


18.         Collateral Agent.  JPMorgan Chase Bank, N.A. has been appointed
Collateral Agent for the Creditors hereunder pursuant to the Intercreditor
Agreement.  It is expressly understood and agreed by the parties to this Pledge
Agreement that any authority conferred upon the Collateral Agent hereunder is
subject to the terms of the delegation of authority made by the Creditors to the
Collateral Agent pursuant to the Intercreditor Agreement, and that the
Collateral Agent has agreed to act (and any successor Collateral Agent shall
act) as such hereunder only on the express conditions contained in the
Intercreditor Agreement.  Any successor Collateral Agent appointed pursuant to
the Intercreditor Agreement shall be entitled to all the rights, interests and
benefits of the Collateral Agent hereunder.
 
24

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement to be duly
executed as of the day and year first above written.



 
Pledgor:
 
[To Be Determined]

 

Address:    
By:
     
Print Name:
     
Its:
Attention:
   
Telecopy No.
   
Telephone
   
By:
 
e-mail:
   
Print Name:
       
Its:
 

 
25

--------------------------------------------------------------------------------

 
Accepted and Agreed:
   
JPMORGAN CHASE BANK, N.A., as Collateral
Agent and on behalf of the Creditors
    Address:    
By:
    JPMorgan Chase Bank, N.A., as Collateral Agent
Print Name:
            Title:  
Attention:
   
Telecopy No.
   
Telephone
     
e-mail:
     

 
with a copy to:
        JPMorgan Chase Bank, N.A.          
Attention:
   
Telecopy No.
   
Telephone
     
e-mail:
             

 
26

--------------------------------------------------------------------------------


SCHEDULE A


Name of
Pledged
Subsidiary
 
 
 
 
Jurisdiction of Organization
 
 
 
 
 
Total number of
issued shares of
Pledged Subsidiary
 
 
 
 
Total number of issued
shares or percentage of
other Equity Interests of
Pledged Subsidiaries
owned by the Pledgor
 
 
Total number of
issued shares or
percentage of other
Equity Interests of
Pledged Subsidiaries
pledged by the
Pledgor
[To be Determined]
                 



Notwithstanding the foregoing and anything in the Pledge Agreement to the
contrary, the amount of the issued and outstanding Equity Interests of each
Pledged Subsidiary entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in which a security interest is granted hereunder shall be up to,
but not in excess of, 65% of the total of the Equity Interests of each such
Pledged Subsidiary entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)).
 


27

--------------------------------------------------------------------------------


Exhibit G --  Form of Note


NOTE


[Date]




_______________________, a ___________________ (the “Borrower”), promises to pay
to the order of ____________________________________ (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement (as hereinafter defined), in
immediately available funds at the office of JPMorgan Chase Bank, N.A., as
Administrative Agent, designated in the Credit Agreement, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Credit Agreement.  The Borrower shall pay the principal of and accrued and
unpaid interest on the Loans in the amounts and at the times required under the
Credit Agreement.


The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of November 3, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Universal Forest Products, Inc., a Michigan corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders (together with their
respective successors and assigns, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), to which
Credit Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.  This Note is secured
and/or guaranteed as more specifically described in the Credit Agreement and
other Loan Documents, and reference is made thereto for a statement of the terms
and provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Credit Agreement.



         
By:
   
Print Name:
   
Title:
 

 

--------------------------------------------------------------------------------

Exhibit H -- Tax Certificates
H-1
 
 [FORM OF]
U.S. TAX CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of November 3, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Universal Forest Products, Inc., a Michigan
corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto (together with the Company, the “Borrowers”), the Lenders
(together with their respective successors and assigns, the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
 
Name:
Title:
 
Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------

H-2
 
[FORM OF]
 
U.S. TAX CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of November 3, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Universal Forest Products, Inc., a Michigan
corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto (together with the Company, the “Borrowers”), the Lenders
(together with their respective successors and assigns, the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
 
Name:
Title:
 
Date: ________ __, 20[  ]

 
 

--------------------------------------------------------------------------------

H-3
 
[FORM OF]
 
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of November 3, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Universal Forest Products, Inc., a Michigan
corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto (together with the Company, the “Borrowers”), the Lenders
(together with their respective successors and assigns, the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
By:
 
Name:
Title:
 
Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------

H-4
 
[FORM OF]
 
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of November 3, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Universal Forest Products, Inc., a Michigan
corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto (together with the Company, the “Borrowers”), the Lenders
(together with their respective successors and assigns, the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:
 
Name:
Title:
 
Date: ________ __, 20[  ]

 
 


--------------------------------------------------------------------------------